Exhibit 10.1

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

dated as of

November 20, 2014,

among

MPLX LP,

as Borrower

The Issuing Banks Party Hereto

The Lenders Party Hereto

and

CITIBANK, N.A.,

as Administrative Agent

CITIGROUP GLOBAL MARKETS INC.,

WELLS FARGO SECURITIES, LLC,

BARCLAYS BANK PLC,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

RBS SECURITIES INC.,

as Joint Lead Arrangers and Joint Bookrunners

WELLS FARGO BANK, N.A.,

as Syndication Agent

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

JPMORGAN CHASE BANK, N.A.

and

THE ROYAL BANK OF SCOTLAND PLC,

as Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1   

SECTION 1.01

  Defined Terms      1   

SECTION 1.02

  Classification of Loans and Borrowings      25   

SECTION 1.03

  Terms Generally      26   

SECTION 1.04

  Accounting Terms; GAAP      26   

ARTICLE II The Credits

     26   

SECTION 2.01

  Commitments      26   

SECTION 2.02

  Loans and Borrowings      27   

SECTION 2.03

  Requests for Borrowings      27   

SECTION 2.04

  Swingline Loans      28   

SECTION 2.05

  Letters of Credit      29   

SECTION 2.06

  Funding of Borrowings      35   

SECTION 2.07

  Interest Elections      35   

SECTION 2.08

  Termination and Reduction of Commitments      36   

SECTION 2.09

  Repayment of Loans; Evidence of Debt      37   

SECTION 2.10

  Prepayment of Loans      38   

SECTION 2.11

  Fees      39   

SECTION 2.12

  Interest      40   

SECTION 2.13

  Alternate Rate of Interest; Retroactive Adjustment of Applicable Rate      40
  

SECTION 2.14

  Increased Costs      41   

SECTION 2.15

  Break Funding Payments      43   

SECTION 2.16

  Taxes      43   

SECTION 2.17

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      46   

SECTION 2.18

  Mitigation Obligations; Replacement of Lenders      48   

SECTION 2.19

  Illegality      49   

SECTION 2.20

  Defaulting Lenders      50   

SECTION 2.21

  Extension of Revolving Credit Maturity Date      52   

SECTION 2.22

  Extension of Term Loan Maturity Date      54   

SECTION 2.23

  Revolving Credit Commitment Increases      55   

ARTICLE III Representations and Warranties

     57   

SECTION 3.01

  Organization; Powers      57   

SECTION 3.02

  Authorization; Enforceability      57   

SECTION 3.03

  Governmental Approvals; No Conflicts      57   

SECTION 3.04

  Financial Condition; No Material Adverse Effect      58   

SECTION 3.05

  Properties      58   

SECTION 3.06

  Litigation and Environmental Matters      58   

SECTION 3.07

  Compliance with Laws; No Default      59   

SECTION 3.08

  Margin Regulations; Investment Company Status      59   

SECTION 3.09

  Taxes      59   

SECTION 3.10

  ERISA      59   

SECTION 3.11

  Disclosure      59   

SECTION 3.12

  Subsidiaries; Equity Investments      59   

SECTION 3.13

  Solvency      60   

SECTION 3.14

  Anti-Corruption Laws and Sanctions      60   

ARTICLE IV Conditions

     60   

SECTION 4.01

  Conditions to the Initial Loans and Letters of Credit      60   

SECTION 4.02

  Conditions to Term Loan      61   

SECTION 4.03

  Conditions to All Extensions of Credit      62   

SECTION 4.04

  Conditions Precedent to Each Incremental Commitment Effective Date      63   

 

i



--------------------------------------------------------------------------------

ARTICLE V Affirmative Covenants

     63   

SECTION 5.01

  Financial Statements; Ratings Change and Other Information      63   

SECTION 5.02

  Notices of Material Events      65   

SECTION 5.03

  Existence; Conduct of Business      65   

SECTION 5.04

  Payment of Taxes and other Obligations      65   

SECTION 5.05

  Maintenance of Properties; Insurance      65   

SECTION 5.06

  Books and Records; Inspection Rights      66   

SECTION 5.07

  Compliance with Laws      66   

SECTION 5.08

  Use of Proceeds and Letters of Credit      66   

SECTION 5.09

  Maintenance of Separateness      66   

SECTION 5.10

  Required Subsidiary Guarantors      66   

SECTION 5.11

  Anti-Corruption Laws and Sanctions      67   

ARTICLE VI Negative Covenants; Financial Covenant

     67   

SECTION 6.01

  Indebtedness      67   

SECTION 6.02

  Liens and Sale and Leaseback Transactions      68   

SECTION 6.03

  Mergers, other Fundamental Changes and Dispositions      70   

SECTION 6.04

  Transactions with Affiliates      71   

SECTION 6.05

  Restrictive Agreements      71   

SECTION 6.06

  Fiscal Year; Accounting Principles      72   

SECTION 6.07

  Change in Nature of Business      72   

SECTION 6.08

  Investments      72   

SECTION 6.09

  Maintenance of Ownership of Pipe Line Holdings      72   

SECTION 6.10

  Restricted Payments      72   

SECTION 6.11

  Changes in Organization Documents      73   

SECTION 6.12

  Maximum Consolidated Leverage Ratio      73   

ARTICLE VII Events of Default

     73   

SECTION 7.01

  Events of Default      73   

ARTICLE VIII The Administrative Agent

     75   

SECTION 8.01

  Appointment and Authority      75   

SECTION 8.02

  Rights as a Lender and Issuing Bank      75   

SECTION 8.03

  Exculpatory Provisions      76   

SECTION 8.04

  Reliance by Administrative Agent      77   

SECTION 8.05

  Delegation of Duties      77   

SECTION 8.06

  Resignation of Administrative Agent      77   

SECTION 8.07

  Non-Reliance on Administrative Agent and Other Lenders      78   

SECTION 8.08

  No Other Duties, Etc      79   

SECTION 8.09

  Administrative Agent May File Proofs of Claim      79   

SECTION 8.10

  Release of Lien on Cash Collateral Upon Expiration of Letters of Credit     
79   

ARTICLE IX Intentionally Omitted

     80   

ARTICLE X Miscellaneous

     80   

SECTION 10.01

  Notices; Effectiveness; Communication      80   

SECTION 10.02

  Waivers; Amendments      82   

SECTION 10.03

  Expenses; Indemnity; Damage Waiver      83   

SECTION 10.04

  Successors and Assigns      85   

SECTION 10.05

  Survival      89   

SECTION 10.06

  Counterparts; Integration; Effectiveness      89   

SECTION 10.07

  Severability      89   

SECTION 10.08

  Right of Setoff      89   

SECTION 10.09

  Subsidiary Guarantees      90   

SECTION 10.10

  Governing Law; Jurisdiction; Consent to Service of Process      90   

SECTION 10.11

  WAIVER OF JURY TRIAL      91   

 

ii



--------------------------------------------------------------------------------

SECTION 10.12

  Headings      91   

SECTION 10.13

  Confidentiality      91   

SECTION 10.14

  Interest Rate Limitation      92   

SECTION 10.15

  USA PATRIOT Act      92   

SECTION 10.16

  Termination of Commitments under Existing Credit Agreement      92   

SECTION 10.17

  No Advisory or Fiduciary Responsibility      93   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 2.01    Commitments Schedule 3.12    Subsidiaries; Other Equity
Investments Schedule 6.04    Transactions with Affiliates Schedule 6.05   
Existing Restrictions

EXHIBITS:

 

Exhibit A    Form of Assignment and Assumption Exhibit B    Form of Borrowing
Request Exhibit C    Form of Interest Election Request Exhibit D-1    Form of
Revolving Credit Note Exhibit D-2    Form of Term Loan Note Exhibit E-1    Form
of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit E-2    Form of U.S.
Tax Compliance Certificate (For Foreign Lenders That Are Partnerships for U.S.
Federal Income Tax Purposes) Exhibit E-3    Form of U.S. Tax Compliance
Certificate (For Foreign Participants That Are Not Partnerships for U.S. Federal
Income Tax Purposes) Exhibit E-4    Form of U.S. Tax Compliance Certificate (For
Foreign Participants That Are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-1    Form of Incremental Commitment Activation Notice Exhibit F-2   
Form of New Revolving Credit Lender Supplement Exhibit G    Form of Subsidiary
Guaranty Exhibit H    Form of Term Loan Draw Date Officer’s Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of November 20, 2014, among MPLX LP, a Delaware
limited partnership, as Borrower, the LENDERS party hereto and CITIBANK, N.A.,
as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition Period” means the period beginning with the date on which payment
of the purchase price for a Specified Acquisition is made and ending on the
earlier of (a) the last day of the second fiscal quarter following the fiscal
quarter in which such payment is made, and (b) the date on which the Borrower
notifies the Administrative Agent that it desires to end the Acquisition Period
for such Specified Acquisition. As used above, “Specified Acquisition” means any
one or more transactions (i) consummated during a consecutive twelve-month
period pursuant to which the Borrower or any Subsidiary acquires for an
aggregate purchase price of not less than $50,000,000 (x) Equity Interests in an
entity that is (or becomes, after such acquisition) a Subsidiary of the Borrower
or of MPC, (y) to the extent approved by the Administrative Agent, other Equity
Interests, or (z) other property or assets (other than acquisitions of Equity
Interests of a Person, capital expenditures and acquisitions of inventory or
supplies in the ordinary course of business) of, or of an operating division or
business unit of, any other Person, and (ii) which is designated by the Borrower
(by written notice to the Administrative Agent) as a “Specified Acquisition.”

“Act” has the meaning assigned to such term in Section 10.15.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder, and any successor in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time.

“Agreement” means this Credit Agreement, as it may from time to time be amended,
modified, restated or supplemented.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% per annum and (c) the LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1% per
annum. For purposes of this definition, the LIBO Rate for any day shall be based
on the rate appearing on Page LIBOR01 of the Reuters screen (or on any successor
or substitute page of such service, or any successor or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery or corruption.

“Applicable Percentage” means, (a) in respect of the Revolving Credit Facility,
with respect to any Revolving Credit Lender at any time, the percentage of the
Revolving Credit Facility (disregarding, to the extent applicable pursuant to
Section 2.20, any Defaulting Revolving Credit Lender’s Commitment) represented
by such Revolving Credit Lender’s Revolving Credit Commitment at such time and
(b) in respect of the Term Loan Facility, with respect to any Term Loan Lender
at any time, the percentage of the Term Loan Facility (disregarding, to the
extent applicable pursuant to Section 2.20, any Defaulting Term Loan Lender’s
Commitment) represented by (i) on or prior to the Term Loan Draw Date, such Term
Loan Lenders’ Term Loan Commitment at such time, and (ii) thereafter, the
principal amount of such Term Loan Lender’s Term Loans at such time. If all of
the Revolving Credit Commitments or Term Loan Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Credit Commitments or Term Loan Commitments, as applicable, most recently in
effect, giving effect to any permitted assignments made hereunder and, to the
extent applicable pursuant to Section 2.20, to any Lender’s status as a
Defaulting Lender at the time of determination.

“Applicable Rate” means, at all times prior to the Rating Date, for any day,
with respect to any ABR Loan or Eurodollar Loan, or with respect to the
commitment fees and letter of credit fees payable hereunder, as the case may be,
the applicable rate per annum set forth in the Leverage-Based Pricing Grid below
under the caption “ABR Spread”, “Eurodollar Spread for Eurodollar Loans and
Letter of Credit Fee” or “Commitment Fee Rate”, as the case may be, based upon
the ratio of Consolidated Total Debt to Consolidated EBITDA of the Borrower and
its Subsidiaries:

Leverage-Based Pricing Grid

 

Pricing

Level

  

Ratio of Consolidated

Total Debt to

Consolidated EBITDA

   ABR
Spread     Eurodollar
Spread for Eurodollar
Loans and Letter of
Credit Fee     Commitment Fee
Rate   1    less than 2.75 to 1.00      0.25 %      1.25 %      0.175 %  2   
less than or equal to 4.50 to 1.00 but greater than or equal to 2.75 to 1.00   
  0.50 %      1.50 %      0.200 %  3    greater than 4.50 to 1.00      0.75 %   
  1.75 %      0.275 % 

 

2



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
ratio of Consolidated Total Debt to Consolidated EBITDA shall become effective
as of the first Business Day immediately following the date of delivery of a
Compliance Certificate pursuant to Section 5.01(c); provided, however, that if
any such Compliance Certificate is not delivered when due in accordance with
such Section 5.01(c), then the Applicable Rate shall remain at the level
determined by the most recently delivered Compliance Certificate and shall
continue to apply until the first Business Day immediately following the date a
Compliance Certificate is delivered in accordance with Section 5.01(c),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the ratio of Consolidated Total Debt to Consolidated EBITDA contained in such
Compliance Certificate, and if the Applicable Rate would have been set at a
higher level during the period of non-delivery of the Compliance Certificate,
the Borrower shall pay to the Administrative Agent, for the benefit of the
applicable Lenders, on demand all amounts which would have accrued hereunder had
the Compliance Certificate been delivered when due. The Applicable Rate in
effect on the Closing Date until the first Compliance Certificate is delivered
after the Closing Date shall be (i) 0.25% in respect of the “ABR Spread,”
(ii) 1.25% in respect of the “Eurodollar Spread for Eurodollar Loans and Letter
of Credit Fee,” and (iii) 0.175% in respect of the “Commitment Fee Rate.”

“Applicable Rate” means, at all times from and after the Rating Date, for any
day, with respect to any ABR Loan or Eurodollar Loan, or with respect to the
commitment fees or letter of credit fees payable hereunder, as the case may be,
the applicable rate per annum set forth in the Ratings-Based Pricing Grid below
under the caption “ABR Spread”, “Eurodollar Spread for Eurodollar Loans and
Letter of Credit Fee” or “Commitment Fee Rate”, as the case may be, based upon
the ratings by Moody’s, S&P and Fitch, respectively, applicable on such date to
the Borrower’s Index Debt:

Ratings-Based Pricing Grid

 

Pricing
Level

  

Index Debt Ratings

(S&P/Moody’s/Fitch):

   ABR
Spread     Eurodollar
Spread for Eurodollar
Loans and Letter of
Credit Fee     Commitment Fee
Rate   1    ³ A-/A3/A-      0.000 %      1.000 %      0.100 %  2   
BBB+/Baa1/BBB+      0.125 %      1.125 %      0.125 %  3    BBB/Baa2/BBB     
0.250 %      1.250 %      0.175 %  4    BBB-/Baa3/BBB-      0.500 %      1.500
%      0.200 %  5    £ BB+/Ba1/BB+      0.750 %      1.750 %      0.275 % 

For purposes of the foregoing, (a) if only one Applicable Rating is available,
such available Applicable Rating will govern; (b) if at any time there is more
than one Applicable Rating and such Applicable Ratings are different (i) if
three Applicable Ratings are available either (x) the majority Applicable Rating
will govern if two Applicable Ratings are the same, or (y) the middle Applicable
Rating will govern if all three Applicable Ratings differ, and (ii) if only two
Applicable Ratings are available, the higher Applicable Rating will govern,
unless one of the Applicable Ratings is two or more Levels lower than the other
in which case the Applicable Rate shall be determined by reference to the Level
one rating lower than the higher of the two ratings; (c) for any day after the
Rating Date when no Applicable Rating is in effect, the Applicable Rate, Letter
of Credit Fee and Commitment Fee shall be the rates set forth opposite Pricing
Level 5; and (d) if the ratings established by Moody’s, S&P or Fitch for the
Borrower’s Index

 

3



--------------------------------------------------------------------------------

Debt shall be changed (other than as a result of a change in the rating system
of Moody’s, S&P or Fitch), such change shall be effective as of the date on
which it is first announced by the applicable rating agency, irrespective of
when notice of such change shall have been furnished by the Borrower to the
Administrative Agent and the Lenders pursuant to Section 5.01 or otherwise. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change.

If the rating system of Moody’s, S&P or Fitch shall change, or if any of such
rating agencies shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

If at any time after the Rating Date all of Moody’s, S&P and Fitch shall at any
time fail to have in effect a rating for the Borrower’s Index Debt (other than
by reason of the circumstances referred to in the immediately preceding
paragraph of this definition), the Borrower may seek and obtain a rating of the
Facilities from Moody’s, and/or S&P (and, at Borrower’s option, Fitch), and on
and after the date on which such rating of the Facilities by S&P or Moody’s is
obtained until such time (if any) that a rating for the Borrower’s Index Debt
becomes effective again, the Applicable Rate shall be based on such rating or
ratings of the Facilities (provided that if ratings of the Revolving Credit
Facility and the Term Loan Facility are not the same, or if the Term Loan
Facility is not rated, then the Applicable Rate shall be based on the rating of
the Revolving Credit Facility), in each case in the same manner as provided
herein with respect to the ratings for the Borrower’s Index Debt.

“Applicable Rating” shall mean, for each of Moody’s, S&P and Fitch, (a) the
rating assigned by such rating agency to the Borrower’s Index Debt, or (b) if
such rating agency shall not have in effect a rating referred to in the
preceding clause (a), then the rating assigned by such rating agency to the
Facilities.

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Arrangers” means Citigroup Global Markets Inc., Wells Fargo Securities, LLC,
Barclays Bank PLC, J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and RBS Securities Inc.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent in consultation
with the Borrower.

“Attributable Debt” means, as of any date of determination, the present value
(discounted semiannually at an interest rate implicit in the terms of the
relevant lease) of the obligation of a lessee for rental payments pursuant to
any Sale and Leaseback Transaction (reduced by the amount of the rental
obligations of any sublessee of all or part of the same property) during the
remaining term of such Sale and Leaseback Transaction (including any period for
which the lease relating thereto has been extended), such rental payments not to
include amounts payable by the lessee for maintenance and repairs, insurance,
taxes, assessments and similar charges and for contingent rents (such as those
based on sales). In the case of any Sale and Leaseback Transaction in which the
lease is terminable by the lessee upon the payment of a penalty, such rental
payments shall be considered for purposes of this definition to be the lesser of
(a) the rental payments to be paid under such Sale and Leaseback Transaction
until the first date (after the date of such determination) upon which it may be
so terminated plus the then applicable penalty upon

 

4



--------------------------------------------------------------------------------

such termination and (b) the rental payments required to be paid during the
remaining term of such Sale and Leaseback Transaction (assuming such termination
provision is not exercised).

“Availability Period” means (a) in respect of Revolving Credit Loans, Letters of
Credit and the Revolving Credit Facility, the period from and including the
Closing Date to the earliest of (i) the Revolving Credit Maturity Date and
(ii) the date of termination of the Revolving Credit Commitments pursuant to
this Agreement, and (b) in respect of the Term Loan Facility, the period from
and including the Closing Date through the earliest of (i) the Term Loan Draw
Date and (ii) the Outside Term Loan Draw Date, unless the Term Loan Commitments
have terminated earlier.

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it (including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity), or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority, so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means MPLX LP, a Delaware limited partnership.

“Borrowing” means (a) a Revolving Credit Borrowing, (b) a Swingline Borrowing or
(c) a Term Loan Borrowing, as the context may require.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit B.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as GAAP was in effect on December 31,
2013), and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP (as GAAP was in effect on
December 31, 2013).

“Cash Collateralize” or “cash collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Banks or Swingline Lender (as applicable) and the Lenders, as
collateral for the Total LC Exposure, Obligations in respect of Swingline Loans,
or obligations of Lenders to fund participations in respect of either thereof
(as the

 

5



--------------------------------------------------------------------------------

context may require), cash or deposit account balances or, if the Issuing
Bank(s) or Swingline Lender benefiting from such collateral shall agree in its
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the applicable
Issuing Bank(s) or the Swingline Lender (as applicable). “Cash Collateral” or
“cash collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) deposits in money market funds which invest 95% or more of their funds in
investments described in any of clauses (a), (b) and (c) above; and

(f) in the case of any Subsidiary organized or operating outside the United
States, other short-term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in the
applicable foreign jurisdiction for cash management purposes.

“Change in Control” means as of any date, (a) failure of the Borrower to own,
directly or indirectly, 100% of the Equity Interests of MPLX Operations, LLC or
of MPLX Opco Successor as defined below except to the extent that such failure
is as a result of a merger or consolidation of MPLX Operations, LLC or of MPLX
Opco Successor into the Borrower as permitted pursuant to Section 6.03 hereof,
(b) failure of MPC to own, directly or indirectly, 51% of the Equity Interests
of the General Partner which are entitled to vote for the board of directors or
equivalent governing body of the General Partner or (c) failure of the General
Partner to be the sole general partner of, and to Control, the Borrower. As used
in this definition, “MPLX Opco Successor” means any Wholly Owned Subsidiary of
the Borrower into which MPLX Operations, LLC has merged or consolidated, and any
successor Wholly Owned Subsidiary of the Borrower into which any such successor
has merged or consolidated, in each case as permitted pursuant to Section 6.03
hereof.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty by any Governmental Authority, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or

 

6



--------------------------------------------------------------------------------

application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) of any Governmental Authority; provided, however, that for purposes of this
Agreement (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning assigned to such term in Section 10.14.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans, Term
Loans or Swingline Loans.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commercial Operation Date” the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means a Revolving Credit Commitment or a Term Loan Commitment, as
the context may require.

“Commitment Fee Payment Date” has the meaning assigned to such term in Section
2.11(a).

“Communications” has the meaning assigned to such term in Section 10.01(d)(ii).

“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c)

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, an amount equal to the sum of
(a) Consolidated Net Income for such period plus, (b) to the extent reducing
Consolidated Net Income for such period, and without duplication: (i) net
federal, state, local or foreign income or franchise tax expense; (ii) net
interest expense (including amortization or write-off of debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness),
amortization of capitalized interest and the net amount accrued (whether or not
actually paid) pursuant to any interest rate protection agreement during such
period (or minus the net amount receivable (whether or not actually received)
during such period); (iii) depreciation, depletion and amortization expense,
including amortization of intangibles; (iv) extraordinary expenses or loss and
unusual or non-recurring non-cash expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, (A) non-cash losses from dispositions not in the
ordinary course of business and (B) goodwill or intangible asset impairment);
and (v) any other non-cash charges to income (including stock based compensation
and any non-cash charges resulting from the decline in the value of inventory
due to the application of the lower of cost or market valuation method); minus,
(c) to the extent included in the calculation of Consolidated Net Income for
such period, without duplication, the sum of: (i) any extraordinary income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on dispositions
not in the ordinary course of business); (ii) any cash expenditures during such
period on account of any non-cash item which

 

7



--------------------------------------------------------------------------------

was added back to Consolidated EBITDA during any prior period with respect to
which a calculation of Consolidated EBITDA was made under this Agreement (and
provided that the cash expenditure does not impact Consolidated Net Income in
the period paid); and (iii) any other unusual or non-recurring non-cash income
or gains, all as determined for the Borrower and its Subsidiaries on a
consolidated basis.

For purposes of the foregoing clauses (a) and (b), Consolidated Net Income and
consolidated expenses shall be adjusted with respect to net income and expenses
of non-Wholly Owned Subsidiaries, to the extent not already excluded from
Consolidated Net Income, to reflect the Borrower’s pro rata ownership interest
therein.

Consolidated EBITDA for the relevant period shall be calculated after giving
effect, on a pro forma basis, to acquisitions and dispositions of the following
by the Borrower or its Subsidiaries, as if such acquisition or disposition
occurred on the first day of the period: (w) more than 50% of the Equity
Interests in any other Person, (x) Equity Interests in any Person that is (or,
in the case of an acquisition, that becomes after such acquisition) a Subsidiary
of the Borrower or of MPC, (y) other Equity Interests (provided that in the case
of an acquisition, such adjustment is approved by the Administrative Agent), and
(z) other property or assets (other than acquisitions or dispositions of Equity
Interests of a Person, capital expenditures and acquisitions of inventory or
supplies in the ordinary course of business) of, or of an operating division or
business unit of, any other Person. In the case of an acquisition, any such pro
forma adjustment shall be at Borrower’s option. Any pro forma adjustments shall
be calculated in good faith by the Borrower and shall be supported by reasonably
detailed calculations furnished together with the Compliance Certificate
delivered pursuant to Section 5.01(c) for the applicable period.

Further, in connection with any Material Project, Consolidated EBITDA, for
purposes of calculating the ratio of Consolidated Total Debt to Consolidated
EBITDA and compliance with Section 6.12, may be modified so as to include
Material Project EBITDA Adjustments, as provided in Section 6.12.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Subsidiaries on a consolidated basis determined in accordance
with GAAP, provided that there shall be excluded from such net income (to the
extent otherwise included therein): the income (or loss) of any entity other
than a Subsidiary in which the Borrower or any Subsidiary has an ownership
interest, except to the extent that any such income has been actually received
by the Borrower or such Subsidiary in the form of cash dividends or similar cash
distributions. Further, when determining Consolidated Net Income for any fiscal
quarter, Consolidated Net Income shall not include any undistributed net income
of a Subsidiary to the extent that the ability of such Subsidiary to make
Restricted Payments to the Borrower or to a Subsidiary is, as of the date of
determination of Consolidated Net Income, restricted by its Organization
Documents, any Contractual Obligation (other than pursuant to this Agreement),
or any applicable law.

“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Borrower and the Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) the sum of (i) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Borrower
and the Subsidiaries, and (ii) goodwill and other intangible assets of the
Borrower and the Subsidiaries, in each case determined on a consolidated basis
in accordance with GAAP, all as reflected in the consolidated financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a) or Section 5.01(b) (or, with respect to the Initial
Quarterly Financial Statements, Section 4.01(i)). For purposes of this
definition, the amount of assets and liabilities of any non-Wholly Owned
Subsidiary shall be included or deducted, as the case may be, only to the extent
of the proportional Equity Interest directly or indirectly owned by the Borrower
in such Subsidiary, provided that, in the case of any such liabilities, to the
extent such liabilities are recourse

 

8



--------------------------------------------------------------------------------

to the Borrower or any other Subsidiary, the full amount of such liabilities
that are so recourse shall be deducted for purposes of this definition.

“Consolidated Total Debt” means, at any date, without duplication the aggregate
amount of the Indebtedness of the Borrower and the Subsidiaries of the type
specified in clause (a), (b), (c), (d) or (g), clause (h) or (i) (so long as
obligations specified in such clause are not contingent) or clause (f) (if the
Guarantees specified in such clause are of Indebtedness of the type referred to
above) of the definition of “Indebtedness” as of such date determined on a
consolidated basis. Notwithstanding the foregoing, Indebtedness of a non-Wholly
Owned Subsidiary of a Person shall be included in Consolidated Total Debt only
to the extent of the Borrower’s proportional interest therein, unless such
Indebtedness is recourse to the Borrower or any Subsidiary, in which case the
full amount of such Indebtedness that is recourse to the Borrower or any
Subsidiary shall be included in the calculation of Consolidated Total Debt.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Contact” means, with respect to each Credit Party, such Person
designated in the Administrative Questionnaire or other notice provided to the
Administrative Agent as the Credit Contact for such Credit Party.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, unless such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Credit Party any other amount required to be paid by it hereunder, unless (in
the case of this clause (iii)) such Lender notifies the Administrative Agent in
writing that such failure is the result of a good faith dispute with respect to
the requirement to pay such amount, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Borrower or a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
and, with respect to Revolving Credit Lenders, participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Borrower’s or such Credit Party’s receipt of such
certification in form and substance satisfactory to the Borrower or such

 

9



--------------------------------------------------------------------------------

Credit Party, as applicable, and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under clauses (a) through (d) above will be
conclusive and binding absent manifest error.

“Defaulting Revolving Credit Lender” means, at any time, a Revolving Credit
Lender that is a Defaulting Lender at such time.

“Defaulting Term Loan Lender” means, at any time, a Term Loan Lender that is a
Defaulting Lender at such time.

“dollars” or “$” refers to lawful money of the United States of America.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) the violation of any Environmental Law, (b) any Environmental Law with
respect to the generation, use handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than any debt security which by its terms is convertible
at the option of the holder into Equity Interests, to the extent such holder has
not so converted such debt security).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or the General Partner, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to satisfy the “minimum funding standards” (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, in each instance, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the

 

10



--------------------------------------------------------------------------------

receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning assigned to such term in Section 7.01.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender and any Issuing Bank or any other Recipient
or required to be withheld or deducted from a payment to a Recipient, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in such Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.18(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.16, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.16(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Credit Agreement” means that certain Revolving Credit Agreement dated
as of September 24, 2012, among MPLX Operations LLC, a wholly-owned subsidiary
of the Borrower, the Borrower (as the Parent Guarantor as therein defined),
Citibank, N.A., as administrative agent, and the lenders party thereto.

“Existing Revolving Credit Maturity Date” has the meaning assigned to such term
in Section 2.21(a).

“Existing Term Loan Maturity Date” has the meaning assigned to such term in
Section 2.22(a).

“Extending Revolving Credit Lender” has the meaning assigned to such term in
Section 2.21(b).

“Extending Term Loan Lender” has the meaning assigned to such term in
Section 2.22(b).

“Facility” means the Revolving Credit Facility or the Term Loan Facility, as the
context may require, and “Facilities” means, collectively, the Revolving Credit
Facility and the Term Loan Facility.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

11



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means, collectively, each fee letter executed by the Borrower and
one or more of the Administrative Agent and the Arrangers in connection with the
Facilities or this Agreement, in each case solely to the extent as any such
letter relates to the Facilities or this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of a Person.

“Fitch” means Fitch Ratings, a wholly-owned subsidiary of Fimilac, S.A., or any
successor to the ratings agency business thereof.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“General Partner” means MPLX GP LLC, a Delaware limited liability company.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranty” means, collectively, any Subsidiary Guaranty delivered pursuant to
Section 5.10 or Section 10.09.

 

12



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“ICC Rule” has the meaning assigned to such term in Section 2.05(n).

“Increasing Revolving Credit Lenders” has the meaning assigned to such term in
Section 2.23(a).

“Incremental Commitment Activation Notice” means a notice substantially in the
form of Exhibit F-1.

“Incremental Commitment Effective Date” means any Business Day designated as
such in an Incremental Commitment Activation Notice or, if later, the first date
on which each condition set forth in Section 4.04 shall have been satisfied or
waived with respect to the Revolving Credit Commitment Increase set forth
therein.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable and accrued liabilities incurred in the ordinary course of business and
(ii) amounts which are being contested in good faith and for which reserves in
conformity with GAAP have been provided), (e) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person (other than, in the case of property owned or acquired
by the Borrower or any Subsidiary, Liens on Equity Interests in Joint Ventures
which are permitted under Section 6.02(a)(ii)(H)) whether or not the
Indebtedness secured thereby has been assumed, but only to the extent of such
property’s fair market value, (f) all Guarantees by such Person of Indebtedness
of others, (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is legally liable therefor as a result of such Person’s
ownership interest in or other relationship with such other Person, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. The Indebtedness of any Person shall not include endorsements of
checks, bills of exchange and other instruments for deposit or collection in the
ordinary course of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Information” has the meaning assigned to such term in Section 3.11.

 

13



--------------------------------------------------------------------------------

“Information Memorandum” means the Confidential Information Memorandum dated
October 21, 2014, relating to the Borrower and the Transactions.

“Initial Quarterly Financial Statements” means the financial statements
described in Section 3.04(b).

“Initial Revolving Credit Borrowing” has the meaning assigned to such term in
Section 2.23.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which, if in writing,
shall be substantially in the form of Exhibit C.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of March, June, September and December of
each year, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter, as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

“Investment Grade Rating” means a rating of BBB- or better from S&P or Baa3 or
better from Moody’s for Borrower’s Index Debt.

“Investment Grade Rating Date” means the date on which the Borrower first
obtains an Investment Grade Rating.

“IRS” means the United States Internal Revenue Service.

“ISP” has the meaning assigned to such term in Section 2.05(n).

“Issuing Bank” means each of Citibank, N.A., Wells Fargo Bank, N.A., Bank of
America, N.A., Barclays Bank PLC, JPMorgan Chase Bank, N.A., and any other
Lender that agrees with the Borrower and the Administrative Agent to act as an
Issuing Bank, in each case, in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. The Borrower acknowledges and agrees that,
as of the Closing Date, the New York branch of Barclays Bank PLC does not issue
commercial Letters of Credit, and therefore Barclays Bank PLC shall not be
required to issue commercial Letters of Credit hereunder.

 

14



--------------------------------------------------------------------------------

“Joint Venture” means a joint venture entity the Equity Interests of which are
owned by the Borrower or a Subsidiary with a third party so long as such joint
venture entity does not constitute a Subsidiary.

“Joint Venture Obligations” means with respect to any Joint Venture,
Indebtedness of such Joint Venture that is non-recourse to the Borrower and all
Subsidiaries and non-recourse to the property of the Borrower and all
Subsidiaries other than the Equity Interests in such Joint Venture.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, with respect to any Revolving Credit Lender at any time,
such Revolving Credit Lender’s Applicable Percentage of the Total LC Exposure at
such time.

“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a Subsidiary.

“Lenders” means (a) the Persons listed on Schedule 2.01, (b) any New Revolving
Credit Lender that shall have become a party hereto pursuant to Section 2.23 and
(c) any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Revolving Credit Lenders, the
Swingline Lender and the Term Loan Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, for any Interest Period, the rate per annum equal to the ICE
Benchmark Administration Limited (or the successor thereto) LIBOR Rate
(“LIBOR”), as published on the applicable Reuters screen page (or on any
successor or substitute page of such service, or any successor or substitute for
such service, providing rate quotations comparable to those currently provided
on such page of such service, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; provided that if the LIBO Rate shall be less than zero, such
rate shall be deemed to be zero for all purposes of this Agreement. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan” means a Revolving Credit Loan, a Swingline Loan or a Term Loan, as the
context may require.

 

15



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each New Revolving Credit Lender
Supplement, each Guaranty, each promissory note executed and delivered by the
Borrower under Section 2.09(e) (if any), each agreement creating or perfecting
rights in Cash Collateral, the Fee Letters, each Borrowing Request, each
Compliance Certificate pursuant to Section 5.01(c) and any other document
executed by a Loan Party and the Administrative Agent which contains a provision
stating that it is a “Loan Document” as herein defined.

“Loan Parties” means the Borrower and each Subsidiary Guarantor.

“Material Adverse Change” means any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
obligations under the Loan Documents, (c) the rights and remedies of the
Administrative Agent and the Lenders under any Loan Document or (d) the
legality, validity, binding effect or enforceability of any Loan Party of any
Loan Document to which it is a party.

“Material Agreement” means (a) a material contract between or among one or more
Loan Parties or a Subsidiary thereof and one or more MPC Companies necessary for
the ongoing operation and business of a Loan Party or a Subsidiary and (b) any
agreement to which any Loan Party is a party which, if terminated or cancelled,
could reasonably be expected to have a Material Adverse Effect.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Loan Parties and their Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of a Loan Party or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Loan Party or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

“Material Project” means the construction or expansion of any capital asset of
the Borrower or any of its Subsidiaries, the aggregate actual or budgeted
capital cost of which (in each case, including capital costs expended prior to
the acquisition by the Borrower or any such Subsidiaries, and including capital
costs expended prior to the construction or expansion of such asset) exceeds
$50,000,000.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project:

(a) prior to the Commercial Operation Date of a Material Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Material Project) of an
amount (such amount, the “Projected Consolidated EBITDA”) as the projected
Consolidated EBITDA of the Borrower and its Subsidiaries attributable to such
Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such Projected Consolidated
EBITDA to be determined based on customer contracts relating to such Material
Project, the creditworthiness of the other parties to such contracts, and
projected revenues from such contracts, capital costs and expenses, scheduled
Commercial Operation Date, commodity price assumptions and other reasonable
factors), which may, at the Borrower’s option, be added to actual Consolidated
EBITDA for the Borrower and its Subsidiaries for the fiscal quarter in which
construction of such Material Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Material Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA of the Borrower and its

 

16



--------------------------------------------------------------------------------

Subsidiaries attributable to such Material Project following such Commercial
Operation Date); provided that if the actual Commercial Operation Date does not
occur by the scheduled Commercial Operation Date, then the Projected
Consolidated EBITDA shall be reduced, in each of the four quarters ending after
the scheduled Commercial Operation Date to (but excluding) the first full
quarter after its actual Commercial Operation Date, by the following percentage
amounts depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, (iv) longer than 270 days but not more than 365
days, 75% and (v) longer than 365 days, 100%; and

(b) thereafter, actual Consolidated EBITDA of the Borrower and its Subsidiaries
attributable to such Material Project for each full fiscal quarter after the
Commercial Operation Date, plus the Projected Consolidated EBITDA pursuant to
clause (a) above for the fiscal quarters constituting the balance of the four
full fiscal quarter period following such Commercial Operation Date; provided
that in the event the actual Consolidated EBITDA of the Borrower and its
Subsidiaries attributable to such Material Project for any full fiscal quarter
after the Commercial Operation Date shall materially differ from the Projected
Consolidated EBITDA pursuant to clause (a) above for such fiscal quarter, the
Projected Consolidated EBITDA of the Borrower and its Subsidiaries attributable
to such Material Project for any remaining fiscal quarters included in the
foregoing calculation shall be redetermined in the same manner as set forth in
clause (a) above, which may, at the Borrower’s option, be added to actual
Consolidated EBITDA for the Borrower and its Subsidiaries for such fiscal
quarters.

Notwithstanding the foregoing:

(A) no such additions shall be allowed with respect to any Material Project
unless:

(1) not later than 30 days prior to the delivery of the first Compliance
Certificate in which Material Project EBITDA Adjustments are made with respect
to such Material Project in the amount permitted pursuant to clause (a), and
also not later than 30 days (or such shorter time period as may be permitted by
the Administrative Agent) prior to the delivery of each Compliance Certificate
reflecting adjustments pursuant to clause (b) above with respect to such
Material Project, the Borrower shall have delivered to the Administrative Agent
(i) written pro forma projections of Consolidated EBITDA of the Borrower and its
Subsidiaries attributable to such Material Project and (ii) a certificate of the
Borrower certifying that all written information provided to the Administrative
Agent for purposes of approving such pro forma projections (including
information relating to customer contracts relating to such Material Project,
the creditworthiness of the other parties to such contracts, and projected
revenues from such contracts, capital costs and expenses, scheduled Commercial
Operation Date, commodity price assumptions) was prepared in good faith based
upon assumptions that were reasonable at the time they were made; and

(2) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent; and

 

17



--------------------------------------------------------------------------------

(B) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA of the
Borrower and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Material Project EBITDA
Adjustments).

“Maturity Date” means the Revolving Credit Maturity Date or the Term Loan
Maturity Date, as the context may require.

“Maximum Rate” has the meaning assigned to such term in Section 10.14.

“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrower, any Subsidiary or any Affiliate of any of the foregoing, or any of
their securities, that could reasonably be expected to be material for purposes
of the United States federal and state securities laws.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“MPC” means Marathon Petroleum Corporation, a Delaware corporation.

“MPC Companies” means MPC and its Subsidiaries (other than the Borrower and its
Subsidiaries).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Revolving Credit Lender” has the meaning assigned to such term in
Section 2.23.

“New Revolving Credit Lender Supplement” has the meaning assigned to such term
in Section 2.23.

“Non-Defaulting Revolving Credit Lender” means, at any time, any Revolving
Credit Lender that is not a Defaulting Revolving Credit Lender at such time.

“Non-Extending Revolving Credit Lender” means, with respect to any extension of
the Revolving Credit Maturity Date pursuant to Section 2.21, any Revolving
Credit Lender that has not consented to or has been deemed not to have consented
to such extension pursuant to Section 2.21.

“Non-Extending Term Loan Lender” means, with respect to any extension of the
Term Loan Maturity Date pursuant to Section 2.22, any Term Loan Lender that has
not consented to or has been deemed not to have consented to such extension
pursuant to Section 2.22.

“Non-Guarantor Subsidiary” means a Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“non-Wholly Owned Subsidiary” means a Subsidiary that is not a Wholly Owned
Subsidiary.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, in each case whether
direct or indirect (including those acquired by assumption), absolute or

 

18



--------------------------------------------------------------------------------

contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

“Outside Term Loan Draw Date” means July 1, 2015.

“Participant” has the meaning assigned to such term in Section 10.04(d).

“Participant Register” has the meaning assigned to such term in
Section 10.04(d).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that (i) are not yet due, (ii) are not more
than 60 days past due and not subject to penalties for non-payment or (iii) are
being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
workmen’s, landlords’ and other like Liens arising in the ordinary course of
business (or deposits to obtain the release of such Liens) and securing
obligations that are not overdue for more than 60 days or, if so overdue, that
are being contested in compliance with Section 5.04;

 

19



--------------------------------------------------------------------------------

(c) pledges and deposits made in compliance with, or deemed trusts arising in
connection with, workers’ compensation, unemployment insurance and other social
security laws or regulations (other than Liens imposed by ERISA);

(d) Liens and deposits to secure the performance of bids, trade contracts,
government contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e) judgment or attachment liens in respect of judgments that do not constitute
an Event of Default under clause (k) of Section 7.01;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;

(g) any Lien in favor of the United States of America, any state or any agency,
department, political subdivision or other instrumentality of either, to secure
partial, progress or advance payments to the Borrower or any Subsidiary pursuant
to the provisions of any contract or any statute;

(h) Liens created or evidenced by or resulting from precautionary financing
statements filed by lessors of property (but only relating to the leased
property), other than in connection with capital leases and sale-leasebacks;

(i) Liens imposed by ERISA which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP, provided that the aggregate amount of the
obligations secured by such Liens shall not at any time exceed $50,000,000; and

(j) Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Subsidiaries on deposit with or in the possession of such bank, in each case in
the ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness of the type included in Consolidated Total Debt.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pipe Line Holdings” means MPLX Pipe Line Holdings LP, a Delaware limited
partnership.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 10.01(d).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City. Each change in the

 

20



--------------------------------------------------------------------------------

Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Rating Date” means the first date after the Closing Date upon which the
Borrower obtains a rating from S&P or Moody’s for its Index Debt.

“Recipient” means, as applicable, the Administrative Agent, any Lender, any
Issuing Bank, or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder, or any combination thereof (as
the context requires).

“Register” has the meaning assigned to such term in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned such term in Section 8.06(b).

“Required Lenders” means, at any time, subject to Section 2.20, Lenders having
more than 50% of the sum of the Total Outstandings and aggregate unused
Commitments at such time.

“Required Revolving Credit Lenders” means, at any time, subject to Section 2.20,
Revolving Credit Lenders having Revolving Credit Exposures and unused Revolving
Credit Commitments representing more than 50% of the sum of the Total Revolving
Credit Exposure and unused Revolving Credit Commitments of all Revolving Credit
Lenders at such time.

“Required Term Loan Lenders” means, at any time, subject to Section 2.20, Term
Loan Lenders having more than 50% of the Term Loan Facility at such time.

“Responsible Officer” means, with respect to any Person, the president, the
chief executive officer or any Financial Officer of such Person or the general
partner of such Person.

“Restricted Payment” by a Person means any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interest in such Person, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interest or of any option, warrant or other right to acquire any
such equity interest.

“Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Revolving Credit Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender, the commitment of such Lender to make Revolving Credit Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate permitted amount of
such Lender’s Revolving Credit Exposure hereunder, as such amount may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 10.04 and (c) increased by any Revolving Credit Commitment Increase from
time to time pursuant to Section 2.23. The initial amount of each Revolving
Credit Lender’s Revolving Credit Commitment is set forth on Schedule 2.01 or in
the

 

21



--------------------------------------------------------------------------------

Assignment and Assumption or the New Revolving Credit Lender Supplement pursuant
to which such Lender shall have assumed or assigned its Revolving Credit
Commitment, as applicable.

“Revolving Credit Commitment Fees” has the meaning assigned to such term in
Section 2.11(a).

“Revolving Credit Commitment Increase” has the meaning assigned to such term in
Section 2.23.

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (a) the outstanding principal amount of such Lender’s
Revolving Credit Loans at such time, plus (b) such Lender’s LC Exposure at such
time, plus (c) (except for the purposes of calculating the commitment fee in
accordance with Section 2.11(a)) such Lender’s Swingline Exposure at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments of all Revolving Credit Lenders at such time. The
amount of the Revolving Credit Facility as of the date hereof is $1,000,000,000.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning assigned to such term in Section 2.01.

“Revolving Credit Maturity Date” means the fifth annual anniversary of the
Closing Date, subject to the extension thereof with respect to all or part of
the Revolving Credit Commitments pursuant to Section 2.21(a); provided, however,
that if such date is not a Business Day, then the Revolving Credit Maturity Date
shall be the next preceding Business Day.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., or any successor to the ratings agency business thereof.

“Sanctioned Country” means a country or territory which is itself the subject or
target of any Sanctions.

“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of any property (whether such
property is now owned or hereafter acquired) that has been or is to be sold or
transferred by the Borrower or any Subsidiary to such Person, other than
(a) temporary leases for a term, including renewals at the option of the lessee,
of not more than three years, and (b) leases between the Borrower and a
Subsidiary or between Subsidiaries.

“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the United States Department of State, or
by the United Nations Security Council, the European Union or any European Union
member state, or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the OFAC, or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

 

22



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.

“Significant Subsidiary” has the meaning ascribed to such term under Regulation
S-X promulgated under the Exchange Act. Unless otherwise specified, all
references herein to a Significant Subsidiary or Significant Subsidiaries shall
refer to a Significant Subsidiary or Significant Subsidiaries of the Borrower.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and (e) the present fair
saleable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured. In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
as the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsequent Revolving Credit Borrowing” has the meaning assigned to such term in
Section 2.22.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, directly or indirectly, owned, controlled or
held by the parent.

“Subsidiary” means any subsidiary of the Borrower, provided that any subsidiary
of the Borrower that is (a) not wholly owned, directly or indirectly, by the
Borrower and (b) not consolidated with the Borrower pursuant to GAAP, consistent
with past practice of MPC, in each case shall be deemed not to be subsidiaries
of the Borrower except for purposes of Section 5.07.

“Subsidiary Guarantor” means, at any time, each Subsidiary of the Borrower that
is party to a Subsidiary Guaranty as a guarantor.

 

23



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means a guarantee of the Borrower’s obligations hereunder
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swingline Borrowing” means a borrowing of a Swingline Loan.

“Swingline Exposure” means, with respect to any Lender at any time, such
Lender’s Applicable Percentage of the aggregate principal amount of all
Swingline Loans outstanding at such time.

“Swingline Lender” means Citibank, N.A., in its capacity as lender of Swingline
Loans hereunder, and any additional Lender that is designated as a Swingline
Lender hereunder with the consent of the Borrower, the Administrative Agent and
the existing Swingline Lender. All references to “Swingline Lender” mean each
Swingline Lender, and Swingline Lender or the applicable Swingline Lender, as
the context may require.

“Swingline Loan” has the meaning assigned to such term in Section 2.04.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning assigned to such term in Section 2.01.

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect.

“Term Loan Commitment” means, with respect to any Term Loan Lender, the
commitment of such Lender to make a Term Loan hereunder. The initial amount of
each Term Loan Lender’s Term Loan Commitment is set forth on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
or assigned its Term Loan Commitment, as applicable.

“Term Loan Commitment Fees” has the meaning assigned to such term in
Section 2.11(b).

“Term Loan Draw Date” means the date on which the conditions specified in
Section 4.03 are satisfied (or waived in accordance with Section 10.02).

“Term Loan Facility” means (a) at any time on or prior to the Term Loan Draw
Date, the aggregate amount of the Term Loan Commitments at such time, and
(b) thereafter, the aggregate principal amount of the Term Loans of all Term
Loan Lenders outstanding at such time. The amount of the Term Loan Facility as
of the date hereof is $250,000,000.

 

24



--------------------------------------------------------------------------------

“Term Loan Lender” means (a) at any time on or prior to the Term Loan Draw Date,
any Lender that has a Term Loan Commitment at such time and (b) thereafter, any
Lender that holds all or a portion of a Term Loan at such time.

“Term Loan Maturity Date” means the fifth annual anniversary of the Term Loan
Draw Date, subject to the extension thereof pursuant to Section 2.21(b);
provided, however, that if such date is not a Business Day, then then Term Loan
Maturity Date shall be the next preceding Business Day.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time.

“Total Outstandings” means, at any time, the aggregate outstanding principal
amount of all Loans plus the Total LC Exposure at such time.

“Total Revolving Credit Exposure” means at any time, the sum of (a) the
aggregate outstanding principal amount of all Revolving Credit Loans at such
time plus (b) the Total LC Exposure at such time plus (c) the aggregate
outstanding principal amount of all Swingline Loans at such time.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f).

“UCP 600” has the meaning assigned to such term in Section 2.05(n).

“Wholly Owned Subsidiary” means, with respect to a Person, any Subsidiary of
such Person, all of the Equity Interests of which are directly or indirectly
(through one or more wholly owned Subsidiaries) owned by such Person, excluding
directors’ qualifying shares and other nominal amounts of Equity Interests that
are required to be held by other Persons under applicable law.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g.,
a “Eurodollar Revolving Credit Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Credit Borrowing”).

 

25



--------------------------------------------------------------------------------

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including intellectual property, cash, securities, accounts and contract rights,
(f) with respect to the determination of any period of time, the word “from”
means “from and including” and the word “to” means “to but excluding” and
(g) reference to any law, rule or regulation means such as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, for
purposes of calculations made pursuant to the terms of this Agreement or any
other Loan Document, (a) GAAP will be deemed to treat leases that would have
been classified as operating leases in accordance with generally accepted
accounting principles in the United States of America as in effect on
December 31, 2013 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the United States of America as in
effect on December 31, 2013, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter and (b) no effect shall be given to
any election under Statement of Financial Accounting Standards 159, The Fair
Value Option for Financial Assets and Financial Liabilities, or any successor
thereto (including pursuant to the Accounting Standards Codification), to value
any Indebtedness of the Borrower or any Subsidiary at “fair value”, as defined
therein.

ARTICLE II

The Credits

SECTION 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein, each Revolving Credit
Lender agrees to make revolving loans to the Borrower (each such loan, a
“Revolving Credit Loan”) from time to time during the Availability Period with
respect to the Revolving Credit Facility, in an aggregate principal amount that
will not result in (a) such Revolving Credit Lender’s Revolving Credit Exposure
exceeding such Revolving Credit Lender’s Revolving Credit Commitment or (b) the
Total Revolving Credit

 

26



--------------------------------------------------------------------------------

Exposure exceeding the aggregate Revolving Credit Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Credit Loans.

(b) Subject to the terms and conditions set forth herein, each Term Loan Lender
agrees to make a single loan to the Borrower on any Business Day during the
Availability Period with respect to the Term Loan Facility (each such loan, a
“Term Loan”), in an amount not to exceed the amount of such Term Loan Lender’s
Term Loan Commitment at such time; provided that the aggregate principal amount
of all Term Loans made on such date shall not exceed the aggregate Term Loan
Commitments. Any undrawn Term Loan Commitments shall be reduced to $0
immediately following the funding of the Term Loans on the Term Loan Draw Date.
The Term Loan Commitments are not revolving in nature, and amounts borrowed
under this Section 2.01(b) and repaid under Section 2.09 or Section 2.10 may not
be reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Each Revolving Credit Loan shall be made as part of a Revolving Credit
Borrowing consisting of Revolving Credit Loans made by the Revolving Credit
Lenders ratably in accordance with their respective Revolving Credit
Commitments. Each Term Loan shall be made as part of a Term Borrowing consisting
of Term Loans made by the Term Lenders ratably in accordance with their
respective Term Loan Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Term Loan Facility or the Revolving Credit Facility, as
applicable, or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000, provided that a Swingline Loan may be in an amount that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of (i) 15 Eurodollar Borrowings outstanding in respect of the Revolving Credit
Facility and (ii) 10 Eurodollar Borrowings outstanding in respect of the Term
Loan Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the applicable Maturity Date.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone, fax or electronic
mail (a) in the case of a

 

27



--------------------------------------------------------------------------------

Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 1:00 p.m., New York City time, on the date of the
proposed Borrowing. Each such Borrowing Request shall be irrevocable and, in the
case of a telephonic Borrowing Request, shall be confirmed promptly by hand
delivery, fax or electronic mail (in .pdf form) to the Administrative Agent of a
written Borrowing Request signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Term Loan Borrowing or a Revolving
Credit Borrowing;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06, or, in the
case of an ABR Borrowing requested to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), the identity of the Issuing Bank
that has made such LC Disbursement.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Swingline Loans.

(a) The Swingline. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make loans to the Borrower (each such loan, a
“Swingline Loan”) from time to time during the Availability Period for the
Revolving Credit Facility, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $100,000,000 (or such lesser amount as may
be agreed from time to time by the Borrower and the Swingline Lender) or
(ii) the Total Revolving Credit Exposure exceeding the Revolving Credit
Facility; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.

(b) Borrowing Procedures. To request a Swingline Loan, the Borrower shall notify
the Administrative Agent of such request by telephone, fax or electronic mail
(and, in the case of telephonic notice, promptly confirmed by hand delivery, fax
or electronic mail), not later than 2:00 p.m., New York City time, on the day of
the proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day), amount of the
requested Swingline Loan and, in the case of a Swingline Loan requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e),
the identity of the Issuing Bank that has made such LC Disbursement. The

 

28



--------------------------------------------------------------------------------

Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) Participations in Swingline Loans; Repayment of Participations. The
Swingline Lender may, by written notice given to the Administrative Agent not
later than 10:00 a.m., New York City time, on any Business Day, require the
Revolving Credit Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which the Revolving Credit Lenders will
be required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Credit Lender,
specifying in such notice such Revolving Credit Lender’s Applicable Percentage
of such Swingline Loan or Loans. Each Revolving Credit Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Swingline Lender, such
Revolving Credit Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Credit Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Facility, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Credit Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Credit Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Credit Lenders), and the Administrative Agent shall promptly remit to
the Swingline Lender the amounts so received by it from the Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other Person on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Credit Lenders that shall have made their payments pursuant to this paragraph
and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request that any Issuing Bank issue Letters of Credit for the Borrower’s
account, denominated in dollars and in a form reasonably acceptable to the
applicable Issuing Bank, at any time and from time to time during the
Availability Period, in support of obligations of the Borrower or any of its
Subsidiaries. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the applicable Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.

 

29



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit by any Issuing Bank (or the
amendment, renewal (other than an automatic renewal permitted pursuant to
paragraph (c) of this Section) or extension of an outstanding Letter of Credit
issued by any Issuing Bank), the Borrower shall hand deliver or fax (or transmit
by electronic communication, if arrangements for doing so have been approved by
the recipient) to such Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form signed by the Borrower
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended by the applicable Issuing Bank only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, (i) the Total LC Exposure shall
not exceed $250,000,000, (ii) the Total Revolving Credit Exposure shall not
exceed the aggregate Revolving Credit Commitments and (iii) the portion of the
Total LC Exposure attributable to Letters of Credit issued by such Issuing Bank
will not, unless such Issuing Bank shall so agree in writing, exceed
$50,000,000. No Issuing Bank shall be under any obligation to issue any Letter
of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

(B) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial stated amount less than $100,000;
and

(C) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

No Issuing Bank shall be under any obligation to amend or extend any Letter of
Credit if (x) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof or (y) the
beneficiary of such Letter of Credit does not accept the proposed amendment
thereto.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) unless a later date is otherwise agreed to in
writing by the applicable Issuing Bank and the Administrative Agent, the date
that is one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the Revolving Credit Maturity Date; provided that any Letter
of Credit may provide for the automatic renewal thereof (each, an “auto-renewal
letter of credit”). Once an auto-renewal letter of credit has been issued by an
Issuing Bank, the Lenders shall be deemed to have authorized (but may not
require) such

 

30



--------------------------------------------------------------------------------

Issuing Bank to permit the renewal of such Letter of Credit at any time prior to
the date set forth in clause (ii) of this Section 2.05(c), provided that the
expiry date of such Letter of Credit shall be no later than the date set forth
in clause (ii) of this Section 2.05(c).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Credit Lenders, such
Issuing Bank hereby grants to each Revolving Credit Lender, and each Revolving
Credit Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Credit Lender’s Applicable Percentage
of the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Bank, such Revolving Credit Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit, the occurrence and continuance of a Default, any reduction or
termination of the Revolving Credit Commitments or any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of ISP 98 or any successor publication
of the International Chamber of Commerce) permits a drawing to be made under
such Letter of Credit after the expiration thereof or of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 5:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 5:00 p.m., New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, at its election and subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or Section 2.04, as applicable,
that such payment be financed with an ABR Revolving Borrowing (if such LC
Disbursement is not less than $1,000,000) or a Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Credit Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Revolving Credit Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Credit Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Revolving Credit Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Credit
Lenders), and the Administrative Agent shall promptly remit to the applicable
Issuing Bank the amounts so received by it from the Revolving Credit Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the applicable Issuing Bank or, to the extent that Revolving
Credit Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Revolving Credit Lenders and such Issuing Bank as
their interests may appear. Any payment made by a Revolving Credit Lender
pursuant to this

 

31



--------------------------------------------------------------------------------

paragraph to reimburse any Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Credit Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by each Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Revolving
Credit Commitments or (v) any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder. Neither the Administrative
Agent, the Revolving Credit Lenders or any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that the applicable Issuing Bank shall be deemed to have
exercised care in each such determination unless a court of competent
jurisdiction shall have determined by a final, non-appealable judgment that such
Issuing Bank was grossly negligent or acted with willful misconduct in
connection with such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone,
fax or electronic mail (and, in the case of telephonic notice, promptly
confirmed by hand delivery, fax or electronic mail) of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Revolving Credit Lenders with respect to any such LC Disbursement.

 

32



--------------------------------------------------------------------------------

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that (i) if the Borrower
makes such reimbursement on the date such LC Disbursement is made, interest
shall accrue for such day if such reimbursement is made after 2:00 p.m., New
York City time, on such day and (ii) if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.12(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Credit Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Revolving Credit Lender to the extent of such payment, and shall
be payable on demand or, if no demand has been made, on the date on which the
Borrower reimburses the applicable LC Disbursement in full.

(i) Termination of an Issuing Bank. Any Issuing Bank may be terminated at any
time upon not less than 10 Business Days’ prior written notice by the Borrower
to the Administrative Agent and such Issuing Bank. The Administrative Agent
shall notify the Revolving Credit Lenders of any such termination of an Issuing
Bank. After the termination of an Issuing Bank hereunder, such Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement and the other Loan Documents
with respect to Letters of Credit issued by it prior to such termination, but
shall not be required to amend, renew or extend any such Letter of Credit or to
issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders with LC Exposures representing
greater than 50% of the Total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
maintained with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Issuing Banks and Lenders, an amount in cash
equal to the Total LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Section 7.01. The Borrower also shall deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.10(c)
and Section 2.20. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits (in the event any
such investment is made pursuant to the following sentence), such deposits shall
not bear interest. The Administrative Agent shall not be required to invest any
such deposits; provided that if the Administrative Agent elects to invest any
such deposits, the Administrative Agent shall invest such deposits in one or
more types of Cash Equivalents, and such investments shall be at the Borrower’s
risk and expense. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the Total LC Exposure at such time or, if the maturity of the
Revolving Credit Loans has been accelerated (but subject to (i) the consent of
the Revolving Credit Lenders with LC Exposures representing greater than 50% of
the Total LC Exposure and (ii) in the case of any such application at a time
when any Revolving Credit Lender is a Defaulting Revolving Credit Lender (but
only if, after giving effect thereto, the remaining cash collateral shall be
less than the aggregate LC Exposure of all the Defaulting Revolving

 

33



--------------------------------------------------------------------------------

Credit Lenders) the consent of each Issuing Bank), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.10(c), such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower to the
extent that, after giving effect to such return, the Total Revolving Credit
Exposure would not exceed the Revolving Credit Facility and no Event of Default
shall have occurred and be continuing. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.20, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as
promptly as practicable to the extent that, after giving effect to such return,
no Issuing Bank shall have any exposure in respect of any outstanding Letter of
Credit that is not fully covered by the Revolving Credit Commitments of the
Non-Defaulting Revolving Credit Lenders and/or the remaining cash collateral and
no Event of Default shall have occurred and be continuing.

(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(m) Independence. The Borrower acknowledges that the rights and obligations of
the applicable Issuing Bank under each Letter of Credit are independent of the
existence, performance or nonperformance of any contract or arrangement
underlying the Letter of Credit, including contracts or arrangements between
such Issuing Bank and the Borrower and between Borrower and the beneficiary of
the Letter of Credit.

(n) Governing Rules. The Borrower agrees that an Issuing Bank may issue a Letter
of Credit subject to the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (2007 Revision)
(the “UCP 600”) or, at an Issuing Bank’s option, such later revision thereof in
effect at the time of issuance of the Letter of Credit (as so chosen for a
Letter of Credit, the “UCP”) or the International Standby Practices 1998, ICC
Publication No. 590 or, at an Issuing Bank’s option, such later revision thereof
in effect at the time of issuance of the applicable Letter of Credit (as so
chosen for the Letter of Credit, the “ISP”, and each of the UCP and the ISP, an
“ICC Rule”). An Issuing Bank’s privileges, rights and remedies under such ICC
Rules shall be in

 

34



--------------------------------------------------------------------------------

addition to, and not in limitation of, its privileges, rights and remedies
expressly provided for herein. The UCP and the ISP (or such later revision of
either) shall serve, in the absence of proof to the contrary, as evidence of
general banking usage with respect to the subject matter thereof. The Borrower
agrees that for matters not addressed by the chosen ICC Rule, the Letter of
Credit shall be subject to and governed by the laws of the State of New York and
applicable United States Federal laws. If, at Borrower’s request, the Letter of
Credit expressly chooses a state or country law other than New York State law
and United States Federal law or is silent with respect to the choice of an ICC
Rule or a governing law, an Issuing Bank shall not be liable for any payment,
cost, expense or loss resulting from any action or inaction taken by such
Issuing Bank if such action or inaction is or would be justified under an
ICC Rule, New York law, applicable United States Federal law or the law
governing the Letter of Credit.

SECTION 2.06 Funding of Borrowings.

(a) Funding. Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 3:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
remitting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Credit Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Eurodollar
Borrowing (or in the case of any Borrowing of ABR Loans, prior to 2:00 p.m. New
York City time, on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the Loans comprising such Borrowing. If the Borrower and such
Lender shall both pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

SECTION 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may, at any time and from time to time, elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower

 

35



--------------------------------------------------------------------------------

may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Borrowings of Swingline Loans, which may not be converted or
continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, fax or electronic mail by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, fax or electronic mail to the Administrative Agent of a written
Interest Election Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Section 7.01 has occurred and is continuing, or if
any other Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, notifies the Borrower of the
election to give effect to this sentence on account of such other Event of
Default, then, in each such case, so long as such Event of Default is
continuing, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated pursuant to the terms of this Agreement, the
Revolving Credit Commitments shall terminate on the Revolving Credit Maturity
Date (as it may be extended with

 

36



--------------------------------------------------------------------------------

respect to some or all of the Revolving Credit Commitments pursuant to
Section 2.21(a)). Unless previously terminated pursuant to the terms of this
Agreement, the Term Loan Commitments shall terminate on the earliest to occur of
the following dates: (i) the Term Loan Draw Date; and (ii) 5:00 p.m., New York
City time, on the Outside Term Loan Draw Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Credit Commitments; provided that (i) each reduction of the Revolving
Credit Commitments shall be in an amount that is an integral multiple of
$5,000,000 and not less than $20,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Credit Commitments if, after giving effect to
any concurrent prepayment of the Revolving Credit Loans in accordance with
Section 2.10, the Total Revolving Credit Exposure would exceed the Revolving
Credit Facility as a result thereof. The Borrower may at any time terminate, or
from time to time reduce, the Term Loan Commitments; provided that each
reduction of the Term Loan Commitments shall be in an amount that is an integral
multiple of $10,000,000 and not less than $50,000,000.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Revolving Credit Lenders and/or the Term Loan Lenders, as applicable, of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities or the closing of one or more
securities offerings, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the applicable Lenders in accordance with their respective
Commitments.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Credit Lender, the then
unpaid principal amount of each Revolving Credit Loan of such Revolving Credit
Lender on the Revolving Credit Maturity Date, (ii) to the Swingline Lender, the
then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Credit Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Borrowing of Revolving Credit Loans is made, the Borrower shall repay all
Swingline Loans then outstanding, and (iii) to the Administrative Agent for the
account of each Term Loan Lender, the then unpaid principal amount of each Term
Loan of such Term Loan Lender on the Term Loan Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, in
the case of Eurodollar Loans, the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum

 

37



--------------------------------------------------------------------------------

received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and substantially in
the form of (i) if such promissory note is in favor of a Revolving Credit Lender
evidencing Revolving Credit Loans or Swingline Loans, Exhibit D-1, and (ii) if
such promissory note is in favor of a Term Loan Lender evidencing a Term Loan,
Exhibit D-2. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.10 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York
City time, one Business Day before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City time, on
the same Business Day as the date of prepayment, or (iii) in the case of
prepayment of a Swingline Loan, not later than 2:00 p.m., New York City time, on
the same Business Day as the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Revolving Credit Commitments or Term Loan Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Revolving Credit Lenders and/or the Term Loan Lenders, as
applicable, of the contents thereof. Each partial prepayment of any Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.

(c) If, on any date, the Administrative Agent notifies the Borrower that the
Total Revolving Credit Exposure exceeds the Revolving Credit Facility on such
date, the Borrower shall, as soon as practicable and in any event within two
Business Days after receipt of such notice, prepay the outstanding principal
amount of any Revolving Credit Loans owing by the Borrower in an aggregate
amount sufficient to reduce the Total Revolving Credit Exposure to an amount not
exceeding the Revolving Credit Facility on such date. If any such excess remains
after prepayment in full of the aggregate

 

38



--------------------------------------------------------------------------------

outstanding Revolving Credit Loans, the Borrower shall provide cash collateral
in the manner set forth in Section 2.05(j) in an amount equal to 100% of such
excess.

SECTION 2.11 Fees.

(a) Revolving Credit Commitment Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee (the “Revolving Credit Commitment Fees”), which shall accrue at
the Applicable Rate on the daily amount (if any) by which the Revolving Credit
Commitment of such Revolving Credit Lender exceeds the Revolving Credit Exposure
of such Revolving Credit Lender during the period from and including the Closing
Date to but excluding the date on which such Revolving Credit Commitment
terminates. Accrued Revolving Credit Commitment Fees shall be payable in arrears
on the last Business Day of March, June, September and December of each year
(each, “Commitment Fee Payment Date”) and on the date on which the Revolving
Credit Commitments terminate, commencing on the first such date to occur after
the date hereof; provided that any accrued and unpaid Revolving Credit
Commitment Fees outstanding after the date on which the Revolving Credit
Commitments terminate shall be payable on demand. All Revolving Credit
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) Term Loan Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Term Loan Lender a commitment fee (the “Term Loan
Commitment Fees”), which shall accrue at the Applicable Rate on the daily amount
(if any) by which the Term Loan Commitment of such Term Loan Lender exceeds the
aggregate principal amount outstanding of the Term Loans of such Term Loan
Lender during the period from and including January 1, 2015, to but excluding
the date on which such Term Loan Commitment terminates. Accrued Term Loan
Commitment Fees shall be payable in arrears on the Term Loan Draw Date and on
each Commitment Fee Payment Date, commencing March 31, 2015, and on the date on
which the Term Loan Commitments otherwise terminate. All Term Loan Commitment
Fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(c) Letters of Credit. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage, a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Revolving Credit Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date on which
such Revolving Credit Lender’s Commitment terminates and the date on which such
Revolving Credit Lender ceases to have any LC Exposure, (ii) to each Issuing
Bank, for its own account, a fronting fee with respect to each Letter of Credit
issued by it in the amount agreed between such Issuing Bank and the Borrower
prior to the issuance of such Letter of Credit, and (iii) to each Issuing Bank,
for its own account, such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last Business Day of March, June, September and December of each
year shall be payable in arrears on such last Business Day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Revolving Credit Commitments terminate
and any such fees accruing after the date on which the Revolving Credit
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 30 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The amount of
participation and fronting fees payable hereunder shall be set forth in a
written invoice or other notice

 

39



--------------------------------------------------------------------------------

delivered to the Borrower by the Administrative Agent or, in the case of
fronting fees, by the applicable Issuing Bank.

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.12 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.000% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2.000% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date of the Facility under which
such Loan was made; provided that (i) interest accrued pursuant to paragraph
(c) of this Section shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a voluntary prepayment of an ABR
Loan prior to the Maturity Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent in accordance with
the terms hereof, and such determination shall be conclusive absent manifest
error.

SECTION 2.13 Alternate Rate of Interest; Retroactive Adjustment of Applicable
Rate.

(a) Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

 

40



--------------------------------------------------------------------------------

(i) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any ABR Borrowing to, or
continuation of any Eurodollar Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

(b) Retroactive Adjustment of Applicable Rate. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
or for any other reason, (i) the ratio of Consolidated Total Debt to
Consolidated EBITDA as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the ratio of Consolidated Total Debt
to Consolidated EBITDA would have resulted in different pricing for the
applicable period, then (A) if the proper pricing for such period would have
been higher, then the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the applicable Issuing Banks, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any Issuing Bank), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period, and
(B) if the proper pricing for such period would have been lower, the amount of
any overpayment of interest and fees actually made shall, upon delivery of a
certificate from a Responsible Officer of the Borrower to the Administrative
Agent demonstrating the amount of such overpayment, be applied as a credit to
all subsequent payments due from any Loan Party under any Loan Document to the
Lenders that were party to this Agreement at the time of such overpayment, in
accordance with each such Lender’s ratable share at the time of such
overpayment, until the amount of such overpayment is eliminated. This paragraph
shall not limit the rights of the Administrative Agent, any Lender or any
Issuing Bank, as the case may be, under Section 2.05(e), Section 2.11(b) or
Section 2.12(c) or under Article VII hereof. The Borrower’s obligations under
this paragraph shall survive the termination of the Aggregate Commitments and
the repayment of all Obligations hereunder.

SECTION 2.14 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or

 

41



--------------------------------------------------------------------------------

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit)
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, such Issuing Bank or
such other Recipient, the Borrower will pay to such Lender, such Issuing Bank or
such other Recipient, as the case may be, additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any Issuing Bank determines in good
faith that any Change in Law affecting such Lender or such Issuing Bank or any
lending office of such Lender or such Lender’s or such Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitment of or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time, the Borrower will pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Bank or such Lender’s
or such Issuing Bank’s holding company for any such reduction suffered; provided
that such Lender or such Issuing Bank is generally seeking, or intends generally
to seek, compensation from similarly situated borrowers under similar credit
facilities (to the extent such Lender or Issuing Bank has the right under such
similar credit facilities to do so) with respect to such Change in Law regarding
capital or liquidity requirements.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section, including a description of the basis for
such claim for compensation and a calculation of such amount or amounts, shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 30 days after receipt
thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or such Issuing Bank, as the case may be, notifies the Borrower in
writing of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

42



--------------------------------------------------------------------------------

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure (other than as a result of
the failure of a Lender to fund a Loan required to be funded hereunder) to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(b) and is revoked in accordance therewith), (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18 or Section 2.21(c) or (e) the operation of Section 2.22 on any
Incremental Commitment Effective Date, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event in accordance with the terms of this Section. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section, including in reasonable detail a description of the
basis for such compensation and a calculation of such amount or amounts, shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.

SECTION 2.16 Taxes.

(a) Withholding of Taxes; Gross-Up. Each payment by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, unless such deduction or withholding is
required by any applicable law. If any Withholding Agent determines in good
faith that it is required under applicable law to deduct or withhold any Tax
from any such payment by such Withholding Agent, then such Withholding Agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law, and, if such Tax is an Indemnified Tax, then the
sum payable by such Loan Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholding applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower and the other Loan Parties. The
Borrower and the other Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of, any Other
Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

43



--------------------------------------------------------------------------------

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 20 days after demand therefore, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this paragraph) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefore, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are paid or payable by the Administrative Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document or otherwise
payable by the Administrative Agent to such Lender from any other source against
any amount then due to the Administrative Agent under this paragraph.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), Section 2.16(f)(ii)(B) and
Section 2.16(f)(ii)(D) below) shall not be required if in the Lender’s judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the

 

44



--------------------------------------------------------------------------------

Borrower or the Administrative Agent), executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-3 or Exhibit E-4,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

45



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (D), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.16 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts paid pursuant to this Section 2.16), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 2.16 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.16(g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this paragraph
the payment of which would place such indemnified party in a less favorable net
after-Tax position than such indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.16(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

(i) Defined Terms. For purposes of this Section 2.16, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Except as provided in Section 2.05(e), the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
of amounts payable under Section 2.14, Section 2.15 or Section 2.16, or
otherwise) prior to 12:00 noon, New York City time, on the date when

 

46



--------------------------------------------------------------------------------

due, in immediately available funds, without set off or counterclaim. The
Borrower shall make each reimbursement of LC Disbursements required to be made
by it prior to the time for such payments set forth in Section 2.05(e). Any
amounts received after the time set forth above or in Section 2.05(e), as
applicable, on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to such account of Administrative Agent in the United
States as the Administrative Agent may specify from time to time, except
payments to be made directly to an Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Section 2.14,
Section 2.15, Section 2.16 and Section 10.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon or other such obligations greater
than its Applicable Percentage thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, (b) purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements and Swingline Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans and other amounts owing them; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including any payment made by the Borrower in
connection with any extension of the Maturity Date in accordance with
Section 2.21 or Section 2.22 or any Commitment Increase in accordance with
Section 2.23) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Loan Party rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

 

47



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(d) or (e), Section 2.06(b),
Section 2.17(d) or Section 10.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, the Swingline Lender or the
applicable Issuing Bank to satisfy such Lender’s obligations to such Person
under such Section until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.18 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or Section 2.16, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.18(a),
(ii) any Lender becomes a Defaulting Lender or (iii) any Lender refuses to
consent to any proposed amendment, modification, waiver or consent with respect
to any provision hereof that requires the unanimous approval of all Lenders, or
the approval of each of the Lenders affected thereby (in each case in accordance
with Section 10.02), and the consent of the Required Lenders, Required Revolving
Credit Lenders or Required Term Loan Lenders, as applicable, shall have been
obtained with respect to such amendment, modification, waiver or consent, then
the Borrower may, at its sole expense and effort (including payment of any
applicable processing and recordation fees), upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, or
consents required by, Section 10.04), all of its interests, rights (other than
its existing rights to payments pursuant to Section 2.14 or Section 2.16) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (A) the Borrower

 

48



--------------------------------------------------------------------------------

shall have (x) paid to the Administrative Agent the assignment fee (if any)
specified in Section 10.04, and (y) received the prior written consent of the
Administrative Agent with respect to any assignee that is not already a Lender
hereunder (and if a Revolving Credit Commitment or LC Exposure is being
assigned, each Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, conditioned or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.15), from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (C) in the case of any
such assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments, (D) in the case of any
such assignment resulting from the failure to provide a consent, the assignee
shall have given such consent and, as a result of such assignment and any
contemporaneous assignments and consents, the applicable amendment,
modification, waiver or consent can be effected and (E) such assignment does not
conflict with applicable law. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto (it being understood and
agreed that such Lender shall not be deemed to make the representations and
warranties in such Assignment and Assumption if such Lender has not executed
such Assignment and Assumption).

SECTION 2.19 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its lending office to make, maintain or fund Loans whose
interest is determined by reference to the LIBO Rate, or to determine or charge
interest rates based upon the LIBO Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans or to
convert ABR Loans to Eurodollar Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the LIBO Rate component of
the ABR Loan, the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the ABR Loan, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans (the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the ABR
Loan), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the ABR
Loan applicable to such Lender without reference to the LIBO Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the LIBO Rate. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

49



--------------------------------------------------------------------------------

SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of any Loan
Document to the contrary, if any Lender becomes a Defaulting Lender, then the
provisions set forth in the following paragraphs (a) through (e) shall apply for
so long as such Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a) and
Section 2.11(b), as applicable;

(b) (i) the unused Revolving Credit Commitments and Revolving Credit Exposure of
each Defaulting Revolving Credit Lender shall not be included in determining
whether all Lenders (or each Lender), all Revolving Credit Lenders (or each
Revolving Credit Lender), the Required Lenders or the Required Revolving Credit
Lenders have taken or may take any action hereunder or under any other Loan
Document and (ii) the portion of the Term Loan Facility of each Defaulting Term
Loan Lender shall not be included in determining whether all Lenders (or each
Lender), all Term Loan Lenders (or each Term Loan Lender), the Required Lenders
or the Required Term Loan Lenders have taken or may take any action hereunder or
under any other Loan Document (including, in each case, any consent to any
amendment, waiver or other modification pursuant to Section 10.02); provided
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification providing for an increase in
a Defaulting Revolving Credit Lender’s Revolving Credit Commitment, providing
for an extension of a Defaulting Lender’s Commitment (other than in determining
whether the Required Revolving Credit Lenders or Required Term Loan Lenders have
consented to the extension of a Maturity Date under Section 2.21 or
Section 2.22, respectively) or requiring the consent of each Lender affected
thereby (including pursuant to Section 10.02(b)(ii) and (iii)) if such
Defaulting Lender is an affected Lender;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Revolving Credit Lender, then:

(i) the Swingline Exposure (other than any portion thereof with respect to which
such Defaulting Revolving Credit Lender shall have funded its participation as
contemplated by Section 2.04(c)) and LC Exposure of such Defaulting Revolving
Credit Lender (other than any portion thereof attributable to unreimbursed LC
Disbursements with respect to which such Defaulting Revolving Credit Lender
shall have funded its participation as contemplated by Section 2.05(d) and
Section 2.05(e)) shall be reallocated (effective as of the date such Revolving
Credit Lender becomes a Defaulting Revolving Credit Lender) among the
Non-Defaulting Revolving Credit Lenders in accordance with their respective
Applicable Percentages (for the purposes of such reallocation, such Defaulting
Revolving Credit Lender’s Revolving Credit Commitment shall be disregarded in
determining the Non-Defaulting Revolving Credit Lenders’ respective Applicable
Percentages), but only to the extent that (A) the sum of all Non-Defaulting
Revolving Credit Lenders’ Revolving Credit Exposures plus such Defaulting
Revolving Credit Lender’s Swingline Exposure and LC Exposure does not exceed the
sum of all Non-Defaulting Revolving Credit Lenders’ Revolving Credit
Commitments, (B) after giving effect to any such reallocation, no Non-Defaulting
Revolving Credit Lender’s Revolving Credit Exposure shall exceed such
Non-Defaulting Revolving Credit Lender’s Revolving Credit Commitment and (C) no
Event of Default has occurred and is continuing at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within three Business Days following
the Borrower’s receipt of written notice from the Administrative Agent,
(A) first, prepay such Defaulting Revolving Credit Lender’s Swingline Exposure
that has not been reallocated and (B) second, cash collateralize for the benefit
of the applicable Issuing Banks only the Borrower’s obligations corresponding to
such

 

50



--------------------------------------------------------------------------------

Defaulting Revolving Credit Lender’s LC Exposure that has not been reallocated
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Revolving Credit Lender’s LC Exposure pursuant to clause (ii) above, the
Borrower shall not be required to pay any fees to such Defaulting Revolving
Credit Lender pursuant to Section 2.11(b) with respect to such portion of such
Defaulting Revolving Credit Lender’s LC Exposure during the period such portion
of such Defaulting Revolving Credit Lender’s LC Exposure is cash collateralized;

(iv) if any portion of such Defaulting Revolving Credit Lender’s LC Exposure is
reallocated pursuant to clause (i) above, then all Letter of Credit
participation fees that otherwise would have been payable to such Defaulting
Revolving Credit Lender under Section 2.11(b) with respect to such Defaulting
Revolving Credit Lender’s reallocated LC Exposure shall be payable to the
Non-Defaulting Revolving Credit Lenders in accordance with such Non-Defaulting
Revolving Credit Lenders’ Applicable Percentages after giving effect to such
reallocation; and

(v) if all or any portion of such Defaulting Revolving Credit Lender’s LC
Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Issuing Bank or any other Revolving Credit Lender hereunder, all Letter of
Credit participation fees that otherwise would have been payable to such
Defaulting Revolving Credit Lender under Section 2.11(b) with respect to such
Defaulting Revolving Credit Lender’s unreallocated LC Exposure shall be payable
to the Issuing Banks, ratably based on the portion of such LC Exposure
attributable to Letters of Credit issued by each Issuing Bank, until and to the
extent that such LC Exposure is reallocated and/or cash collateralized pursuant
to clause (i) or (ii) above;

(d) so long as such Lender is a Defaulting Revolving Credit Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend, renew or extend any Letter of Credit,
unless it is satisfied that the related exposure and the Defaulting Revolving
Credit Lender’s then outstanding Swingline Exposure or LC Exposure, as
applicable, will be 100% covered by the Revolving Credit Commitments of the
Non-Defaulting Revolving Credit Lenders and/or cash collateral will be provided
by the Borrower in accordance with Section 2.20(c), and participating interests
in any newly made Swingline Loan or any newly issued or increased Letter of
Credit shall be allocated among Non-Defaulting Revolving Credit Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Revolving Credit
Lender shall not participate therein);

(e) in the event that a Bankruptcy Event with respect to any Lender Parent shall
have occurred following the Closing Date and for so long as such Bankruptcy
Event shall continue, no Issuing Bank shall be required to issue, amend, extend,
renew or increase any Letter of Credit, and the Swingline Lender shall not be
required to fund any Swingline Loan, unless such Issuing Bank or the Swingline
Lender shall have entered into arrangements with the Borrower or the applicable
Lender reasonably satisfactory to such Issuing Bank or the Swingline Lender, as
the case may be, to defease any risk to it in respect of such Lender hereunder;

(f) (i) in the event that the Administrative Agent, the Borrower, the Swingline
Lender and each Issuing Bank each agrees that a Defaulting Revolving Credit
Lender has adequately remedied all matters that caused such Revolving Credit
Lender to be a Defaulting Revolving Credit Lender, then the Swingline Exposures
and LC Exposures of the Revolving Credit Lenders shall be readjusted to reflect
the inclusion of such Revolving Credit Lender’s Revolving Credit Commitment, and
on such date such Revolving Credit Lender shall purchase at par such of the
Revolving Credit Loans of the other Revolving Credit Lenders as the
Administrative Agent shall determine may be necessary in order for such
Revolving

 

51



--------------------------------------------------------------------------------

Credit Lender to hold Revolving Credit Loans in accordance with its Applicable
Percentage, and (ii) in the event that the Administrative Agent and the Borrower
each agrees that a Defaulting Term Loan Lender has adequately remedied all
matters that caused such Term Loan Lender to be a Defaulting Term Loan Lender,
then on such date such Term Loan Lender shall purchase at par such of the Term
Loans of the other Term Loan Lenders as the Administrative Agent shall determine
may be necessary in order for such Term Loan Lender to hold Term Loans in
accordance with its Applicable Percentage; and

(g) the rights and remedies against, and with respect to, a Defaulting Lender
under this Section 2.20 are in addition to, and cumulative and not in limitation
of, all other rights and remedies that the Administrative Agent and each Lender,
each Issuing Bank, the Swingline Lender, the Borrower or any other Loan Party
may at any time have against, or with respect to, such Defaulting Lender.

SECTION 2.21 Extension of Revolving Credit Maturity Date.

(a) Request for Extension of Revolving Credit Facility. At least 30 days prior
to, but not more than 90 days prior to, any annual anniversary of the Closing
Date, the Borrower, by written notice to the Administrative Agent, may request
an extension of the Revolving Credit Maturity Date to the date that is one year
after the then existing Revolving Credit Maturity Date (such existing Revolving
Credit Maturity Date, the “Existing Revolving Credit Maturity Date”). The
Administrative Agent shall promptly notify each Revolving Credit Lender of such
request, and each Revolving Credit Lender shall, in turn, in its sole
discretion, not later than 20 days after delivery of such notice by the
Administrative Agent to the Revolving Credit Lenders, notify the Administrative
Agent in writing as to whether such Revolving Credit Lender consents to such
extension. If any Revolving Credit Lender shall fail to notify the
Administrative Agent in writing of its consent to any such request for extension
of the Revolving Credit Maturity Date within 20 days after the delivery of such
notice by the Administrative Agent to the Revolving Credit Lenders, such
Revolving Credit Lender shall be deemed to have not consented to such extension.
The Administrative Agent shall promptly notify the Borrower of the consents
received with respect to the Borrower’s request for an extension of the
Revolving Credit Maturity Date. The Revolving Credit Maturity Date may be
extended pursuant to this Section 2.21 on no more than two separate instances
during the term of this Agreement.

(b) Revolving Credit Lender Elections to Extend. If Revolving Credit Lenders
constituting the Required Revolving Credit Lenders consent in writing to any
such request in accordance with Section 2.21(a), the Revolving Credit Maturity
Date shall be extended to the date which is one year after the Existing
Revolving Credit Maturity Date as to those Revolving Credit Lenders that so
consented (each, an “Extending Revolving Credit Lender”) but shall not be
extended as to any Non-Extending Revolving Credit Lender; provided that no
extension of the Revolving Credit Maturity Date pursuant to this Section shall
become effective unless the Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower, dated as of the
effective date of such extension, certifying that (i) as of and on such date, no
Default has occurred and is continuing and (ii) the representations and
warranties of the Loan Parties set forth in this Agreement and the other Loan
Documents are true and correct in all material respects on and as of such date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case such representations and warranties
continue to be true and correct in all material respects as of such specified
earlier date (provided that, in the case of clause (ii) above, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof). To the
extent that the Revolving Credit Maturity Date is not extended as to any
Non-Extending Revolving Credit Lender pursuant to this Section 2.21 and the
Revolving Credit Commitment of such Non-Extending Revolving Credit Lender is not
assigned in accordance with Section 2.21(c) on or prior to the applicable
Existing Revolving Credit Maturity Date, (A) the Revolving Credit Commitment of
such Non-Extending Revolving Credit Lender to make Revolving Credit Loans and to
purchase participations in Swingline

 

52



--------------------------------------------------------------------------------

Loans with respect to Swingline Loans made and Letters of Credit issued after
such Existing Revolving Credit Maturity Date shall automatically terminate in
whole on such Existing Revolving Credit Maturity Date without any further notice
or other action by the Borrower, such Revolving Credit Lender or any other
Person and (B) the principal amount of any outstanding Revolving Credit Loans
made by Non-Extending Revolving Credit Lenders, together with any accrued
interest thereon and any accrued fees and other amounts payable to or for the
account of such Non-Extending Revolving Credit Lenders hereunder, shall be due
and payable on such Existing Revolving Credit Maturity Date, and on such
Existing Revolving Credit Maturity Date the Borrower shall also make such other
prepayments of the Revolving Credit Loans pursuant to Section 2.10 as shall be
required in order that, after giving effect to the termination of the Revolving
Credit Commitments of, and all payments to, Non-Extending Revolving Credit
Lenders pursuant to this sentence, the Total Revolving Credit Exposure would not
exceed the Aggregate Commitments; provided that such Non-Extending Revolving
Credit Lender’s rights under Section 2.14, Section 2.15, Section 2.16 and
Section 10.03, and its obligations under Section 10.03, shall survive such
Existing Revolving Credit Maturity Date for such Revolving Credit Lender as to
matters occurring prior to such date. It is understood and agreed that no
Revolving Credit Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Revolving Credit
Maturity Date.

(c) Notification by Administrative Agent; Replacement of Non-Extending Revolving
Credit Lenders. If, pursuant to Section 2.21(a), the Borrower requests an
extension of the Revolving Credit Maturity Date and Revolving Credit Lenders
constituting the Required Revolving Credit Lenders consent to such request, then
the Borrower may, at its sole expense and effort (including payment of any
applicable processing and recordation fees), require any Non-Extending Revolving
Credit Lender, promptly following notice to such Non-Extending Revolving Credit
Lender and the Administrative Agent, to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 10.04),
all its interests, rights and obligations under this Agreement to a willing
assignee that shall assume such obligations (which assignee may be another
Revolving Credit Lender, if such Revolving Credit Lender accepts such
assignment) and will agree to the applicable request for extension; provided
that (i) the Borrower shall have received the prior written consent (which
consent, in each case, shall not unreasonably be withheld, conditioned or
delayed) of (x) each Issuing Bank and the Swingline Lender and (y) unless the
assignee is already a Revolving Credit Lender, the Administrative Agent,
(ii) such Non-Extending Revolving Credit Lender shall have received payment of
an amount equal to the outstanding principal of its Revolving Credit Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) such assignment does not conflict with applicable law.

(d) Minimum Extension Requirement. If Revolving Credit Lenders constituting the
Required Revolving Credit Lenders consent in writing to a requested extension of
the Revolving Credit Maturity Date, the Administrative Agent shall so notify the
Borrower, and the Existing Revolving Credit Maturity Date then in effect shall,
subject to the satisfaction of the conditions set forth in the proviso in the
first sentence of Section 2.21(b), be extended for the additional one-year
period as described in Section 2.21(b), and all references in the Loan Documents
to the “Revolving Credit Maturity Date” shall, solely with respect to the
Revolving Credit Commitments and Revolving Credit Exposure of each Extending
Revolving Credit Lender and each assignee pursuant to Section 2.21(c) for such
extension, refer to the Revolving Credit Maturity Date as so extended.

(e) Issuing Banks; Swingline Lender. Notwithstanding the foregoing, the
Availability Period with respect to the Revolving Credit Facility and the
Revolving Credit Maturity Date (without taking into consideration any extension
pursuant to this Section), as such terms are used in reference to any Issuing

 

53



--------------------------------------------------------------------------------

Bank or any Letters of Credit issued by such Issuing Banks or the Swingline
Lender or any Swingline Loans made by the Swingline Lender, may not be extended
without the prior written consent of such Issuing Bank or the Swingline Lender,
as applicable (it being understood and agreed that, in the event any Issuing
Bank or the Swingline Lender shall not have consented to any such extension,
(i) such Issuing Bank or the Swingline Lender, as applicable, shall continue to
have all the rights and obligations of an Issuing Bank or the Swingline Lender,
as applicable, hereunder through the applicable Existing Revolving Credit
Maturity Date (or the Availability Period with respect to the Revolving Credit
Facility determined on the basis thereof, as applicable), and thereafter shall
have no obligation to issue, amend, extend or renew any Letter of Credit or to
make any Swingline Loan, as applicable (but shall, in each case, continue to be
entitled to the benefits of Section 2.04, Section 2.05, Section 2.14, and
Section 2.15, as applicable, as to Letters of Credit or Swingline Loans issued
or made prior to such time), and (ii) the Borrower shall cause the Total LC
Exposure attributable to Letters of Credit issued by such Issuing Bank and the
Swingline Exposure to be zero no later than the day on which such Total LC
Exposure or Swingline Exposure, as applicable, would have been required to have
been reduced to zero in accordance with the terms hereof without giving effect
to any effectiveness of the extension of the applicable Existing Revolving
Credit Maturity Date pursuant to this Section (and, in any event, no later than
the applicable Existing Revolving Credit Maturity Date)).

SECTION 2.22 Extension of Term Loan Maturity Date.

(a) Request for Extension of Term Loan Facility. At least 30 days prior to, but
not more than 90 days prior to, any annual anniversary of the Term Loan Draw
Date, the Borrower, by written notice to the Administrative Agent, may request
an extension of the Term Loan Maturity Date to the date that is one year after
the then existing Term Loan Maturity Date (such existing Term Loan Maturity
Date, the “Existing Term Loan Maturity Date”). The Administrative Agent shall
promptly notify each Term Loan Lender of such request, and each Term Loan Lender
shall, in turn, in its sole discretion, not later than 20 days after delivery of
such notice by the Administrative Agent to the Term Loan Lenders, notify the
Administrative Agent in writing as to whether such Term Loan Lender consents to
such extension. If any Term Loan Lender shall fail to notify the Administrative
Agent in writing of its consent to any such request for extension of the Term
Loan Maturity Date within 20 days after the delivery of such notice by the
Administrative Agent to the Term Loan Lenders, such Term Loan Lender shall be
deemed to have not consented to such extension. The Administrative Agent shall
promptly notify the Borrower of the consents received with respect to the
Borrower’s request for an extension of the Term Loan Maturity Date. The Term
Loan Maturity Date may be extended pursuant to this Section 2.22 on no more than
two separate instances during the term of this Agreement.

(b) Term Loan Lender Elections to Extend. If Term Loan Lenders constituting the
Required Term Loan Lenders consent in writing to any such request in accordance
with Section 2.22(a), the Term Loan Maturity Date shall be extended to the date
which is one year after the Existing Term Loan Maturity Date as to those Term
Loan Lenders that so consented (each, an “Extending Term Loan Lender”) but shall
not be extended as to any Non-Extending Term Loan Lender; provided that no
extension of the Term Loan Maturity Date pursuant to this Section shall become
effective unless the Administrative Agent shall have received a certificate
signed by a Responsible Officer of the Borrower, dated as of the effective date
of such extension, certifying that (i) as of and on such date, no Default has
occurred and is continuing and (ii) the representations and warranties of the
Loan Parties set forth in this Agreement and the other Loan Documents are true
and correct in all material respects on and as of such date, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case such representations and warranties continue to be
true and correct in all material respects as of such specified earlier date
(provided that, in the case of clause (ii) above, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof). To the extent that
the Term Loan Maturity Date is not extended as to any

 

54



--------------------------------------------------------------------------------

Non-Extending Term Loan Lender pursuant to this Section 2.22 and the Term Loan
of such Non-Extending Term Loan Lender is not assigned in accordance with
Section 2.22(c) on or prior to the applicable Existing Term Loan Maturity Date,
the principal amount of any outstanding Term Loans made by Non-Extending Term
Loan Lenders, together with any accrued interest thereon and any accrued fees
and other amounts payable to or for the account of such Non-Extending Term Loan
Lenders hereunder, shall be due and payable on such Existing Term Loan Maturity
Date; provided that such Non-Extending Term Loan Lender’s rights under
Section 2.14, Section 2.15, Section 2.16 and Section 10.03, and its obligations
under Section 10.03, shall survive such Existing Term Loan Maturity Date for
such Term Loan Lender as to matters occurring prior to such date. It is
understood and agreed that no Term Loan Lender shall have any obligation
whatsoever to agree to any request made by the Borrower for any requested
extension of the Term Loan Maturity Date.

(c) Notification by Administrative Agent; Replacement of Non-Extending Term Loan
Lenders. If, pursuant to Section 2.22(a), the Borrower requests an extension of
the Term Loan Maturity Date and Term Loan Lenders constituting the Required Term
Loan Lenders consent to such request, then the Borrower may, at its sole expense
and effort (including payment of any applicable processing and recordation
fees), require any Non-Extending Term Loan Lender, promptly following notice to
such Non-Extending Term Loan Lender and the Administrative Agent, to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to a willing assignee that shall assume such obligations (which
assignee may be another Term Loan Lender, if such Term Loan Lender accepts such
assignment) and will agree to the applicable request for extension; provided
that (i) unless the assignee is already a Term Loan Lender or an Affiliate of a
Term Loan Lender, the Borrower shall have received the prior written consent of
the Administrative Agent (to the extent such consent would be required pursuant
to Section 10.04) which consent shall not unreasonably be withheld, conditioned
or delayed, (ii) such Non-Extending Term Loan Lender shall have received payment
of an amount equal to the outstanding principal of its Term Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) such assignment does not conflict with
applicable law.

(d) Minimum Extension Requirement. If Term Loan Lenders constituting the
Required Term Loan Lenders consent in writing to a requested extension of the
Term Loan Maturity Date, the Administrative Agent shall so notify the Borrower,
and the Existing Term Loan Maturity Date then in effect shall, subject to the
satisfaction of the conditions set forth in the proviso in the first sentence of
Section 2.22(b), be extended for the additional one-year period as described in
Section 2.22(b), and all references in the Loan Documents to the “Term Loan
Maturity Date” shall, solely with respect to the Term Loans of each Extending
Term Loan Lender and each assignee pursuant to Section 2.22(c) for such
extension, refer to the Term Loan Maturity Date as so extended.

SECTION 2.23 Revolving Credit Commitment Increases.

(a) Subject to Section 4.04, the Borrower and any one or more Revolving Credit
Lenders (including New Revolving Credit Lenders (as defined below)) may, from
time to time, without the consent of any other Lender, the Administrative Agent
or any Issuing Bank (but with the consent of (i) the Administrative Agent and
each Issuing Bank with respect to any New Revolving Credit Lender and (ii) each
Issuing Bank with respect to any increase of the Revolving Credit Commitment of
any existing Lender, in each case such consent not to be unreasonably withheld,
delayed or conditioned), agree that such Revolving Credit Lenders (including New
Revolving Credit Lenders) shall provide additional Revolving Credit Commitments
or increase the amount of their Revolving Credit Commitments (each, a “Revolving
Credit Commitment Increase”, and such Revolving Credit Lenders and New Revolving

 

55



--------------------------------------------------------------------------------

Credit Lenders being collectively referred to as the “Increasing Revolving
Credit Lenders”) by executing and delivering to the Administrative Agent an
Incremental Commitment Activation Notice specifying (i) the amount of such
Revolving Credit Commitment Increase and (ii) the proposed applicable
Incremental Commitment Effective Date. Notwithstanding the foregoing, (A) the
aggregate amount of Revolving Credit Commitment Increases obtained after the
Closing Date shall not exceed $500,000,000 and (B) each Revolving Credit
Commitment Increase shall be in an integral multiple of $5,000,000 and not less
than $25,000,000. No Revolving Credit Lender shall have any obligation to
participate in any Revolving Credit Commitment Increase unless it agrees to do
so in its sole discretion. Any bank, financial institution or other entity that
is eligible to be an assignee under Section 10.04 (and has provided to the
Administrative Agent an Administrative Questionnaire and any applicable tax
forms required under Section 2.16(f) with respect to such entity) that elects to
become a “Revolving Credit Lender” under this Agreement in connection with any
Revolving Credit Commitment Increase shall execute a New Revolving Credit Lender
Supplement (each, a “New Revolving Credit Lender Supplement”), substantially in
the form of Exhibit F-2, whereupon such bank, financial institution or other
entity (a “New Revolving Credit Lender”) shall become a Revolving Credit Lender
for all purposes and to the same extent as if originally a party hereto and
shall be bound by and entitled to the benefits of this Agreement.

(b) (i) The commitments under each Revolving Credit Commitment Increase shall be
deemed for all purposes part of the Revolving Credit Commitments, (ii) each
Revolving Credit Lender (including any New Revolving Credit Lender)
participating in such Revolving Credit Commitment Increase shall become a
Revolving Credit Lender with respect to the Revolving Credit Commitments and all
matters relating thereto and (iii) the commitments under each Revolving Credit
Commitment Increase shall have the same terms as the Revolving Credit
Commitments. On the Incremental Commitment Effective Date for any Revolving
Credit Commitment Increase, (A) the aggregate principal amount of the Revolving
Credit Loans outstanding (the “Initial Revolving Credit Borrowings”) immediately
prior to the Revolving Credit Commitment Increase on the Incremental Commitment
Effective Date shall be deemed to be repaid, (B) each Increasing Revolving
Credit Lender that shall have had a Revolving Credit Commitment prior to the
Revolving Credit Commitment Increase shall pay to the Administrative Agent in
same day funds an amount equal to the difference between (1) the product of
(x) such Revolving Credit Lender’s Applicable Percentage (calculated after
giving effect to the Revolving Credit Commitment Increase) multiplied by (y) the
amount of each Subsequent Revolving Credit Borrowing (as defined below) and
(2) the product of (x) such Revolving Credit Lender’s Applicable Percentage
(calculated without giving effect to the Revolving Credit Commitment Increase)
multiplied by (y) the amount of each Initial Revolving Credit Borrowing,
(C) each Increasing Revolving Credit Lender that shall not have had a Revolving
Credit Commitment prior to the Revolving Credit Commitment Increase shall pay to
Administrative Agent in same day funds an amount equal to the product of
(1) such Increasing Revolving Credit Lender’s Applicable Percentage (calculated
after giving effect to the Revolving Credit Commitment Increase) multiplied by
(2) the amount of each Subsequent Revolving Credit Borrowing, (D) after the
Administrative Agent receives the funds specified in clauses (B) and (C) above,
the Administrative Agent shall pay to each Revolving Credit Lender the portion
of such funds that is equal to the difference between (1) the product of
(x) such Revolving Credit Lender’s Applicable Percentage (calculated without
giving effect to the Revolving Credit Commitment Increase) multiplied by (y) the
amount of each Initial Revolving Credit Borrowing, and (2) the product of
(x) such Revolving Credit Lender’s Applicable Percentage (calculated after
giving effect to the Revolving Credit Commitment Increase) multiplied by (y) the
amount of each Subsequent Revolving Credit Borrowing, (E) after the
effectiveness of the Revolving Credit Commitment Increase, the Borrower shall be
deemed to have made new Revolving Credit Borrowings (the “Subsequent Revolving
Credit Borrowings”) in amounts equal to the amounts of the Initial Revolving
Credit Borrowings and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (F) each Revolving Credit Lender shall be deemed to hold its
Applicable Percentage of each Subsequent

 

56



--------------------------------------------------------------------------------

Revolving Credit Borrowing (calculated after giving effect to the Revolving
Credit Commitment Increase), and (G) the Borrower shall pay each Revolving
Credit Lender any and all accrued but unpaid interest on its Revolving Credit
Loans comprising the Initial Revolving Credit Borrowings. The deemed payments of
the Initial Revolving Credit Borrowings made pursuant to clause (A) above shall
be subject to compensation by the Borrower pursuant to the provisions of
Section 2.15 if the Incremental Commitment Effective Date occurs other than on
the last day of the Interest Period relating thereto.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders, as of the Closing Date
and thereafter as of each date required by Section 4.03 or Section 4.04, that:

SECTION 3.01 Organization; Powers. The General Partner is the sole general
partner of the Borrower. Each of the Loan Parties, their respective Significant
Subsidiaries and the General Partner (a) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its properties and to carry on its
business as now conducted or proposed to be conducted and (c) except where the
failure to be so qualified or in good standing, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s limited liability company, partnership or corporate
powers, as applicable, and have been duly authorized by all necessary limited
liability company, partnership or corporate action, as applicable. This
Agreement has been, and each other Loan Document when delivered hereunder will
have been, duly executed and delivered by each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document when so
executed and delivered will constitute, a legal, valid and binding obligation of
each Loan Party that is a party thereto, enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party and
the consummation of the transactions contemplated herein and therein (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect (except for any reports required to be filed by
such Loan Party with the SEC pursuant to the Exchange Act, provided that the
failure to make any such filings shall not affect the validity or enforceability
of this Agreement or any such other Loan Document or the rights and remedies of
the Administrative Agent and the Lenders hereunder or thereunder), (b) will not
violate in any material respect any law or regulation or any order of any
Governmental Authority, in each case, applicable to or binding upon any Loan
Party or any of its property, (c) will not violate or result in a default under
any Material Agreement, any indenture, agreement or other instrument binding
upon any Loan Party or any of its Subsidiaries or by which any property or asset
of any Loan Party or any of its Subsidiaries is bound, except, in any each case,
to the extent that a Material Adverse Effect would not reasonably be expected to
result therefrom, (d) will not conflict with or result in any breach or
contravention of any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject,
except to the extent that a Material Adverse Effect would not reasonably be
expected to result therefrom, (e) will not result in the creation or imposition
of

 

57



--------------------------------------------------------------------------------

any Lien prohibited hereunder on any asset of any Loan Party or any of its
Subsidiaries and (f) will not violate the Organizational Documents of any Loan
Party or any of its Subsidiaries.

SECTION 3.04 Financial Condition; No Material Adverse Effect.

(a) The audited consolidated balance sheet and related statements of income,
comprehensive income, stockholders’ equity and cash flows as of December 31,
2013 present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b) The unaudited consolidated balance sheet and related statements of income,
comprehensive income, stockholders’ equity and cash flows as of September 30,
2014 (the “Initial Quarterly Financial Statements”) present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

(c) Beginning with the initial delivery of the financial information required
under Section 5.01(a) and Section 5.01(b), the financial information delivered
to the Lenders pursuant to such sections fairly presents, in all material
respects, in conformity with GAAP, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows as of such date (subject, in
the case of interim statements, to normal year-end adjustments and the absence
of footnotes).

(d) As of the (i) Closing Date and (ii) Term Loan Draw Date, there has been no
Material Adverse Change since December 31, 2013.

SECTION 3.05 Properties.

(a) As of the Closing Date, each Loan Party and each of its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property necessary or otherwise material to the business of the Loan Parties and
their respective Subsidiaries, taken as a whole, except for Liens permitted
hereby and except where the failure to have such title or leasehold interest
would not reasonably be expected to result in a Material Adverse Effect.

(b) As of the Closing Date, each Loan Party and each of its Subsidiaries owns,
or is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to the business of such Loan Party and its
Subsidiaries, taken as a whole, except where the failure to own, or be licensed
to use, such intellectual property would not reasonably be expected to have a
Material Adverse Effect, and the use thereof by such Loan Party and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters.

(a) As of the Closing Date and as of the Term Loan Draw Date, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting any Loan Party or any Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement.

 

58



--------------------------------------------------------------------------------

(b) Except for matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, no Loan Party or
any of its Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, or (ii) has become subject to any
Environmental Liability.

SECTION 3.07 Compliance with Laws; No Default. Each Loan Party and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property (including ERISA and
Environmental Laws), except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing or will result from the
execution and delivery of this Agreement or any of the other Loan Documents, or
the making of the Loans hereunder.

SECTION 3.08 Margin Regulations; Investment Company Status. No Loan Party is
engaged in the business of extending credit for the purpose of “purchasing” or
“carrying” “margin stock” within the respective meanings of each of the quoted
terms under Regulation U of the Board. No proceeds of any Loan hereunder will be
used by any Loan Party or its Subsidiaries for “purchasing” or “carrying”
“margin stock” as so defined in contravention of the provisions of Regulations
T, U, or X of the Board. No Loan Party nor any of its Subsidiaries is, nor any
Person Controlling any Loan Party or any Subsidiary is, or is required to be
registered as, an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.09 Taxes. Each Loan Party and the Subsidiaries has filed or caused to
be filed all Tax returns and reports required to have been filed by it and has
paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes or the filing of Tax returns or reports that are being contested in
good faith by appropriate proceedings and for which such Loan Party or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that would reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11 Disclosure. Neither the Information Memorandum nor any of the other
written reports, financial statements, certificates or other written information
(collectively, the “Information”) furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
Information theretofore furnished) contained, as of the date such Information
was furnished (or, if such Information expressly related to a specific date, as
of such specific date) any material misstatement of fact or omitted to state, as
of the date such Information was furnished (or, if such Information expressly
related to a specific date, as of such specific date), any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that with respect to
projected financial information, each Loan Party represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time.

SECTION 3.12 Subsidiaries; Equity Investments. As of the Closing Date, the
Borrower does not have (a) any Subsidiaries other than those specifically
disclosed in part (a) of Schedule 3.12, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable (to the extent applicable) and are owned by the Persons indicated
on Schedule 3.12, or (b) any equity investment in any other corporation or other
entity other than those specifically disclosed in part (b) of Schedule 3.12.

 

59



--------------------------------------------------------------------------------

SECTION 3.13 Solvency. Each Loan Party is, and after the consummation of the
Facilities will be, Solvent.

SECTION 3.14 Anti-Corruption Laws and Sanctions. The Borrower has policies and
procedures designed and implemented to ensure, in its reasonable business
judgment, compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. The Borrower and its Subsidiaries and to the knowledge of
the Borrower, their respective officers, employees, directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or to the knowledge of the
Borrower, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, Letter of Credit, use
of proceeds or other transaction contemplated by this Agreement will, to the
knowledge of the Borrower, violate Anti-Corruption Laws or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01 Conditions to the Initial Loans and Letters of Credit. The
obligation of each Lender to make its initial Loan and of each Issuing Bank to
issue its initial Letter of Credit hereunder is subject to satisfaction (or
waiver in accordance with Section 10.02) of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received each of the
following (i) a counterpart of this Agreement executed by each party hereto,
(ii) for the account of each Lender that has requested a promissory note, a duly
executed promissory note conforming to the requirements of Section 2.09,
(iii) for the account of the Swingline Lender, if the Swingline Lender has so
requested, a duly executed swingline promissory note, in form and substance
reasonably satisfactory to the Swingline Lender, and (iv) if required by
Section 5.10, a Guaranty Agreement executed by a duly authorized officer of the
applicable Subsidiary.

(b) Legal Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Closing Date) of Jones Day, counsel for the Loan Parties, reasonably
satisfactory to the Administrative Agent and the Lenders, and covering such
matters relating to the Loan Parties, this Agreement and the other Loan
Documents as the Arrangers shall reasonably request. The Borrower hereby
requests such counsel to deliver such opinion.

(c) Secretary’s Certificate(s). The Administrative Agent shall have received a
certificate of a Secretary or an Assistant Secretary of each Loan Party dated as
of the Closing Date certifying (i) the resolutions of the board of directors or
other governing body of such Loan Party (or its general partner) authorizing the
execution, delivery and performance of each Loan Document to which it is a
party, (ii) the Organizational Documents of such Loan Party and its general
partner, if applicable and (iii) the names and true signatures of the officers
executing any Loan Document on behalf of the Loan Parties on the Closing Date.

(d) Existence and Good Standing Certificates. The Administrative Agent shall
have received a certificate of existence and good standing with respect to each
Loan Party, and its general partner, if applicable, dated as of a recent date,
from appropriate public officials in the jurisdiction of organization.

(e) Closing Certificate(s). The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower certifying as to the following, both before and immediately after
giving effect to any extensions of credit hereunder on the Closing Date:

 

60



--------------------------------------------------------------------------------

(i) the solvency (on a consolidated basis) of the Borrower and its Subsidiaries;
(ii) no Default, as defined in the Existing Credit Agreement, exists, and no
Default hereunder exists; (iii) the representations and warranties of the Loan
Parties contained in Article III are true and correct in all material respects,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case such representations and warranties
continue to be true and correct in all material respects as of such specified
earlier date (provided that in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof); and (iv) as to the matters set
forth in paragraphs (g) and (j) of this Section 4.01, in form and substance
reasonably satisfactory to the Administrative Agent.

(f) Fees and Expenses. The Administrative Agent and the Arrangers shall have
received all fees due and payable and required to be paid to them and to the
Lenders on or prior to the Closing Date pursuant to Section 2.11 and the Fee
Letters and payment of all other amounts due and payable on or prior to the
Closing Date, including reimbursement or payment of all expenses required to be
paid or reimbursed by the Loan Parties hereunder (including, to the extent
invoiced at least two Business Days prior to the Closing Date, fees and expenses
of Haynes and Boone, LLP, counsel to the Administrative Agent, and the Borrower
shall have complied in all material respects with its other obligations set
forth in the commitment letter, dated October 20, 2014, among the Arrangers
and/or certain Affiliates thereof and the Borrower entered into in connection
herewith.

(g) Consents and Approvals. (i) All governmental and regulatory consents and
approvals necessary in connection with the execution and delivery of this
Agreement shall have been obtained and be in full force and effect, or (ii) no
such consents or approvals shall be required.

(h) “Know Your Customer” Information. The Lenders shall have received all
documentation and other information that may be required by such Lenders in
order to enable compliance with applicable “know your customer” and anti-money
laundering rules and regulations including the Act, including information
required by the Act and information described in Section 10.15, to the extent
requested by the Lenders in writing to the Borrower reasonably in advance of the
Closing Date.

(i) Initial Quarterly Financial Statements. The Administrative Agent shall have
received the Initial Quarterly Financial Statements.

(j) Material Adverse Effect. There shall not have occurred since December 31,
2013 any event or condition that has had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

(k) Existing Credit Agreement. The commitments under the Existing Credit
Agreement shall have been terminated and all amounts owed thereunder have been
paid in full.

For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by this Agreement shall have received notice from such
Lender prior to the Closing Date, specifying its objection thereto.

SECTION 4.02 Conditions to Term Loan. The obligation of each Term Loan Lender to
make Term Loans hereunder is subject to satisfaction (or waiver in accordance
with Section 10.02) of the following additional conditions precedent:

 

61



--------------------------------------------------------------------------------

(a) The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03.

(b) The Administrative Agent shall have received a certificate, dated the Term
Loan Draw Date and signed by a Responsible Officer of the Borrower,
substantially in the form of Exhibit H, certifying that, both before and
immediately after giving effect to the Term Loan, (i) no Default exists and
(ii) the representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the Term Loan Draw Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Term Loan Draw Date, such representations and
warranties shall continue to be true and correct in all material respects as of
such specified earlier date (provided that in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof).

(c) On or before the Term Loan Draw Date, the Borrower shall have paid to the
Administrative Agent for the account of the Term Loan Lenders and for its own
account and to the Arrangers all fees and expenses required to be paid on or
before such date, and the Borrower shall have complied in all material respects
with its other obligations set forth in the commitment letter dated October 20,
2014, among the Arrangers and the Borrower and the Fee Letters entered into in
connection herewith.

(d) The Term Loan Draw Date shall occur no later than the Outside Term Loan Draw
Date.

Notwithstanding the foregoing, the obligations of the Term Loan Lenders to make
Term Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived in accordance with Section 10.02) on or prior
to the Outside Term Loan Draw Date, and, in the event such conditions are not so
satisfied or waived, the Term Loan Commitments shall terminate at such time.

SECTION 4.03 Conditions to All Extensions of Credit. The obligation of each
Lender to make a Loan on the occasion of any Borrowing (other than any
conversion or continuation of a Loan), and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date; provided
that (i) in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof and (ii) the representations and warranties in
Section 3.04(d) and Section 3.06(a) shall be made only as of the Closing Date
and the Term Loan Draw Date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing (other than any conversion or continuation of a Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by

 

62



--------------------------------------------------------------------------------

the Borrower and the other Loan Parties on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.

SECTION 4.04 Conditions Precedent to Each Incremental Commitment Effective Date.
Each Revolving Credit Commitment Increase shall not become effective until the
date on which each of the following conditions is satisfied:

(a) The Administrative Agent shall have received (i) an Incremental Commitment
Activation Notice from each Increasing Revolving Credit Lender providing such
Revolving Credit Commitment Increase, executed by the Borrower, the
Administrative Agent and such Increasing Revolving Credit Lender, and (ii) if
applicable, with respect to any New Revolving Credit Lender, a New Revolving
Credit Lender Supplement, executed by the Borrower, the Administrative Agent,
such New Revolving Credit Lender and each Issuing Bank, each in accordance with
Section 2.23.

(b) The Administrative Agent shall have received (i) a certificate (including a
certification that the Borrower shall be in pro forma compliance with the
financial covenant set forth in Section 6.12 after giving effect to such
Revolving Credit Commitment Increase and taking into account any extension of
credit hereunder on the applicable Incremental Commitment Effective Date), dated
the applicable Incremental Commitment Effective Date and signed by a Responsible
Officer of the and (ii) if required by the Administrative Agent, a favorable
written opinion of counsel to the Loan Parties, each in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders providing
such Revolving Credit Commitment Increase.

(c) As of the applicable Incremental Commitment Effective Date, no Default shall
have occurred and be continuing or would result from the occurrence of such
Revolving Credit Commitment Increase.

(d) The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the applicable Incremental Commitment Effective Date,
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case such representations and warranties
shall continue to be true and correct in all material respects as of such
specified earlier date; provided that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof.

ARTICLE V

Affirmative Covenants

From and after the Closing Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
Obligations have been paid in full (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made) and
all Letters of Credit have expired or terminated (or have been cash
collateralized in the manner reasonably satisfactory to the applicable Issuing
Bank or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank) and all LC Disbursements shall have
been reimbursed, each Loan Party covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements; Ratings Change and Other Information.
Borrower agrees to furnish to the Administrative Agent for distribution to each
Lender:

(a) within 90 days after the end of each fiscal year of the Borrower (beginning
with the fiscal year in which the Closing Date occurs), its audited consolidated
balance sheet and related statements of

 

63



--------------------------------------------------------------------------------

income, comprehensive income, stockholders’ equity and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or
other independent registered public accounting firm of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (beginning with the fiscal quarter in which the
Closing Date occurs), its consolidated balance sheet and related statements of
income, comprehensive income, stockholders’ equity and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly, in all material respects, the financial position and results
of operations and cash flows of the Borrower and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (a “Compliance
Certificate”) (i) certifying as to whether a Default has occurred and is
continuing as of the date of such certificate and, if such a Default has
occurred and is continuing as of the date of such certificate, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the most recent audited
financial statements provided under this Agreement that has had a significant
effect on the calculation of the Consolidated Net Tangible Assets or the ratio
referred to in Section 6.12 and, if any such change has occurred, specifying the
nature of such change and the effect of such change on such calculation;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(e) promptly (i) upon the Borrower obtaining a rating for its Index Debt from
Moody’s, S&P or Fitch, written notice thereof and (ii) after Moody’s, S&P or
Fitch shall have announced a change in the rating established or deemed to have
been established for the Index Debt, written notice of such rating change;

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Loan Parties or
any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and

(g) promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the Act and
information described in Section 10.15.

 

64



--------------------------------------------------------------------------------

Information required to be delivered pursuant to Section 4.01(i) or clause (a),
(b) or (d) of this Section shall be deemed to have been delivered if such
information, or one or more annual or quarterly reports containing such
information, shall be available on the website of the SEC at http://www.sec.gov.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

SECTION 5.02 Notices of Material Events. Each Loan Party will furnish, or cause
to be furnished, to the Administrative Agent for distribution to each Lender
prompt written notice of the following:

(a) the occurrence of any Default of which any Responsible Officer of such Loan
Party or a Responsible Officer of the General Partner obtains knowledge;

(b) the occurrence of an ERISA Event; and

(c) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03; and
provided further that this Section 5.03 shall not require any Loan Party or any
Subsidiary to preserve or maintain any rights, licenses, permits, privileges or
franchises if the Borrower shall reasonably determine that (a) the preservation
and maintenance thereof is no longer desirable in the conduct of the business of
the Loan Parties and their Subsidiaries, taken as a whole, and that the loss
thereof is not disadvantageous in any material respect to the Lenders, or
(b) the failure to maintain and preserve the same would not reasonably be
expected, in the aggregate, to result in a Material Adverse Effect.

SECTION 5.04 Payment of Taxes and other Obligations. Each Loan Party will, and
will cause each of its Subsidiaries to, pay, settle or discharge (a) its Tax
liabilities, (b) its other governmental obligations and other lawful claims
which, if unpaid, would reasonably be expected to result in a Lien upon any
property of such Loan Party or such Subsidiary before the same shall become
delinquent or in default, and (c) its Indebtedness as it shall become due,
except in each case to the extent that (x) the validity or amount thereof is
being contested in good faith by appropriate proceedings and such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (y) the failure to make such payment would
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. Each Loan Party will, and
will cause each of its Subsidiaries to, (a) maintain all property material to
the conduct of the business of such Loan Party and its Subsidiaries, taken as a
whole, in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations (including by the maintenance of adequate self-insurance
reserves to the extent customary among such companies).

 

65



--------------------------------------------------------------------------------

SECTION 5.06 Books and Records; Inspection Rights. Each Loan Party will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which complete and accurate entries, in all material respects, are made of
its financial and business transactions in conformity with GAAP and applicable
law. Each Loan Party will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, at the
Administrative Agent’s or such Lender’s expense unless an Event of Default has
occurred and is continuing in which case it shall be at the Borrower’s sole
expense, upon reasonable prior notice and subject to any applicable restrictions
or limitations on access to any facility or information that is classified or
restricted by contract or by law, regulation or governmental guidelines, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested; provided that advance notice of any discussion with
such independent accountants shall be given to the applicable Loan Party and, so
long as no Event of Default shall have occurred and be continuing, the Borrower
shall have the opportunity to be present at any such discussion. The
Administrative Agent and each Lender agree to keep all information obtained by
them pursuant to this Section confidential in accordance with Section 10.13.

SECTION 5.07 Compliance with Laws. Each Loan Party will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including ERISA and Environmental Laws) applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for working capital and general partnership, corporate or
company purposes, as applicable, of the Loan Parties and their Subsidiaries,
including, without limitation, acquisitions and distributions. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support the general partnership, corporate or company purposes of the Borrower
and its Subsidiaries. The Borrower will not request any Borrowing or Letter of
Credit, and the Borrower shall not use, or permit its Subsidiaries and its or
their respective directors, officers, employees and agents to use, the proceeds
of any Borrowing or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, in any
material respect, (b) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or (c) in any other manner that would result in the material
violation of any Sanctions applicable to any party to this Agreement.

SECTION 5.09 Maintenance of Separateness. Each Loan Party shall observe
organizational formalities and keep books and records separate from MPC.

SECTION 5.10 Required Subsidiary Guarantors. (a) If on the Closing Date any
Subsidiary guarantees any Indebtedness of the Borrower in an aggregate principal
amount of $20,000,000 or more, then such Subsidiary shall execute a Subsidiary
Guaranty and deliver it to the Administrative Agent on the Closing Date. If,
after the Closing Date, any Subsidiary that is not already a Loan Party
guarantees any Indebtedness of the Borrower in an aggregate principal amount of
$20,000,000 or more, then that Subsidiary shall become a guarantor of the
Obligations by executing a Subsidiary Guaranty and delivering it to the
Administrative Agent within ten (10) Business Days of the date on which it
guaranteed such Indebtedness, together with such other additional closing
documents, certificates and legal opinions (which may be opinions of in-house
counsel) as shall reasonably be requested by the Administrative Agent.

 

66



--------------------------------------------------------------------------------

(b) So long as no Default has occurred and is continuing (or would result from
such release), (i) if all of the Equity Interests of a Subsidiary Guarantor that
are owned by the Borrower or any other Subsidiary are sold or otherwise disposed
of in a transaction or transactions permitted by this Agreement and as a result
of such disposition such Person is no longer a Subsidiary, or (ii) if (A) the
conditions set forth in Section 5.10(a) requiring such Person to be a Subsidiary
Guarantor no longer exist and (B) immediately after giving effect to the release
of such Subsidiary Guarantor, all of the Indebtedness of the Non-Guarantor
Subsidiaries is permitted under Section 6.01, then promptly following the
Borrower’s request, the Administrative Agent shall execute a release of such
Subsidiary Guarantor from its Subsidiary Guaranty. A request by the Borrower for
a release pursuant to this Section shall be accompanied by a certificate of a
Responsible Officer certifying that the conditions to release set forth in this
Section have been satisfied.

(c) The Borrower may, but shall not be required to, cause Subsidiaries (other
than those required to become Guarantors pursuant to Section 5.10(a)) to become
Guarantors pursuant to Section 10.09.

SECTION 5.11 Anti-Corruption Laws and Sanctions. The Borrower will maintain and
implement policies and procedures designed, in its reasonable business judgment,
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

ARTICLE VI

Negative Covenants; Financial Covenant

From and after the Closing Date and until the Commitments have expired or
terminated and the principal of and interest on each Loan and all fees and other
Obligations have been paid in full (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made) and
all Letters of Credit have expired or terminated (or have been cash
collateralized in the manner reasonably satisfactory to the applicable Issuing
Bank or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank) and all LC Disbursements shall have
been reimbursed, each Loan Party covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness.

(a) Prior to the Investment Grade Rating Date, no Loan Party will, nor will it
permit its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Indebtedness of a Loan Party owing to another Loan Party or a Subsidiary of
a Loan Party, provided that in the case of Indebtedness owed by a Loan Party to
a Non-Guarantor Subsidiary, such Indebtedness is subordinated to the Obligations
on subordination terms reasonably acceptable to the Administrative Agent;

(iii) other Indebtedness of the Loan Parties and their Subsidiaries in an
aggregate principal amount not to exceed at any time outstanding, when added to
the aggregate outstanding amount of Attributable Debt under all Sale and
Leaseback Transactions of the Loan Parties and their Subsidiaries permitted
under Section 6.02(b)(i), an amount equal to 15% of Consolidated Net Tangible
Assets;

 

67



--------------------------------------------------------------------------------

(iv) Indebtedness of a Loan Party or any Subsidiary as an account party in
respect of trade letters of credit; and

(v) Indebtedness of a Loan Party owing to MPC or any of its Subsidiaries (other
than Loan Parties and their Subsidiaries), provided that such Indebtedness is
subordinated to the Obligations on subordination terms reasonably acceptable to
the Administrative Agent.

(b) From and after the Investment Grade Rating Date, the Loan Parties will not
permit any Non-Guarantor Subsidiary to create, incur, assume or permit to exist
any Indebtedness, except:

(i) Indebtedness owing to a Loan Party or a Wholly Owned Subsidiary;

(ii) Indebtedness incurred to finance the acquisition, construction, repair,
development or improvement of any fixed or capital assets, including Capital
Lease Obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, in each case secured by Liens within the limits set
forth in Section 6.02(a)(ii)(B), provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction, repair, development or improvement;

(iii) Indebtedness of a Person existing at the time such Person becomes a
Non-Guarantor Subsidiary after the Closing Date or is merged with or into a
Non-Guarantor Subsidiary after the Closing Date and, in each case, not incurred
in contemplation of such transaction;

(iv) extensions, refinancings, renewals or replacements of the Indebtedness
permitted by clause (ii) or (iii) above which, in the case of any such
extension, refinancing, renewal or replacement, does not increase the amount of
the Indebtedness being extended, refinanced, renewed or replaced, other than
amounts incurred to pay the costs of such extension, refinancing, renewal or
replacement;

(v) other Indebtedness of Non-Guarantor Subsidiaries; provided that the sum,
without duplication, of (A) the outstanding aggregate principal amount of all
such Indebtedness of Non-Guarantor Subsidiaries, plus (B) the outstanding
aggregate amount of Attributable Debt under all Sale and Leaseback Transactions
of the Loan Parties and their Subsidiaries permitted under Section 6.02(b)(ii),
plus (C) the outstanding aggregate principal amount of all Indebtedness (other
than Indebtedness permitted by clauses (ii) through (iv) of this
Section 6.01(b)) or other obligations of the Loan Parties and their Subsidiaries
secured by Liens permitted under Section 6.02(a)(ii)(B), Section 6.02(a)(ii)(E),
Section 6.02(a)(ii)(G) and Section 6.02(a)(ii)(I), shall not exceed 15% of
Consolidated Net Tangible Assets at the time of incurrence or assumption
thereof; and

(vi) Indebtedness of any Non-Guarantor Subsidiary as an account party in respect
of trade letters of credit.

SECTION 6.02 Liens and Sale and Leaseback Transactions.

(a) Liens. The Loan Parties will not, and will not permit any of their
respective Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset (including accounts receivable, royalties and other
revenues) now owned or hereafter acquired by it, or assign or sell any

 

68



--------------------------------------------------------------------------------

receivables in connection with any financing transaction or series of financing
transactions (including factoring arrangements), except:

(i) Prior to the Investment Grade Rating Date:

(A) Permitted Encumbrances;

(B) Liens under any Sale and Leaseback Transaction permitted under
Section 6.02(b)(i);

(C) Liens securing Indebtedness or other obligations of a Loan Party or any of
its Subsidiaries in favor of any Loan Party;

(D) Liens on cash and cash equivalents securing obligations under any Swap
Agreement, provided that the aggregate amount of all such obligations secured by
such Liens shall not at any time exceed $150,000,000;

(E) Liens not otherwise permitted by the other clauses of this
Section 6.02(a)(i) securing Indebtedness or other obligations of the Loan
Parties or any of their respective Subsidiaries, provided that the sum, without
duplication, of (1) the aggregate principal amount of all such Indebtedness and
obligations, plus (2) the outstanding aggregate principal amount of all
Indebtedness permitted under Section 6.01(a)(iii), plus (3) the Attributable
Debt under all Sale and Leaseback Transactions of the Loan Parties permitted
under Section 6.02(b)(i) shall not exceed an amount equal to 15% of Consolidated
Net Tangible Assets at the time of creation, incurrence or assumption of such
Lien.

(ii) From and after the Investment Grade Rating Date:

(A) Permitted Encumbrances;

(B) Liens on fixed or capital assets acquired, constructed, repaired, developed
or improved by the Loan Parties or any of their respective Subsidiaries;
provided that (1) such Liens secure only Indebtedness incurred to finance the
acquisition, construction, repair, development or improvement of such assets,
(2) such Liens and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction,
repair, development or improvement, (3) such Liens shall not apply to any other
property or assets, and (4) the aggregate outstanding principal amount of all
such Indebtedness secured by such Liens does not exceed $50,000,000 at any time;

(C) Liens under any Sale and Leaseback Transaction permitted under
Section 6.02(b)(ii);

(D) Liens securing Indebtedness or other obligations of a Loan Party or any of
its Subsidiaries in favor of any Loan Party;

(E) (1) Liens on property existing at the time such property is acquired by a
Loan Party or any of its Subsidiaries and not created in contemplation of such
acquisition (or on repairs, improvements, additions or accessions thereto), and
(2) Liens on the assets of any Person at the time such Person becomes a
Subsidiary of such Loan Party and not

 

69



--------------------------------------------------------------------------------

created in contemplation of such Person becoming a Subsidiary of such Loan Party
(or on repairs, improvements, additions or accessions thereto), provided that in
the case of clauses (1) and (2), such Liens do not extend to any other assets;

(F) Liens on cash and cash equivalents securing obligations under any Swap
Agreement, provided that the aggregate amount of all such obligations secured by
such Liens shall not at any time exceed $150,000,000;

(G) extensions, renewals and replacements of the Liens described in clause (B)
or (E) above, so long as there is no increase in the Indebtedness or other
obligations secured thereby (other than amounts incurred to pay costs of the
extension, renewal and replacement of the Indebtedness secured by such Liens)
and no additional property (other than accessions and improvements in respect of
such property) is subject to such Lien;

(H) Liens on Equity Interests in a Joint Venture owned by the Borrower or any
Subsidiary securing Joint Venture Obligations of such Joint Venture; and

(I) Liens not otherwise permitted by other clauses of this Section 6.02(a)(ii)
securing Indebtedness or other obligations of the Loan Parties or any of their
respective Subsidiaries, provided that the sum, without duplication, of (A) the
aggregate outstanding principal amount of all such Indebtedness and obligations
plus (B) the aggregate outstanding amount of Attributable Debt under all Sale
and Leaseback Transactions permitted under Section 6.02(b)(ii) plus (c) the
aggregate outstanding principal amount of Indebtedness of Non-Guarantor
Subsidiaries permitted pursuant to
Section 6.01(b)(v) shall not exceed 15% of Consolidated Net Tangible Assets at
the time of incurrence or assumption thereof.

(b) Sale and Leaseback Transactions.

(i) Prior to the Investment Grade Rating Date, a Loan Party will not, and will
not permit any Subsidiary to, enter into any Attributable Debt in respect of any
Sale and Leaseback Transaction if, after giving effect to such Sale and
Leaseback Transaction, the sum, without duplication, of (A) the aggregate amount
of Attributable Debt under all Sale and Leaseback Transactions of the Loan
Parties and their Subsidiaries, plus (B) the outstanding aggregate principal
amount of all Indebtedness of the Loan Parties and their Subsidiaries permitted
under Section 6.01(a)(iii) shall exceed 15% of Consolidated Net Tangible Assets
at the time of consummation of such Sale and Leaseback Transaction.

(ii) From and after the Investment Grade Rating Date, a Loan Party will not, and
will not permit any Subsidiary to, enter into any Sale and Leaseback Transaction
if, after giving effect to such Sale and Leaseback Transaction, the sum, without
duplication, of (A) the aggregate amount of Attributable Debt under all Sale and
Leaseback Transactions of the Loan Parties and their Subsidiaries, plus (B) the
outstanding aggregate principal amount of all Indebtedness of Non-Guarantor
Subsidiaries permitted under Section 6.01(b)(v), plus (C) the outstanding
aggregate principal amount of all Indebtedness of the Loan Parties and their
Subsidiaries secured by Liens permitted under Section 6.02(a)(ii)(I), shall
exceed 15% of Consolidated Net Tangible Assets at the time of consummation of
such Sale and Leaseback Transaction.

SECTION 6.03 Mergers, other Fundamental Changes and Dispositions. A Loan Party
will not merge into or consolidate with any other Person, or permit any other
Person to merge into or

 

70



--------------------------------------------------------------------------------

consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets of the Loan Parties and their Subsidiaries taken as a whole (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
(a) that if at the time thereof and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing, any Person may merge
with or into the Borrower provided that the Borrower shall be the surviving
entity; (b) any Loan Party that is a Subsidiary may merge into or consolidate
with or sell, transfer, lease or otherwise dispose of its assets to the Borrower
or another Subsidiary; (c) any Loan Party that is a Subsidiary may merge into,
or consolidate with, any Person other than the Borrower or another Subsidiary if
(i) such Loan Party is the surviving entity or (ii) such other Person is the
surviving entity and becomes a Subsidiary and a Subsidiary Guarantor
contemporaneously with such merger or consolidation; and (d) any Loan Party
(other than the Borrower) may liquidate or dissolve if the Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders.

SECTION 6.04 Transactions with Affiliates. A Loan Party will not, and will not
permit any of its Subsidiaries to, enter into or engage in any material
transaction (including any sale, lease, transfer, purchase or acquisition of
property or assets) with any of its Affiliates, except on terms and conditions,
taken as a whole, that are substantially no less favorable to such Loan Party or
such Subsidiary as could be obtained on an arm’s-length basis from unrelated
third parties (or, if in the good faith judgment of the General Partner’s board
of directors, no comparable transaction is available with which to compare any
such transaction, such transaction, taken as a whole, is otherwise fair to such
Loan Party or such Subsidiary); provided that the foregoing restriction shall
not apply to (a) transactions between or among the Loan Parties and Wholly Owned
Subsidiaries and not involving any non-Wholly Owned Subsidiaries;
(b) transactions involving any employee benefit plans or related trusts of the
Borrower or any of its Subsidiaries; (c) transactions pursuant to any contract
or agreement outstanding as of the Closing Date and listed on Schedule 6.04;
(d) the payment of reasonable compensation, fees and expenses to, and indemnity
provided on behalf of, directors and officers of such Loan Party or any of its
Subsidiaries in the ordinary course of business; (e) transactions entered into
with MPC and its Subsidiaries on terms and conditions that are fair and
reasonable, taking into account the totality of the relationship between the
Borrower and the Subsidiaries, on the one hand, and MPC and its Subsidiaries, on
the other; and (f) transactions approved by the Conflicts Committee of the Board
of Directors (or equivalent governing body) of the General Partner (or the
equivalent successor body to such Conflicts Committee).

SECTION 6.05 Restrictive Agreements. A Loan Party will not, and will not permit
any of its Subsidiaries to, enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon the
ability of any Subsidiary to pay dividends or make other distributions with
respect to its Equity Interests or to make or repay loans or advances owed to
any Loan Party or any other Subsidiary; provided that the foregoing shall not
apply to (a) prohibitions, restrictions or conditions imposed by law or by this
Agreement, (b) prohibitions, restrictions or conditions contained in, or
existing by reason of, any agreement or instrument existing on the Closing Date
and listed on Schedule 6.05, (c) prohibitions, restrictions or conditions
contained in, or existing by reason of, any agreement or instrument relating to
any indebtedness of any Subsidiary at the time such Subsidiary was merged or
consolidated with or into, or acquired by, the Borrower or a Subsidiary or
became a Subsidiary and not created in contemplation thereof, (d) prohibitions,
restrictions or conditions contained in, or existing by reason of, any agreement
or instrument effecting a renewal or extension of indebtedness or other
obligations issued or outstanding under an agreement referred to in
clauses (b) or (c) above, so long as the prohibitions, restrictions or
conditions contained in any such renewal or extension taken as a whole, are not
materially more restrictive than the encumbrances and restrictions contained in
the original agreement, as determined in good faith by a Responsible Officer of
the Borrower, (e) prohibitions, restrictions or conditions with respect to a
Subsidiary under an agreement that has been entered into for the disposition of
all or substantially all of the outstanding Equity Interests of or assets of
such

 

71



--------------------------------------------------------------------------------

Subsidiary, provided that such disposition is otherwise not prohibited
hereunder, (f) agreements governing Indebtedness permitted under Section 6.01
that are, in the good faith judgment of the Borrower, no more restrictive with
respect to the Borrower and its Subsidiaries than the restrictions contained in
this Agreement, and (g) restrictions contained in joint venture agreements,
partnership agreements and other similar agreements with respect to a joint
ownership arrangement restricting the disposition or distribution of assets or
property of, or the activities of, such joint venture, partnership or other
joint ownership entity, or any of such Person’s Subsidiaries, if such
restrictions are not applicable to the property or assets of any other Person;
provided further however that from and after the Investment Grade Rating Date,
the foregoing shall not apply to any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Subsidiary
to pay dividends or make other distributions with respect to its Equity
Interests or to make or repay loans or advances owed to any Loan Party or any
other Subsidiary unless such prohibition, restriction or impositions would be
reasonably expected to materially impair the ability of the Borrower and the
Loan Parties, taken as a whole, to perform their monetary obligations under the
Loan Documents, as determined in good faith by a Responsible Officer of the
Borrower.

SECTION 6.06 Fiscal Year; Accounting Principles. The Borrower will not, and will
not permit any Subsidiary to, change (a) its current fiscal year or (b) its
current method of keeping records and books of account used in the preparation
of financial statements unless such change in accounting principles is required
or permitted by GAAP.

SECTION 6.07 Change in Nature of Business. The Borrower will not, and will not
permit any Subsidiary to, engage in any material line of business substantially
different from those lines of business conducted by the Borrower and its
Subsidiaries on the date hereof, any business substantially related or
incidental thereto or logical extensions thereof or any other business which
generates “qualifying income” under the Code.

SECTION 6.08 Investments. Neither the Borrower nor any of its Subsidiaries will
purchase or otherwise acquire the Equity Interests of any other Person if after
giving effect to such purchase or other acquisition, the Borrower or such
Subsidiary is not in compliance with Section 6.07.

SECTION 6.09 Maintenance of Ownership of Pipe Line Holdings. The Borrower shall
at all times (a) for so long as Pipe Line Holdings is a limited partnership,
own, directly or indirectly, all of the general partnership interests in Pipe
Line Holdings, (b) Control Pipe Line Holdings, (c) own not less than 51% of the
Equity Interests of Pipe Line Holdings and (d) maintain Pipe Line Holdings as a
Subsidiary; notwithstanding the foregoing, Pipe Line Holdings may merge into or
consolidate with the Borrower or any Wholly Owned Subsidiary of the Borrower
provided that the Borrower or such Wholly Owned Subsidiary, as applicable, shall
be the surviving entity.

SECTION 6.10 Restricted Payments. No Loan Party will, nor will it permit any of
its Subsidiaries to, declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except that
(a) a Subsidiary may declare and make Restricted Payments to the Borrower, (b) a
Loan Party or Subsidiary may declare and make dividend payments and other
distributions payable solely in the Equity Interests of such Person, and
(c) provided that no Event of Default exists or would be caused by the declaring
or making of such Restricted Payment, (i) the Borrower may declare and make
Restricted Payments in accordance with its Partnership Agreement, (ii) any
Wholly Owned Subsidiary may make Restricted Payments to any Loan Party or any
Subsidiary and (iii) any non-Wholly Owned Subsidiary may make Restricted
Payments to its owners on a pro rata basis in accordance with such owners’ pro
rata ownership interest therein.

 

72



--------------------------------------------------------------------------------

SECTION 6.11 Changes in Organization Documents. No Loan Party shall make any
changes to its Organization Documents that would reasonably be expected to have
a Material Adverse Effect.

SECTION 6.12 Maximum Consolidated Leverage Ratio. The Borrower shall maintain,
as of the last day of each fiscal quarter commencing with the last day of the
fiscal quarter in which the Closing Date occurs, a ratio of Consolidated Total
Debt as of such date to Consolidated EBITDA for the four fiscal quarter period
ending on such date of no greater than (x) during an Acquisition Period, 5.5 to
1.0 and (y) at all other times, 5.0 to 1.0. For purposes of calculating
compliance with the foregoing ratio, Consolidated EBITDA may include, at the
Borrower’s option, any Material Project EBITDA Adjustments as provided in the
definition thereof.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur on or after the Closing Date and until the Commitments
have expired or terminated and the principal of and interest on each Loan and
all fees and other Obligations have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made) and all Letters of Credit have expired or terminated (or
have been cash collateralized in the manner reasonably satisfactory to the
applicable Issuing Bank or with respect to which other arrangements have been
made that are satisfactory to the applicable Issuing Bank) and all LC
Disbursements shall have been reimbursed:

(a) any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Borrower’s existence), Section 5.08, Section 5.10 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Section), and such failure
shall continue unremedied for a period of 30 days after the earlier of (i) a
Loan Party becoming aware of such failure or (ii) notice of such failure is
given by the Administrative Agent to the Borrower;

(f) the General Partner or any Loan Party or any Subsidiary shall fail to make
any payment in excess of $500,000 in the aggregate (whether of principal,
interest or fees) in respect of any Material

 

73



--------------------------------------------------------------------------------

Indebtedness, when and as the same shall become due and payable, and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(h) an involuntary proceeding shall be commenced, or an involuntary petition
shall be filed, in any court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the General Partner, any Loan Party
or any Significant Subsidiary or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
General Partner, any Loan Party or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered by such court;

(i) the General Partner, any Loan Party or any Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the General
Partner, any Loan Party or any Significant Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any corporate action for the purpose
of effecting any of the foregoing;

(j) the General Partner, any Loan Party or any Significant Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k) one or more final judgments (whether or not appealable) for the payment of
money in an aggregate amount in excess of $50,000,000 (to the extent not covered
by independent third-party insurance (other than normal deductibles) as to which
the insurer has been notified of such judgment and has not issued a notice
denying coverage thereof) shall be rendered by a court of competent jurisdiction
against the General Partner, a Loan Party or any Subsidiary or any combination
thereof, and either (i) the same shall remain undischarged or unsatisfied for a
period of 45 consecutive days (or 60 consecutive days in the case of judgments
rendered in foreign jurisdictions outside of the United States of America)
during which execution shall not be effectively stayed (it being understood
that, for the purposes of this clause (k), “independent third-party insurance”
shall include industry mutual insurance companies in which the General Partner,
Borrower or any Subsidiary has an ownership interest) or (ii) any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
General Partner, Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(m) other than as a result of (i) the termination of the obligations any
Subsidiary Guarantor under a Guaranty pursuant to the terms thereof or pursuant
to Section 10.09, (ii) the exchange or replacement of any promissory note
hereunder (with respect to the previously existing promissory note which was so
exchanged or replaced), (iii) the agreement of the Required Lenders or all
Lenders, as may

 

74



--------------------------------------------------------------------------------

be required hereunder, or (iv) in accordance with the other provisions of this
Agreement, the expiration or termination of the Commitments, the payment in full
of the principal and interest on each Loan, all fees payable hereunder and all
other Obligations, the expiration or termination of all Letters of Credit (or
the cash collateralization thereof in accordance with the provisions of this
Agreement or other arrangements with respect thereto that are satisfactory to
the applicable Issuing Bank) and the reimbursement of all LC Disbursements, any
Loan Document (or any material provision thereof), at any time after its
execution and delivery, ceases to be in full force and effect or is declared by
a court of competent jurisdiction to be null and void, invalid or unenforceable;
or any Loan Party denies in writing that it has any liability or obligation
thereunder, or purports to revoke, terminate or rescind any Loan Document (other
than pursuant to the terms hereof or thereof); or

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to a Loan Party
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request, or may with the consent of the Required Lenders, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter (at any time during the continuance of such
event) be declared to be due and payable), and thereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other obligations of the Loan Parties accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Loan Party; and
in case of any event with respect to a Loan Party described in clause (h) or
(i) of this Section, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Loan Parties accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Loan Parties.

ARTICLE VIII

The Administrative Agent

SECTION 8.01 Appointment and Authority. Each of the Lenders and each of the
Issuing Banks hereby irrevocably appoints the Person named as the Administrative
Agent to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 8.02 Rights as a Lender and Issuing Bank. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank, as
applicable, and may exercise the same as though it were not the Administrative
Agent and the term “Lender” or “Lenders” and “Issuing Bank” or “Issuing

 

75



--------------------------------------------------------------------------------

Banks” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders or the Issuing Banks.

SECTION 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally or otherwise or that may affect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally or otherwise; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to a Loan Party or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 10.02 and Section 7.01) or (ii) unless a
court of competent jurisdiction shall have determined by a final, non-appealable
judgment that the Administrative Agent was grossly negligent or acted with
willful misconduct in taking or not taking any such action. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Loan Party, a Lender or an Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any

 

76



--------------------------------------------------------------------------------

condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

SECTION 8.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a successor
approved by the Borrower (such approval not to be unreasonably withheld,
conditioned or delayed), provided that no approval of the Borrower shall be
necessary if an Event of Default has occurred and is continuing, which shall be
a bank with an office in the United States of America, or an Affiliate of any
such bank with an office in the United States. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Closing Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Closing Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and appoint a successor
approved by the Borrower (such approval not to be unreasonably withheld,

 

77



--------------------------------------------------------------------------------

conditioned or delayed); provided that no approval of the Borrower shall be
necessary if an Event of Default has occurred and is continuing. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Closing Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each Issuing
Bank directly, until such time, if any, as the Required Lenders appoint, with
the approval of the Borrower to the extent provided above, a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 2.16(h) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Closing Date or the Removal Effective Date, as applicable), and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.03 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d) Any resignation by Citibank, N.A. as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Bank and the
Swingline Lender. If Citibank, N.A. resigns as an Issuing Bank, it shall retain
all the rights, powers, privileges and duties of an Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an Issuing Bank and the Total LC Exposure with respect thereto.
If Citibank, N.A. resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to fund risk participations in outstanding
Swingline Loans pursuant to Section 2.04(c). Upon the appointment by the
Borrower of a successor Issuing Bank or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank or Swingline Lender,
as applicable, (ii) the retiring Issuing Bank and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to
Citibank, N.A. to effectively assume the obligations of Citibank, N.A. with
respect to such Letters of Credit.

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or Issuing Bank, or
any of their Related Parties and based on such documents

 

78



--------------------------------------------------------------------------------

and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Issuing Bank, or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document,
or any related agreement or any document furnished hereunder or thereunder.

SECTION 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, the Joint Lead Arrangers, the
Co-Documentation Agents or the Syndication Agent listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.

SECTION 8.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
or otherwise or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower or any other Loan Party) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Total LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Section 2.11 and Section 10.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 2.11 and Section 10.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

SECTION 8.10 Release of Lien on Cash Collateral Upon Expiration of Letters of
Credit. The Lenders irrevocably authorize the Administrative Agent to release
its Lien on Cash Collateral at such time as all Letters of Credit have expired,
all Obligations have been paid in full (other than indemnities

 

79



--------------------------------------------------------------------------------

and other contingent obligations not then due and payable and as to which no
claim has been made), and the Aggregate Commitments have terminated.

ARTICLE IX

Intentionally Omitted

ARTICLE X

Miscellaneous

SECTION 10.01 Notices; Effectiveness; Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax as follows:

(i) if to the Borrower or any other Loan Party, to it at MPLX LP, 200 E. Hardin
Street, Findlay, Ohio 45840, Attention of Timothy Griffith (Telephone No.
(419) 421-3137; Fax No. (419) 421-2540; Email:
ttgriffith@marathonpetroleum.com); provided, that any service of process
delivered to the Borrower or any of its Subsidiaries shall be delivered to it at
Marathon Petroleum Corporation, 539 South Main Street, Findlay, Ohio 45840,
Attention of General Counsel (Fax No. (419) 421-3124) (Email:
jmwilder@marathonpetroleum.com) or such other address, fax number or electronic
mail address provided by the Borrower to the Administrative Agent for purposes
of this Section 10.10(d).

(ii) if to the Administrative Agent, to Citibank, N.A., to it at Citibank, N.A.,
1615 Brett Road, Building #2, New Castle, Delaware 19720, Attention of Juanita
Harris (Telephone No. (302) 894-6188; Fax No. (212) 994-0961; Email:
juanita.Harris@citi.com (copy global.loans.support@citi.com)), with a copy to
Citibank, N.A., 811 Main Street, Suite 4000, Houston, Texas 77002, Attention of
Michael Zeller, (Telephone No. (713) 821-4760; Fax No. (281) 274-9481; Email:
michael.zeller@citi.com);

(iii) if to an Issuing Bank: (A) in the case of Citibank, N.A., to it at
Citibank, N.A., 1615 Brett Road, Building #2, New Castle, Delaware 19720,
Attention of Juanita Harris (Telephone No. (302) 894-6188; Fax No.
(212) 994-0961; Email: juanita.Harris@citi.com (copy
global.loans.support@citi.com)), with a copy to Citibank, N.A., 811 Main Street,
Suite 4000, Houston, Texas 77002, Attention of Michael Zeller, (Telephone No.
(713) 821-4760; Fax No. (281) 274-9481; Email: michael.zeller@citi.com); and
(B) in the case of any other Issuing Bank, to it at its address (or telephone,
number, fax number and email address, as applicable) as separately notified in
writing by such Issuing Bank to the Borrower and the Administrative Agent;

(iv) if to the Swingline Lender, to it at Citibank, N.A., 1615 Brett Road,
Building #2, New Castle, Delaware 19720, Attention of Juanita Harris (Telephone
No. (302) 894-6188; Fax No. (212) 994-0961; Email: juanita.Harris@citi.com (copy
global.loans.support@citi.com)), with a copy to Citibank, N.A., 811 Main Street,
Suite 4000, Houston, Texas 77002, Attention of Michael Zeller (Telephone No.
(713) 821-4760; Fax No. (281) 274-9481; Email: michael.zeller@citi.com); and

(v) if to a Lender, to it at its address (or telephone number, fax number and
email address, as applicable) set forth in its Administrative Questionnaire.

 

80



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices and other communications
delivered through electronic communications, to the extent provided in paragraph
(b) below, shall be effective as provided in such paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communications (including email and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower (on behalf of itself and
the other Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

(c) Change of Address, etc. Any party hereto may change its address, fax number
or electronic mail address for notices and other communications hereunder by
notice to the other parties hereto.

(d) Platform.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or the other Loan Parties,
any Lender or any other Person or entity for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of the Borrower’s,
any Loan Party’s or the Administrative Agent’s transmission of communications
through the Platform.

 

81



--------------------------------------------------------------------------------

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Platform.

SECTION 10.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower or any other Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders and, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that
the Borrower, the Administrative Agent and the Lenders consenting to the
Borrower’s request for any extension of a Maturity Date in accordance with
Section 2.21 or Section 2.22 or providing any Revolving Credit Commitment
Increase in accordance with Section 2.23 may enter into any amendment necessary
to implement the terms of such extension or Revolving Credit Commitment Increase
in accordance with the terms of this Agreement without the consent of any other
Lender; provided further that (subject to Section 2.20 with respect to any
Defaulting Lender) no such agreement shall (i) increase the Commitment of any
Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees or other amounts (to the extent that such other amounts are then
due and payable) payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or 2.17(c)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender; (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder (other than the definitions specified in clause (vi) of this
Section 10.02(b)), without the written consent of each Lender, (vi) change the
definitions of “Required Revolving Credit Lenders” or “Required Term Loan
Lenders” without the written consent of each Lender under the applicable
Facility; (vii) change any of the provisions of Section 2.20, without the prior
written consent of the Required Lenders, the Administrative Agent, the Issuing
Banks and the Swingline Lender; (viii) release any material Subsidiary Guarantor
from its Subsidiary Guaranty, except as provided in Section 5.10 or

 

82



--------------------------------------------------------------------------------

Section 10.09, as applicable, without the written consent of each Lender;
(ix) amend the definition of “Outside Term Loan Draw Date” without the written
consent of each Term Loan Lender; (x) without limiting the generality of the
first clause of this Section 10.02(b), waive any condition precedent to an
extension of credit under a particular Facility without the written consent of
the Required Revolving Lenders or the Required Term Loan Lenders, as the case
may be; and (xi) impose any greater restriction on the ability of any Lender
under a Facility to assign any of its rights or obligations hereunder without
the written consent of (1) if such Facility is the Revolving Credit Facility,
the Required Revolving Credit Lenders and (2) if such facility is the Term Loan
Facility, the Required Term Loan Lenders; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their respective Affiliates, including the reasonable fees, charges and
disbursements of one outside counsel for the Administrative Agent and the
Arrangers (and, if necessary, one firm of local and regulatory counsel in each
appropriate jurisdiction and regulatory field, as applicable, at any one time
for the Administrative Agent, the Arrangers and their respective Affiliates
taken as a whole) in connection with the syndication of the Facilities, the
preparation and administration of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable invoiced out-of-pocket expenses incurred by
any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (and,
without limiting the foregoing, shall reimburse each Indemnitee upon demand for
any reasonable legal or other expenses incurred by such Indemnitee in connection
with investigating or defending any of the foregoing), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
any other transactions contemplated hereby or thereby, (ii) any Loan or Letter
of Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any Subsidiary, or any Environmental Liability
related in any way to the Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto and regardless of
whether brought by a third party

 

83



--------------------------------------------------------------------------------

or by the Borrower or any Subsidiary or any of its Affiliates and regardless of
any exclusive or contributory negligence of any Indemnitee; provided that
(i) the foregoing indemnity shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
found by a final, non-appealable judgment of a court of competent jurisdiction
to arise out of or in connection with the willful misconduct or gross negligence
of such Indemnitee or the material breach by such Indemnitee of the express
terms of the Loan Documents; (ii) the Borrower shall not, in connection with any
such proceeding or related proceedings in the same jurisdiction, be liable for
the fees and expenses of more than one separate law firm (and, if necessary, one
firm of local and regulatory counsel in each appropriate jurisdiction and
regulatory field, as applicable, at any one time for the Indemnitees as a whole;
provided that in the case of a conflict of interest where the Indemnitee
affected by such conflict informs the Borrower of such conflict, the Borrower
shall be responsible for the reasonable fees and expenses of one firm of counsel
(and, if necessary, one firm of local and regulatory counsel in each appropriate
jurisdiction and regulatory field, as applicable) for each such affected
Indemnitee); (iii) each Indemnitee shall consult with the Borrower from time to
time at the request of the Borrower regarding the conduct of the defense in any
such proceeding (other than in respect of proceedings in which the Borrower or
any of its Affiliates is a party adverse to such Indemnitee); and (iv) the
Borrower shall not be obligated to pay an amount of any settlement entered into
without its consent (which shall not be unreasonably withheld). This
Section 10.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to pay any amount required to be paid by it to the Administrative Agent
(or any sub-agent thereof), any Issuing Bank, the Swingline Lender or any
Related Party of any of the foregoing under paragraph (a) or (b) of this
Section (and without limiting the Borrower’s obligation to do so), each Lender
severally agrees to pay to the Administrative Agent (or any sub-agent thereof),
such Issuing Bank, the Swingline Lender or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such
Issuing Bank or the Swingline Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), such Issuing Bank or the Swingline Lender in connection
with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law and without limiting in any way the Borrower’s reimbursement or
indemnification obligations set forth in paragraph (a) or (b) of this Section,
no party hereto nor any of their respective directors, officers, employees and
agents shall assert, and each party hereto hereby waives, any claim against each
other such Person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through electronic, telecommunications or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

 

84



--------------------------------------------------------------------------------

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder

SECTION 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) except as expressly
provided in Section 6.03, neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except in accordance this Section (and any other
attempted assignment or transfer by any Lender shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignment by Lenders. (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed)
of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to (x) a Lender, an Affiliate of a Lender or an Approved Fund or
(y) if an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; provided that no consent shall be required for an
assignment of Loans or Commitments in respect of a Facility to a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

(C) each Issuing Bank and Swingline Lender for any assignment in respect of the
Revolving Credit Facility.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Borrower and the Administrative Agent otherwise consent (not to be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing;

 

85



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans and the Commitment assigned;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

(E) the assignee, if it shall not be a Lender, shall be required to execute and
deliver the applicable forms to the extent required under Section 2.16(f) for
any Lender, and no assignment shall be effective in connection herewith unless
and until such forms are so delivered;

(F) no assignment shall be made to (1) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (2) to any Defaulting Lender or to any of its
Subsidiaries, or any Person, who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons described in this clause (F); and

(G) no assignment shall be made to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person).

If the consent of the Borrower is required pursuant to this Section 10.04(b) in
connection with any assignment, then the Borrower shall be deemed to have
provided such consent unless it has notified the Administrative Agent of its
refusal to give such consent within ten Business Days following the Borrower
receiving a written request for such consent with respect to such assignment.

For the purposes of this Section 10.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (x) a Lender, (y) an Affiliate of a Lender or (z) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Applicable Percentage.

 

86



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(iv) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.14, Section 2.15, Section 2.16 and Section 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may, at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender, sell participations to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person, or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.03(c) with respect to any
payments made by such Lender to its Participants.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the second proviso to
Section 10.02(b) (other than clause (vi) thereof to the extent that any
applicable change to Section 2.20 pursuant to such clause (vi) would not result
in any of the changes referred to in the other clauses of such second proviso)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Section 2.14, Section 2.15 and Section 2.16
(subject to the requirements and limitations therein, including the requirements
under

 

87



--------------------------------------------------------------------------------

Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that (A) such Participant
agrees to be subject to the provisions of Section 2.16 (including
Section 2.16(f)), Section 2.17 and Section 2.18 as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
(B) such Participant shall not be entitled to receive any greater payment under
Section 2.14 or Section 2.16, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation and (C) the
Borrower shall be notified promptly by the applicable Lender of each
participation sold by such Lender to a Participant pursuant to this paragraph.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.18(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
and the other Loan Documents (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the Borrower as provided above and to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Pledge by Lender. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Assignment by Issuing Bank. In the event that a Lender that is an Issuing
Bank assigns all of its Commitments and Loans hereunder to a Person (other than
an Affiliate of an Issuing Bank) in accordance with this Section 10.04, such
Lender may resign from its role as an Issuing Bank hereunder. Any resigning
Issuing Bank shall retain all the rights and duties of an Issuing Bank hereunder
with respect to all Letters of Credit (and LC Exposure related thereto) issued
by it that are outstanding as of the effective date of its resignation as an
Issuing Bank. The Borrower may, or, at the request of such resigned Issuing
Bank, the Borrower shall use commercially reasonable efforts to, arrange for one
or more of the other Issuing Banks to issue Letters of Credit hereunder in
substitution for the Letters of Credit, if any, issued by such resigned Issuing
Bank and outstanding at the time of such resignation, or make other arrangements
satisfactory to the resigned Issuing Bank to effectively cause another Issuing
Bank to assume the obligations of the resigned Issuing Bank with respect to any
such Letters of Credit.

 

88



--------------------------------------------------------------------------------

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower and the other Loan Parties herein and in the
other Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Section 2.14, Section 2.15, Section 2.16 and
Section 10.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, any other
Loan Documents and any separate letter agreements referred to in Section 4.01(f)
and any other letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder are subject to the satisfaction or
waiver of the conditions set forth in Section 4.01. Delivery of an executed
counterpart of a signature page of this Agreement by fax or electronic
transmission (in .pdf form) shall be effective for all purposes as delivery of a
manually executed counterpart of this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of the Borrower or any other Loan Party against any
and all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
Issuing Bank or their respective Affiliates which are then due and payable,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party are owed to a branch, office
or Affiliate of such Lender or such Issuing Bank different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of each Lender, each Issuing Bank and their respective

 

89



--------------------------------------------------------------------------------

Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and Issuing Bank agrees to promptly
notify the Borrower and the Administrative Agent after any such setoff and
application by such Lender, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

SECTION 10.09 Subsidiary Guarantees. The Borrower may (but is not required to),
at any time upon three Business Days’ notice to the Administrative Agent, cause
any of its Subsidiaries organized under the laws of the United States of
America, any State thereof or the District of Columbia to become a Guarantor by
such Subsidiary executing and delivering to the Administrative Agent a
Subsidiary Guaranty, together with such evidence of authority and opinions
(which may be opinions of in-house counsel) as the Administrative Agent may
reasonably request. So long as no Default has occurred and is continuing under
the Loan Documents (or would result from such release), (a) if all of the Equity
Interests of a Subsidiary Guarantor that are owned by the Borrower or any other
Subsidiary are sold or otherwise disposed of in a transaction or transactions
permitted by this Agreement and as a result of such disposition such Person is
no longer a Subsidiary, or (b) in the event that, immediately after giving
effect to the release of any Subsidiary Guarantor’s Subsidiary Guaranty, all of
the Indebtedness of the Non-Guarantor Subsidiaries is permitted under
Section 6.01, then, in each case, promptly following the Borrower’s request, the
Administrative Agent shall execute a release of such Subsidiary Guarantor from
its Subsidiary Guaranty; provided, however that this Section 10.09 shall not
authorize the release of any Subsidiary Guarantor that is required to be a
Subsidiary Guarantor pursuant Section 5.10.

SECTION 10.10 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the laws of the State of New York.

(b) Jurisdiction. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of New York
State courts sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
party hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined solely in
such New York State court or, to the extent permitted by law, in such Federal
court. Each party hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by applicable law.

 

90



--------------------------------------------------------------------------------

SECTION 10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.13 Confidentiality.

(a) Each of the Administrative Agent, the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) upon the request or demand of any
regulatory authority (including any self-regulatory authority) having
jurisdiction over the Administrative Agent, the Issuing Bank or such Lender, as
applicable, or its Affiliates (in which case such Person shall, except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority (or any request by any governmental bank regulatory authority),
(A) promptly notify the Borrower in advance of such disclosure, to the extent
permitted by law, and (B) so furnish only that portion of such information which
the applicable Person is legally required to disclose), (iii) to the extent
required by any legal, judicial, administrative proceeding or other process or
otherwise as required by applicable law or regulations (in which case such
Administrative Agent, Issuing Bank or Lender, as applicable, shall (A) promptly
notify the Borrower in advance of such disclosure, to the extent permitted by
law, and (B) so furnish only that portion of such information which the
applicable Person is legally required to disclose), (iv) to any other party to
this Agreement, (v) to any rating agency in connection with rating the Borrower
or any Subsidiaries or this Agreement (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (vi) to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (vii) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (viii) subject to an agreement containing provisions no
less restrictive than those of this Section, (A) to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement and (B) any actual or prospective
party (or its Related Parties) surety, reinsurer, guarantor or credit liquidity
enhancer (or their advisors) to or in connection with any swap, derivative or
other similar transaction under which payments are to be made by reference to
the Obligations or to the Borrower and its obligations or to this Agreement or
payments hereunder, (ix) with the consent of the Borrower or (x) to the extent
such Information

 

91



--------------------------------------------------------------------------------

(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Administrative Agent, any Issuing Banks
or any Lender on a non-confidential basis from a source other than the Borrower
or any of its Affiliates; provided that (notwithstanding the foregoing) no such
nonpublic information which contains projections or forecasts with respect to
the Borrower or any of its Affiliates shall be disclosed, disseminated or
otherwise made available pursuant to clause (viii) above. For the purposes of
this Section, “Information” means all information received from MPC, the
Borrower, or any of their respective Subsidiaries relating to MPC, the Borrower
or any of their respective Affiliates or their business, other than any such
information that is available to the Administrative Agent, and Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower or
any of its Affiliates. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY A LOAN PARTY OR THE ADMINISTRATIVE AGENT
PURSUANT TO OR IN CONNECTION WITH, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MNPI. EACH
LENDER REPRESENTS TO THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT THAT (I) IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MNPI AND THAT IT WILL
HANDLE MNPI IN ACCORDANCE WITH SUCH PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL, STATE AND FOREIGN SECURITIES LAWS, AND (II) IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MNPI IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL, STATE AND FOREIGN SECURITIES LAWS.

SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.15 USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Loan Parties and the Guarantors that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Loan Parties and the Guarantors, which
information includes the name and address of each Loan Party and each Guarantor
and other information that will allow such Lender to identify such Loan Party
and the Guarantors in accordance with the Act. This notice is given in
accordance with the requirements of the Act and is effective for the
Administrative Agent and each Lender.

SECTION 10.16 Termination of Commitments under Existing Credit Agreement. MPLX
Operations LLC has given, or contemporaneously with the Borrower’s execution and
delivery of this

 

92



--------------------------------------------------------------------------------

Agreement is giving, to the administrative agent under the Existing Credit
Agreement, notice of the termination of commitments of the lenders under the
Existing Credit Agreement, so that such commitments terminate on the Closing
Date. Execution of this Agreement by the Lenders who are lenders under the
Existing Credit Agreement shall constitute a waiver of the notice provisions in
Section 2.08 of the Existing Credit Agreement that would otherwise be applicable
to such termination, and the administrative agent under the Existing Credit
Agreement may rely on this Section 10.16.

SECTION 10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Arrangers and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (B) none of the Administrative
Agent, the Arrangers or any Lender has any obligation to the Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and none of
the Administrative Agent, the Arrangers or any Lender has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[Remainder of Page Intentionally Blank; Signature Pages Follow]

 

93



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: MPLX LP, a Delaware limited partnership By:   MPLX GP LLC, its General
Partner   By:  

/s/ Timothy T. Griffith

    Name: Timothy T. Griffith     Title: Vice President, Finance and Investor  
  Relations, and Treasurer

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent By:  

/s/ Lisa Huang

  Name: Lisa Huang   Title: Attorney-In-Fact
CITIBANK, N.A., as an Issuing Bank and as a Lender By:  

/s/ Lisa Huang

  Name: Lisa Huang   Title: Attorney-In-Fact

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as an Issuing Bank and as a Lender By:  

/s/ Borden Tennant

  Name: Borden Tennant   Title: Assistant Vice President

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Issuing Bank and as a Lender By:  

/s/ Bryan Heller

  Name: Bryan Heller   Title: Director

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an Issuing Bank and as a Lender By:  

/s/ Ann E. Sutton

  Name: Ann E. Sutton   Title: Director

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as an Issuing Bank and as a Lender By:  

/s/ Dave Katz

  Name: Dave Katz   Title: Executive Director

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender By:  

/s/ Matthew Main

  Name: Matthew Main   Title: Authorised Signatory

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Joseph Onischuk

  Name: Joseph Onischuk   Title: Managing Director By:  

/s/ Joanna Lau

  Name: Joanna Lau   Title: Vice President

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender

By:  

/s/ Joe Hykle

  Name: Joe Hykle   Title: Senior Vice President By:  

/s/ Robert Dupree

  Name: Robert Dupree   Title: Senior Vice President

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Matthew Lewis

  Name: Matthew Lewis   Title: Vice President

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Rebecca Kratz

  Name: Rebecca Kratz   Title: Authorized Signatory

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY, BANK N.A., as a Lender By:  

/s/ Kelly Chin

  Name: Kelly Chin   Title: Authorized Signatory

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Kelly Chin

  Name: Kelly Chin   Title: Vice President

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Thomas E. Redmond

  Name: Thomas E. Redmond   Title: Senior Vice President

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender By:  

/s/ Diego Medina

  Name: Diego Medina   Title: Director

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Chulley Bogle

  Name: Chulley Bogle   Title: Vice President

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Maria Ferradas

 

Name: Maria Ferradas

Title: Vice President

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ John Prigge

  Name: John Prigge   Title: Vice President

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Lana Gifas

  Name: Lana Gifas   Title: Director By:  

/s/ Jennifer Anderson

  Name: Jennifer Anderson   Title: Associate Director

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

By:  

/s/ Elizabeth Willis

  Name: Elizabeth Willis   Title: Vice President

 

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender

 

By:  

/s/ Jason Zilewicz

  Name: Jason Zilewicz   Title: Vice President

 

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender

 

By:  

/s/ Heather A. Kowalski

  Name: Heather A. Kowalski   Title: Vice President

 

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender

 

By:  

/s/ Hussam S. Alsahlani

  Name: Hussam S. Alsahlani   Title: Vice President

 

 

Signature Page to MPLX LP Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Revolving Credit
Commitment      Term Loan
Commitment      Total  

Citibank, N.A.

   $ 62,000,000       $ 18,000,000       $ 80,000,000   

Wells Fargo Bank, N.A.

   $ 62,000,000       $ 18,000,000       $ 80,000,000   

Bank of America, N.A.

   $ 62,000,000       $ 18,000,000       $ 80,000,000   

Barclays Bank PLC

   $ 62,000,000       $ 18,000,000       $ 80,000,000   

JPMorgan Chase Bank, N.A.

   $ 62,000,000       $ 18,000,000       $ 80,000,000   

The Royal Bank of Scotland plc

   $ 62,000,000       $ 18,000,000       $ 80,000,000   

BNP Paribas

   $ 48,000,000       $ 12,000,000       $ 60,000,000   

DNB Capital LLC

   $ 48,000,000       $ 12,000,000       $ 60,000,000   

Fifth Third Bank

   $ 48,000,000       $ 12,000,000       $ 60,000,000   

Goldman Sachs Bank USA

   $ 48,000,000       $ 12,000,000       $ 60,000,000   

Morgan Stanley Bank, N.A.

   $ 13,000,000       $ 12,000,000       $ 25,000,000   

Morgan Stanley Senior Funding, Inc.

   $ 35,000,000         —         $ 35,000,000   

PNC Bank, National Association

   $ 48,000,000       $ 12,000,000       $ 60,000,000   

Societe Generale

   $ 48,000,000       $ 12,000,000       $ 60,000,000   

SunTrust Bank

   $ 48,000,000       $ 12,000,000       $ 60,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 48,000,000       $ 12,000,000       $ 60,000,000   

U.S. Bank National Association

   $ 48,000,000       $ 12,000,000       $ 60,000,000   

UBS AG, Stamford Branch

   $ 60,000,000         —         $ 60,000,000   

Branch Banking and Trust Company

   $ 32,000,000       $ 8,000,000       $ 40,000,000   

The Huntington National Bank

   $ 32,000,000       $ 8,000,000       $ 40,000,000   

Comerica Bank

   $ 12,000,000       $ 3,000,000       $ 15,000,000   

The Bank of New York Mellon

   $ 12,000,000       $ 3,000,000       $ 15,000,000      

 

 

    

 

 

    

 

 

 

Total

   $ 1,000,000,000.00       $ 250,000,000.00       $ 1,250,000,000.00      

 

 

    

 

 

    

 

 

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 3.12

SUBSIDIARIES

Part (a). Subsidiaries.

Subsidiaries of Borrower, Jurisdictions of Organization and Equity Ownership (on
the Closing Date)

 

SUBSIDIARY

 

JURISDICTION

 

EQUITY OWNERSHIP

MPLX Operations LLC   Delaware   100% owned by MPLX LP MPLX Pipe Line Holdings
LP   Delaware  

69% General Partnership Interest Owned by MPLX Operations LLC;

31% Limited Partnership Interest owned by MPL Investment LLC

MPLX Terminal and Storage LLC   Delaware   100% owned by MPLX Operations LLC
Marathon Pipe Line LLC   Delaware   100% owned by MPLX Pipe Line Holdings LP
Ohio River Pipe Line LLC   Delaware   100% owned by MPLX Pipe Line Holdings LP

Part (b). Equity investments in any other corporation or entity.

None

 

Schedule 3.12



--------------------------------------------------------------------------------

SCHEDULE 6.04

TRANSACTIONS WITH AFFILIATES

None

 

Schedule 6.04



--------------------------------------------------------------------------------

SCHEDULE 6.05

EXISTING RESTRICTIONS

None

 

Schedule 6.05



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below)1 and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facility or facilities
identified below (including any Letters of Credit and Swingline Loans included
in, and any Guarantees made pursuant to, such credit facility) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above (the rights and obligations sold and assigned pursuant to clauses
(a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.   Assignor:  

 

     [Assignor [is] [is not] a Defaulting Lender]    2.   Assignee:  

 

       [and is [a Lender][an Affiliate/Approved Fund of [Identify Lender]]]2 3.
  Borrower(s):   MPLX LP, a Delaware limited partnership    4.  
Administrative Agent: Citibank, N.A., as the administrative agent under the
Credit Agreement 5.   Credit Agreement: Credit Agreement dated as of
November 20, 2014, among Borrower, the Lenders party thereto and Administrative
Agent

 

1  This form as currently drafted contemplates an assignment from a single
Assignor to a single Assignee. Revise language as necessary to accommodate an
assignment from multiple Assignors and/or an assignment to multiple Assignees.

2  Select as applicable.



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Assignor3

 

Assignee4

 

Facility

Assigned5

 

Aggregate Amount

of

Commitment/Loans
for all Lenders6

 

Amount of
Commitment/Loans
Assigned8

 

Percentage

Assigned of
Commitment/

Loans7

 

CUSIP

Number

      $   $   %         $   $   %         $   $   %  

[7. Trade Date:                     ]8

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more Credit Contacts to whom all syndicate-level information (which may
contain material non-public information about the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

 

 

3  List Assignor.

4  List Assignee.

5  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)

6  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

7  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

8  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

[Consented to and]1 Accepted:

CITIBANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title: [Consented to:]2

CITIBANK, N.A.,

as an Issuing Bank and Swingline Lender

By:  

 

  Name:   Title:

WELLS FARGO BANK, N.A.,

as an Issuing Bank

By:  

 

  Name:   Title:

BANK OF AMERICA, N.A.,

as an Issuing Bank

By:  

 

  Name:   Title:

 

1  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

2  To be added only if the consent of the Issuing Banks is required by the terms
of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an Issuing Bank By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as an Issuing Bank

By:  

 

  Name:   Title: [Consented to:]3 MPLX LP, a Delaware limited partnership By:
MPLX GP LLC, its General Partner

  By:  

 

    Name:     Title:

 

3  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

5



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor4 (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other Loan Document or any collateral
thereunder, if any, (iii) the financial condition of the Borrower, any of its
Subsidiaries or other Affiliates or any other Person obligated in respect of the
Credit Agreement or any other Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement or any
other Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender (subject to
such consents, if any, as may be required thereunder), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
afforded the opportunity to receive, copies of the most recent financial
statements delivered pursuant to Section 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, (vii) if it is a U.S. Person, attached hereto is an executed
copy of IRS Form W-9 certifying that it is exempt from U.S. Federal backup
withholding tax, duly completed and executed by the Assignee and (viii) if it is
a Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Assignor, the Administrative Agent,
the Arrangers or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement and the
other Loan Documents, and (ii) it will perform in accordance

 

 

4 

This form as currently drafted contemplates an assignment from a single Assignor
to a single Assignee. Revise language as necessary to accommodate an assignment
from multiple Assignors and/or an assignment to multiple Assignees.

 

6



--------------------------------------------------------------------------------

with their terms all of the obligations which by the terms of the Credit
Agreement or any other Loan Document are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

7



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

Citibank, N.A.

as Administrative Agent under the

Credit Agreement referred to below

1615 Brett Road, Building #2

New Castle, Delaware 19720

Attention: Juanita Harris

811 Main Street, Suite 4000

Houston, Texas 77002

Attention: Michael Zeller

            , 20    

 

Re: MPLX LP (the “Borrower”)

Reference is made to the Credit Agreement, dated as of November 20, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders party thereto and Citibank, N.A.,
as Administrative Agent. Capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.03 of
the Credit Agreement that the Borrower hereby requests a Borrowing of Loans
under the Credit Agreement and, in that connection, sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.03 of the Credit Agreement:

(a) the aggregate principal amount of the Proposed Borrowing is $        ;1

(b) the date of the Proposed Borrowing is             , 20     (the “Funding
Date”);2

(c) the Proposed Borrowing is [a Term Loan][a Revolving Credit] Borrowing;

(d) the Proposed Borrowing is [an ABR] [a Eurodollar] Borrowing;

(e) [such Eurodollar Borrowing shall have an initial Interest Period of [one
week] [one] [two] [three] [six] month[s];] and

(f) the funds of the Proposed Borrowing are to be disbursed to [Account Name and
Number].3

 

 

1  For any Eurodollar Borrowing, such Proposed Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. For an ABR Borrowing, such Proposed Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$1,000,000, except as permitted by Section 2.02(c) of the Credit Agreement.

2  Such Funding Date must be a Business Day.

3  In the case of an ABR Borrowing requested to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(e) of the Credit Agreement, identify
the Issuing Bank that has made such LC Disbursement.



--------------------------------------------------------------------------------

The undersigned hereby certifies as follows:

(a) the representations and warranties of the Loan Parties set forth in the
Credit Agreement (other than, if the Funding Date is after the Closing Date,
representations and warranties in Section 3.04(d) and Section 3.06(a) of the
Credit Agreement) and the other Loan Documents are true and correct in all
material respects on and as of the Funding Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Funding Date such representations and warranties
continue to be true and correct in all material respects as of such specified
earlier date; provided that in each case, such materiality qualifier is not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and

(b) at the time of and immediately after giving effect to the Proposed Borrowing
on the Funding Date, no Default has occurred and is continuing.

 

BORROWER:

MPLX LP, a Delaware limited partnership

By:

  MPLX GP LLC, its General Partner  

By:

 

 

    Name:     Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

Citibank, N.A.

as Administrative Agent under the

Credit Agreement referred to below

1615 Brett Road, Building #2

New Castle, Delaware 19720

Attention: Juanita Harris

811 Main Street, Suite 4000

Houston, Texas 77002

Attention: Michael Zeller

            , 20    

 

Re: MPLX LP (the “Borrower”)

Reference is made to the Credit Agreement, dated as of November 20, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders party thereto and Citibank, N.A.,
as Administrative Agent. Capitalized terms used herein and not otherwise defined
herein are used herein as defined in the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.07 of
the Credit Agreement that it elects to [continue the Borrowing listed below, or
a portion thereof as described below] [convert the Borrowing listed below, or a
portion thereof as described below, to a different Type], and in that connection
sets forth below the terms on which such [conversion] [continuation] is to be
made. The applicable Borrowing is a Borrowing of $         in principal amount
of presently outstanding [Revolving Credit] [Term] Loans that are [ABR
Loans] [Eurodollar Loans having an Interest Period ending on             ,
20    ].

 

a.      The amount of the Borrowing to which this Interest Election Request
applies:1

                                                        

b.      The effective date of the election (which is a Business Day):

                                                        

c.      Type of Borrowing following [conversion] [continuation]: [ABR Borrowing]
[Eurodollar Borrowing]

d.      Interest Period and the last day thereof:2 [one week] [one] [two]
[three] [six] month[s]

 

 

 

 

 

1  If different options are being elected with respect to different portions of
such Borrowing, specify the portions thereof to be allocated to each resulting
Borrowing and specify the information requested in clauses (b), (c) and (d) for
each resulting Borrowing.

2  For Eurodollar Borrowings only. Shall be subject to the definition of
“Interest Period” in the Credit Agreement.

 



--------------------------------------------------------------------------------

BORROWER:

MPLX LP, a Delaware limited partnership

By:

  MPLX GP LLC, its General Partner   By:  

 

    Name:       Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF REVOLVING CREDIT NOTE

 

Lender: [NAME OF LENDER]    New York, New York

[            ], 20[    ]

FOR VALUE RECEIVED, the undersigned, MPLX LP, a Delaware limited partnership
(the “Borrower”), hereby promises to pay to the order of the Lender set forth
above (the “Lender”) the principal amount equal to the Revolving Credit
Commitment of such Lender to make Revolving Credit Loans under the Credit
Agreement, or such lesser amount as shall equal the aggregate unpaid principal
amount of all Revolving Credit Loans (as defined in the Credit Agreement
referred to below) of the Lender to the Borrower, payable at such times, and in
such amounts, as are specified in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date such Revolving Credit Loan is made until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

Both principal and interest payable to the Lender under this Note shall be
payable in dollars (as defined in the Credit Agreement referred to below) to the
Administrative Agent to such account as it may specify from time to time
pursuant to the Credit Agreement, in immediately available funds.

This Note is issued pursuant to, governed by and is entitled to the benefits of,
the Credit Agreement, dated as of November 20, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto and Citibank, N.A., as Administrative Agent.
Capitalized terms used herein and not defined herein are used herein as defined
in the Credit Agreement.

The Credit Agreement, among other things, contains provisions for acceleration
of the maturity of the unpaid principal amount of this Note upon the happening
of certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year set forth above.

 

MPLX LP, a Delaware limited partnership

By:

  MPLX GP LLC, its General Partner  

By:

 

 

    Name:     Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF TERM LOAN NOTE

 

Lender:         [NAME OF LENDER]    New York, New York

[            ], 20[    ]

FOR VALUE RECEIVED, the undersigned, MPLX LP, a Delaware limited partnership
(the “Borrower”), hereby promises to pay to the order of the Lender set forth
above (the “Lender”) the principal amount equal to the Term Loan Commitment of
such Lender to make Term Loans under the Credit Agreement, or such lesser amount
as shall equal the aggregate unpaid principal amount of all Term Loans (as
defined in the Credit Agreement referred to below) of the Lender to the
Borrower, payable at such times, and in such amounts, as are specified in the
Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date such Term Loan is made until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

Both principal and interest payable to the Lender under this Note shall be
payable in dollars (as defined in the Credit Agreement referred to below) to the
Administrative Agent to such account as it may specify from time to time
pursuant to the Credit Agreement, in immediately available funds.

This Note is issued pursuant to, governed by and is entitled to the benefits of,
the Credit Agreement, dated as of November 20, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto and Citibank, N.A., as Administrative Agent.
Capitalized terms used herein and not defined herein are used herein as defined
in the Credit Agreement.

The Credit Agreement, among other things, contains provisions for acceleration
of the maturity of the unpaid principal amount of this Note upon the happening
of certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year set forth above.

 

MPLX LP, a Delaware limited partnership

By:

  MPLX GP LLC, its General Partner  

By:

 

 

    Name:     Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of November 20, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MPLX LP, a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable). By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:

 

 

  Name:   Title:

Date:

              , 20    

 



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of November 20, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MPLX LP, a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (ii) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:

 

 

  Name:   Title:

Date:

               , 20    

 



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of November 20, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MPLX LP, a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:

 

 

  Name:   Title:

Date:

               , 20    

 



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of November 20, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MPLX LP, a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as Administrative Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (ii) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:

 

 

  Name:   Title:

Date:

              , 20    

 



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF INCREMENTAL COMMITMENT ACTIVATION NOTICE

To:         CITIBANK, N.A., as Administrative Agent under the Credit Agreement
referred to below

            , 20    

Re:         MPLX LP

Reference is made to the Credit Agreement, dated as of November 20, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MPLX LP, a Delaware limited partnership (the “Borrower”), the
Lenders party thereto and Citibank, N.A., as Administrative Agent. Terms defined
in the Credit Agreement shall have their defined meanings when used herein.

This notice is an Incremental Commitment Activation Notice referred to in the
Credit Agreement, and the Borrower and each of the Revolving Credit Lenders
party hereto hereby notify you that:

1. Each Lender party hereto agrees to make an Incremental Commitment in the
amount set forth opposite such Lender’s name below under the caption
“Incremental Commitment Amount.”

2. The proposed Incremental Commitment Effective Date is             , 20    .

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Incremental Commitment
Activation Notice this      day of             , 20    .

 

MPLX LP, a Delaware limited partnership

By:

  MPLX GP LLC, its General Partner   By:  

 

    Name:     Title:

 

Incremental Commitment Amount

    [NAME OF LENDER]

$

         

By:

 

 

      Name:       Title:

 

Accepted this      day of

            , 20    .

CITIBANK, N.A.,

as Administrative Agent

By:

 

 

  Name:   Title:

 

 

2



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF NEW REVOLVING CREDIT LENDER SUPPLEMENT

NEW REVOLVING CREDIT LENDER SUPPLEMENT (this “New Lender Supplement”), dated
            , 20    , to the Credit Agreement, dated as of November 20, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MPLX LP, a Delaware limited partnership (the “Borrower”), the
Lenders from time to time party thereto and Citibank, N.A., as Administrative
Agent.

W I T N E S S E T H :

WHEREAS, the Credit Agreement provides in Section 2.23 thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower, the Administrative Agent and each Issuing Bank
(which consent shall not be unreasonably withheld, delayed or conditioned) by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this New Lender
Supplement; and

WHEREAS, the undersigned now desires to become a party to the Credit Agreement
as a Revolving Credit Lender.

NOW, THEREFORE, the undersigned hereby agrees as follows:

1. The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this New Lender Supplement is accepted by
the Borrower, the Administrative Agent and each Issuing Bank, become a Revolving
Credit Lender for all purposes of the Credit Agreement to the same extent as if
originally a party thereto, with a Revolving Credit Commitment in the amount set
forth opposite its name in the Incremental Commitment Activation Notice executed
by it in connection herewith.

2. The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this New
Lender Supplement and to consummate the transactions contemplated hereby and to
become a Revolving Credit Lender under the Credit Agreement, (ii) it satisfies
the requirements specified in the Credit Agreement that are required to be
satisfied by it in order to become a Revolving Credit Lender, (iii) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or Section 5.01(b)
thereof (or, with respect to the Initial Quarterly Financial Statements,
Section 4.01(i) thereof), as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this New Lender Supplement and to provide its Revolving
Credit Commitment on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, the Arrangers or
any other Lender, (iv) if it is a U.S. Person, attached hereto is an executed
original of IRS Form W-9 certifying that it is exempt from U.S. Federal backup
withholding tax, duly completed and executed by the undersigned, (v) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the undersigned, and (vi) attached hereto is a completed Administrative
Questionnaire in which the undersigned designates one or more Credit Contacts to
whom all syndicate-level information (which may contain material non-public
information about the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the undersigned’s compliance procedures and applicable laws,
including Federal and state securities laws; (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Arrangers or
any other Lender, and based on such



--------------------------------------------------------------------------------

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, and (ii) from and after the date this
New Lender Supplement is accepted by the Borrower, the Administrative Agent and
each Issuing Bank, it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Revolving Credit Lender; (c) hereby irrevocably appoints
the entity named as the Administrative Agent to act as the Administrative Agent
under the Credit Agreement and the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Credit
Agreement and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto; and (d) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Revolving Credit Lender.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[NAME OF LENDER], By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

Accepted this      day of

            , 20    .

 

MPLX LP, a Delaware limited partnership By:   MPLX GP LLC, its General Partner  
By:  

 

    Name:     Title:

CITIBANK, N.A., as Administrative Agent By:  

 

  Name:     Title:   CITIBANK, N.A., as an Issuing Bank and as a Lender By:  

 

  Name:     Title:   WELLS FARGO BANK, N.A., as an Issuing Bank and as a Lender
By:  

 

  Name:     Title:  

 

4



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as an Issuing Bank and as a Lender

By:  

 

  Name:   Title:

BARCLAYS BANK PLC,

as an Issuing Bank and as a Lender

By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as an issuing Bank and as a Lender

By:  

 

  Name:   Title:

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By:  

 

  Name:   Title:

 

5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY dated as of             ,          (this “Guaranty”), by
each of the entities listed on the signature pages hereof or becoming a party
hereto pursuant to Section 14.08 hereof (each a “Subsidiary Guarantor” and
collectively, the “Subsidiary Guarantors”), in favor of the Administrative
Agent, each Lender, each Issuing Bank (as each such term is defined in the
Credit Agreement referred to below) and each other holder of an Obligation (as
such term is defined below) (each, a “Guarantied Party” and, collectively, the
“Guarantied Parties”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of November 20, 2014
(together with all appendices, exhibits and schedules thereto and as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”; capitalized terms used herein but not herein defined
shall have the meaning set forth in the Credit Agreement), among MPLX LP, a
Delaware limited partnership (the “Borrower”), the Lenders party thereto and
Citibank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), the Lenders have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;

WHEREAS, each Subsidiary Guarantor is a direct or indirect Subsidiary of the
Borrower; and

WHEREAS, each Subsidiary Guarantor will receive substantial direct and indirect
benefits from the making of the Loans, the issuance of the Letters of Credit and
the granting of the other financial accommodations to the Borrower under the
Credit Agreement.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I

Guarantee

(a) Each Subsidiary Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, jointly with the other Subsidiary Guarantors and severally, as
primary obligor and not merely as surety, the full and punctual payment when due
and in the currency due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance herewith or any
other Loan Document, of all the Obligations (as defined below), whether or not
from time to time reduced or extinguished or hereafter increased or incurred,
whether or not recovery may be or hereafter may become barred by any statute of
limitations, whether or not enforceable as against the Borrower, whether now or
hereafter existing, and whether due or to become due, including principal,
interest (including interest accrued or accruing after the commencement of any
proceeding under Title 11 of the United States Code (the “Bankruptcy Code”) or
any other bankruptcy, insolvency, receivership or other similar proceeding, and
interest at the contract rate applicable upon default accrued or accruing after
the commencement of any such proceeding, in each case regardless of whether
allowed or allowable in such proceeding), fees and costs of collection. This
Guaranty constitutes a guaranty of payment when due (whether or not any
proceeding under the Bankruptcy Code shall have stayed the accrual or collection
of any of the Obligations or operated as a discharge thereof) and not of
collection.



--------------------------------------------------------------------------------

(b) Each Subsidiary Guarantor further agrees that, if any payment made by the
Borrower or any other Person and applied to the Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, then, to the
extent of such payment or repayment, any such Subsidiary Guarantor’s liability
hereunder shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, this Guaranty
shall have been cancelled or surrendered, this Guaranty shall be reinstated in
full force and effect, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Subsidiary Guarantor in respect of the amount of such payment.

(c) In furtherance of the foregoing and not in limitation of any other right
that any Guarantied Party has at law or in equity against any Subsidiary
Guarantor by virtue hereof, upon the failure of the Borrower to pay any
Obligation when and as the same shall become due and payable, whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance herewith or any other Loan Document, each Subsidiary
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Guarantied Parties in
cash the amount of such unpaid Obligations. Upon payment by any Subsidiary
Guarantor of any sums to the Administrative Agent as provided in this paragraph,
all rights of such Subsidiary Guarantor against the Borrower arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article VIII hereof.

(d) As used herein, the term “Obligations” means all obligations of the Loan
Parties to pay (i) the aggregate outstanding principal amount of, and all unpaid
interest (including interest accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code or any other bankruptcy, insolvency,
receivership or other similar proceeding, and interest at the contract rate
applicable upon default accrued or accruing after the commencement of any such
proceeding, in each case regardless of whether allowed or allowable in such
proceeding) on, the Loans when and as due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document, (ii) all reimbursement
obligations (including payments in respect of reimbursement of disbursements and
interest thereon) with respect to the Total LC Exposure and all obligations of
the Borrower under any Loan Document to provide cash collateral for LC Exposure,
and (iii) all other outstanding liabilities, obligations and indebtedness owing
by the Borrower to the Administrative Agent, any Lender, any Issuing Bank or any
other Indemnitee arising under the Credit Agreement or any other Loan Document,
of every type and description (whether by reason of an extension of credit,
opening or amendment of a letter of credit or payment of any draft drawn
thereunder, loan, guarantee, indemnification or otherwise), present or future,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guarantee or other instrument
for the payment of money (including any such liabilities, obligations and
indebtedness incurred after the commencement of any proceeding under the
Bankruptcy Code or any other bankruptcy, insolvency, receivership or other
similar proceeding, regardless of whether allowed or allowable in such
proceeding).

ARTICLE II

Limitation of Guarantee

Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the Obligations for
which any Subsidiary Guarantor shall be liable shall not exceed the maximum
amount for which such Subsidiary Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Subsidiary Guarantor,
subject to avoidance under applicable law relating to fraudulent conveyance or
fraudulent transfer

 

2



--------------------------------------------------------------------------------

(including Section 548 of the Bankruptcy Code or any applicable provisions of
comparable state law) (collectively, “Fraudulent Transfer Laws”), in each case
after giving effect (a) to all other liabilities of such Subsidiary Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Subsidiary Guarantor
in respect of intercompany Indebtedness to the Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Subsidiary Guarantor hereunder) and (b) to the value as assets of such
Subsidiary Guarantor (as determined under the applicable provisions of such
Fraudulent Transfer Laws) of any rights to subrogation, contribution,
reimbursement, indemnity or similar rights held by such Subsidiary Guarantor
pursuant to (i) applicable federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator and common law, (ii) Article III of this
Guaranty or (iii) any other obligation, agreement, undertaking or similar
provisions of any security or any agreement, undertaking, contract, lease,
indenture, mortgage, deed of trust or other instrument (excluding any Loan
Document) providing for an equitable allocation among such Subsidiary Guarantor
and other Subsidiaries or Affiliates of the Borrower of obligations arising
under this Guaranty or other guaranties of the Obligations by such parties.

ARTICLE III

Indemnity and Contribution

Section 3.01 Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Subsidiary Guarantors may have under applicable
law (but subject to Article VIII hereof), the Borrower agrees that in the event
a payment in respect of any Obligation shall be made by any Subsidiary Guarantor
under this Guaranty, the Borrower shall indemnify such Subsidiary Guarantor for
the full amount of such payment and such Subsidiary Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment.

Section 3.02 Contribution. In the event that any Subsidiary Guarantor (the
“Claiming Party”) shall be required hereunder to make a payment in respect of
any Obligation exceeding the greater of (a) the amount of the economic benefit
actually received by such Subsidiary Guarantor from the Loans and the other
financial accommodations provided to the Borrower under the Loan Documents and
(b) the amount such Subsidiary Guarantor would otherwise have paid if such
Subsidiary Guarantor had paid the aggregate amount of the Obligations (excluding
the amount thereof repaid by the Borrower) in the same proportion as such
Subsidiary Guarantor’s net worth on the date hereof (or, in the case of any
Subsidiary Guarantor becoming a party hereto pursuant to Section 14.08, the date
of the supplement hereto executed and delivered by such Subsidiary Guarantor)
bears to the aggregate net worth of all the Subsidiary Guarantors on the date
hereof (or, in the case of any Subsidiary Guarantor becoming a party hereto
pursuant to Section 14.08, the date of the supplement hereto executed and
delivered by such Subsidiary Guarantor), then (subject to Article VIII hereof)
such Subsidiary Guarantor shall be reimbursed by such other Subsidiary
Guarantors (each, a “Contributing Party”) for the amount of such excess, pro
rata, based on the respective net worths of such other Subsidiary Guarantors at
the date enforcement hereunder is sought. Any Contributing Party making a
payment to a Claiming Party pursuant to this Section 3.02 shall be subrogated to
the rights of such Claiming Party to the extent of such payment.

ARTICLE IV

Authorization; Other Agreements

The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Subsidiary Guarantor, which notice and demand requirements each are
expressly waived hereby, and without discharging or otherwise affecting the
obligations of any Subsidiary Guarantor hereunder (which

 

3



--------------------------------------------------------------------------------

obligations shall remain absolute and unconditional notwithstanding any such
action or omission to act), from time to time, to do each of the following:

(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by the Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;

(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them;

(c) accept partial payments on the Obligations;

(d) receive, take and hold security or collateral for the payment of the
Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such security or collateral;

(e) settle, release, compromise, collect or otherwise liquidate the Obligations
or accept, substitute, release, exchange or otherwise alter, affect or impair
any security or collateral for the Obligations or any part of them or any other
guaranty therefor, in any manner;

(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;

(g) apply to the Obligations any payment or recovery (i) from the Borrower, from
any other guarantor, maker or endorser of the Obligations or any part of them or
(ii) from any Subsidiary Guarantor in such order as provided herein, in each
case whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;

(h) apply to the Obligations any payment or recovery from any Subsidiary
Guarantor of the Obligations or any sum realized from security furnished by such
Subsidiary Guarantor upon its indebtedness or obligations to the Guarantied
Parties or any of them, in each case whether or not such indebtedness or
obligations relate to the Obligations; and

(i) refund at any time any payment received by any Guarantied Party in respect
of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered, and such prior cancellation
or surrender shall not diminish, release, discharge, impair or otherwise affect
the obligations of any Subsidiary Guarantor hereunder in respect of the amount
so refunded;

in each case even if any right of reimbursement or subrogation or other right or
remedy of any Subsidiary Guarantor is extinguished, affected or impaired by any
of the foregoing (including any election of remedies by reason of any judicial,
non-judicial or other proceeding in respect of the Obligations that impairs any
subrogation, reimbursement or other right of such Subsidiary Guarantor).

 

4



--------------------------------------------------------------------------------

ARTICLE V

Guarantee Absolute and Unconditional

Each Subsidiary Guarantor hereby waives any defense of a surety or guarantor or
any other obligor on any obligations arising in connection with or in respect of
any of the following and hereby agrees that its obligations under this Guaranty
are absolute and unconditional and shall not be discharged, reduced, limited,
impaired or terminated or otherwise affected as a result of any of the
following:

(a) the invalidity or unenforceability of, or any impossibility in the
performance of, any of the Borrower’s obligations under the Credit Agreement or
any other Loan Document or any other agreement or instrument relating thereto,
or any security for, or other guaranty of the Obligations or any part of them;

(b) the absence of any attempt to collect the Obligations or any part of them
from the Borrower or other action to enforce the same;

(c) any Guarantied Party’s election, in any proceeding instituted under chapter
11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;

(d) any borrowing or grant of a Lien by the Borrower, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code or any
applicable provisions of comparable state or foreign law;

(e) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations ;

(f) any use of cash collateral under Section 363 of the Bankruptcy Code;

(g) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

(h) the avoidance of any Lien in favor of the Guarantied Parties or any of them
for any reason;

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Subsidiary Guarantor or any of the Borrower’s other Subsidiaries,
including any discharge of, or bar or stay against collecting, any Obligation
(or any part of them or interest thereon) in or as a result of any such
proceeding;

(j) failure by any Guarantied Party to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding or
otherwise;

(k) any action taken by any Guarantied Party if such action is authorized
hereby;

(l) any change in the corporate existence or structure of the Borrower or any
other Loan Party;

 

5



--------------------------------------------------------------------------------

(m) any defense, set-off, counterclaim, recoupment or termination (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Subsidiary Guarantor or any other Person against any Guarantied
Party;

(n) any applicable federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator and common law affecting any term of any
Subsidiary Guarantor’s obligations under this Guaranty;

(o) any rescission, waiver, amendment or modification of, or release from any of
the terms or provisions of, any Loan Document or any other agreement, including
with respect to any other Subsidiary Guarantor under this Guaranty; or

(p) any other act, omission or circumstance that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor or any other
obligor on any obligations, other than the payment in full in cash of the
Obligations (other than indemnities and other contingent obligations (other than
contingent obligations in respect of Letters of Credit, excluding Letters of
Credit that have been cash collateralized in a manner reasonably satisfactory to
the applicable Issuing Bank or with respect to which other arrangements have
been made that are reasonably satisfactory to the applicable Issuing Bank) not
then due and payable and as to which no claim has been made as of the time of
determination).

ARTICLE VI

Waivers

Each Subsidiary Guarantor hereby waives diligence, promptness, presentment,
demand for payment or performance and protest and notice of protest, notice of
acceptance and any other notice in respect of the Obligations or any part of
them, and any defense arising by reason of any disability or other defense of
the Borrower or any of its Subsidiaries or the unenforceability of the
Obligations or any part thereof from any cause or the cessation from any cause
of the liability of the Borrower or any of its Subsidiaries, other than any
defense of payment in full in cash of the Obligations. In connection with the
foregoing, each Subsidiary Guarantor covenants that its obligations hereunder
shall not be discharged, except in accordance with Article X or XV hereof.

ARTICLE VII

Reliance

Each Subsidiary Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of the Borrower and any endorser and other
guarantor of all or any part of the Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Obligations, or any part thereof,
that diligent inquiry would reveal, and each Subsidiary Guarantor hereby agrees
that no Guarantied Party shall have any duty to advise any Subsidiary Guarantor
of information known to it regarding such condition or any such circumstances.
In the event any Guarantied Party, in its sole discretion, undertakes at any
time or from time to time to provide any such information to any Subsidiary
Guarantor, such Guarantied Party shall be under no obligation (a) to undertake
any investigation not a part of its regular business routine, (b) to disclose
any information that such Guarantied Party, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or
(c) to make any other or future disclosures of such information or any other
information to any Subsidiary Guarantor.

 

6



--------------------------------------------------------------------------------

ARTICLE VIII

Waiver of Subrogation and Contribution Rights

Until the Obligations have been paid in full in cash (other than indemnities and
other contingent obligations (other than contingent obligations in respect of
Letters of Credit, excluding Letters of Credit that have been cash
collateralized in a manner reasonably satisfactory to the applicable Issuing
Bank or with respect to which other arrangements have been made that are
reasonably satisfactory to the applicable Issuing Bank) not then due and payable
and as to which no claim has been made as of the time of determination) and the
Commitments have expired or have been terminated, the Subsidiary Guarantors
shall not enforce or otherwise exercise any right of subrogation to any of the
rights of the Guarantied Parties or any part of them against the Borrower or any
right of reimbursement, indemnity or contribution or similar right against the
Borrower by reason of this Guaranty or by any payment made by any Subsidiary
Guarantor in respect of the Obligations. No failure on the part of the Borrower
or any other Subsidiary Guarantor to make the payments required by Article III
hereof (or any other payments required under applicable law or otherwise) shall
in any respect limit the obligations and liabilities of any Subsidiary Guarantor
with respect to its obligations hereunder, and each Subsidiary Guarantor shall
remain liable for the full amount of the obligations of such Subsidiary
Guarantor hereunder.

ARTICLE IX

Default; Remedies

The obligations of each Subsidiary Guarantor hereunder are independent of and
separate from the Obligations. Upon any Event of Default, the Administrative
Agent may, at its sole election, proceed directly and at once, without notice,
against any Subsidiary Guarantor to collect and recover the full amount or any
portion of the Obligations then due, without first proceeding against the
Borrower or any other guarantor of the Obligations, or joining the Borrower or
any other guarantor in any proceeding against any Subsidiary Guarantor.

ARTICLE X

Irrevocability

Subject to Article XV below, this Guaranty shall be irrevocable as to the
Obligations (or any part thereof) until the Commitments have expired or have
been terminated, the Obligations have been paid in full in cash (other than
indemnities and other contingent obligations not then due and payable and as to
which no claim has been made as of the time of determination), all Letters of
Credit have expired or terminated (or have been cash collateralized in a manner
reasonably satisfactory to the applicable Issuing Bank or with respect to which
other arrangements have been made that are reasonably satisfactory to the
applicable Issuing Bank) and all LC Disbursements have been reimbursed, at which
time this Guaranty shall automatically be cancelled. Upon such cancellation and
at the written request of any Subsidiary Guarantor or its successors or assigns,
and at the cost and expense of such Subsidiary Guarantor or its successors or
assigns, the Administrative Agent shall execute in a timely manner a
satisfaction of this Guaranty and such instruments, documents or agreements as
are necessary or desirable to evidence the termination of this Guaranty. Any
execution and delivery of the instruments, documents and agreements by the
Administrative Agent pursuant to this Article X shall be without recourse or
warranty by the Administrative Agent.

 

7



--------------------------------------------------------------------------------

ARTICLE XI

Setoff

If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Lender to or for the credit or the account
of any Subsidiary Guarantor against any of and all the Obligations held by such
Lender which are then due and payable, irrespective of whether or not such
Lender shall have made any demand under this Guaranty. The rights of each Lender
under this Article XI are in addition to other rights and remedies (including
other rights of setoff) which such Lender may have. Each Lender agrees to
promptly notify the applicable Subsidiary Guarantor and the Administrative Agent
after any such setoff and application by such Lender, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

ARTICLE XII

No Marshalling

Each Subsidiary Guarantor consents and agrees that no Guarantied Party or any
Person acting for or on behalf of any Guarantied Party shall be under any
obligation to marshal any assets in favor of any Subsidiary Guarantor or against
or in payment of any or all of the Obligations.

ARTICLE XIII

Representations and Warranties

Each Subsidiary Guarantor hereby represents and warrants that the
representations and warranties as to it made by the Borrower in Article III of
the Credit Agreement (other than the representations and warranties in
Section 3.04(d) and Section 3.06(a) of the Credit Agreement) with respect to any
Borrowing or the date of issuance, amendment, renewal or extension of any Letter
of Credit, in each case on or after the date hereof, are true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties are true
and correct in all material respects as of such specified earlier date; provided
that, in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof.

ARTICLE XIV

Miscellaneous

SECTION 14.01. Successors and Assigns. This Guaranty shall be binding upon each
Subsidiary Guarantor and upon the successors and assigns of such Subsidiary
Guarantors and shall inure to the benefit of the Guarantied Parties and their
respective successors and assigns. The successors and assigns of the Subsidiary
Guarantors and the Borrower shall include their respective receivers, trustees
and debtors-in-possession.

 

8



--------------------------------------------------------------------------------

SECTION 14.02. Enforcement; Waivers; Amendments

(a) No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guaranty, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations or any
other guaranty of or security for all or any part of the Obligations shall
operate as a waiver thereof, and no single or partial exercise by any such
Person of any such right or remedy, or any abandonment or discontinuance of
steps to enforce such a right or remedy, shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies of the Guarantied Parties hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. Failure by
any Guarantied Party at any time or times hereafter to require strict
performance by the Borrower, any Subsidiary Guarantor, any other guarantor of
all or any part of the Obligations or any other Person of any provision,
warranty, term or condition contained in any Loan Document now or at any time
hereafter executed by any such Persons and delivered to any Guarantied Party
shall not waive, affect or diminish any right of any Guarantied Party at any
time or times hereafter to demand strict performance thereof and such right
shall not be deemed to have been waived by any act (except by a written
instrument pursuant to Section 14.02(b)) or knowledge of any Guarantied Party,
or its respective agents, officers or employees. No waiver of any provision of
this Guaranty or consent to any departure by any Subsidiary Guarantor therefrom
shall in any event be effective unless the same shall be permitted by a written
instrument pursuant to Section 14.02(b), and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
No action by any Guarantied Party permitted hereunder shall in any way affect or
impair any Guarantied Party’s rights and remedies or the obligations of any
Subsidiary Guarantor under this Guaranty. Any determination by a court of
competent jurisdiction of the amount of any principal or interest owing by the
Borrower to a Guarantied Party shall be conclusive and binding on each
Subsidiary Guarantor irrespective of whether such Subsidiary Guarantor was a
party to the suit or action in which such determination was made.

(b) None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or modified except pursuant to an agreement in writing entered into
by the Subsidiary Guarantors and the Administrative Agent with the consent of
the Required Lenders.

SECTION 14.03. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Guaranty shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Guaranty, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined solely in such New
York State or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty in any court referred to in
paragraph (b) of this Section. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

9



--------------------------------------------------------------------------------

(d) Each party hereto hereby irrevocably consents to service of process in the
manner provided for notices in Section 10.01 of the Credit Agreement. Nothing in
this Guaranty will affect the right of any party to this Guaranty to serve
process in any other manner permitted by law.

SECTION 14.04. Certain Terms. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Credit Agreement),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Guaranty in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections and Exhibits shall be construed to refer
to Articles and Sections of, and Exhibits to, this Guaranty, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including intellectual property, cash, securities, accounts and contract rights,
(f) with respect to the determination of any period of time, the word “from”
means “from and including” and the word “to” means “to but excluding” and
(g) reference to any law, rule or regulation means such as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time.

SECTION 14.05. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 14.06. Notices. Any notice or other communication herein required or
permitted shall be given as provided in Section 10.01 of the Credit Agreement
and, in the case of any Subsidiary Guarantor, to such Subsidiary Guarantor in
care of the Borrower.

SECTION 14.07. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 14.08. Additional Subsidiary Guarantors. Each of the Subsidiary
Guarantors agrees that, if (x) pursuant to Section 5.10 of the Credit Agreement,
any Subsidiary is required to become a Subsidiary Guarantor hereunder or
(y) pursuant to Section 10.09 of the Credit Agreement, the Borrower desires any
Subsidiary to become a Subsidiary Guarantor hereunder, such Subsidiary shall
execute and deliver to the Administrative Agent a Guaranty Supplement in
substantially the form of Exhibit A

 

10



--------------------------------------------------------------------------------

(Guaranty Supplement) attached hereto and shall thereafter become a Subsidiary
Guarantor for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the rights, benefits and
obligations of this Guaranty. The rights and obligations of each Subsidiary
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Subsidiary as a party to this Guaranty.

SECTION 14.09. Expenses; Indemnification. (a) Each Subsidiary Guarantor agrees
to pay or reimburse the Administrative Agent and each of the other Guarantied
Parties upon demand for all out-of-pocket expenses incurred by the
Administrative Agent or any other Guarantied Party, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any other
Guarantied Party, in connection with the enforcement of this Guaranty against
such Subsidiary Guarantor or the exercise or enforcement of any other right or
remedy available in connection herewith or therewith.

(b) The Subsidiary Guarantors jointly and severally agree to indemnify and hold
harmless each Guarantied Party and the other Indemnitees as provided in
Section 10.03(b) of the Credit Agreement as if each reference in such Section to
“the Borrower” was a reference to “the Subsidiary Guarantors” and with the same
force and effect as if such Subsidiary Guarantors were parties to the Credit
Agreement.

(c) Any amounts payable as provided in paragraphs (a) and (b) of this Section
shall be additional Obligations guaranteed hereby. All amounts due under
paragraph (a) or (b) of this Section shall be payable promptly after written
demand therefor.

SECTION 14.10. Waiver of Consequential Damages. TO THE EXTENT PERMITTED BY
APPLICABLE LAW AND WITHOUT LIMITING IN ANY WAY THE SUBSIDIARY GUARANTORS’
OBLIGATIONS HEREUNDER (INCLUDING THE SUBSIDIARY GUARANTORS’ OBLIGATIONS SET
FORTH IN SECTIONS 14.09(a) AND 14.09(b)), NO PARTY HERETO SHALL ASSERT, OR
PERMIT ANY OF ITS AFFILIATES OR RELATED PARTIES TO ASSERT, AND EACH PARTY HERETO
HEREBY WAIVES, ANY CLAIM AGAINST EACH OTHER SUCH PERSON (AND, IN THE CASE OF ANY
SUBSIDIARY GUARANTOR, ANY GUARANTIED PARTY AND ANY OTHER INDEMNITEE), ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.

SECTION 14.11. Entire Agreement. This Guaranty, taken together with all of the
other Loan Documents executed and delivered by the Subsidiary Guarantors,
represents the entire agreement and understanding of the parties hereto and
supersedes all prior understandings, written and oral, relating to the subject
matter hereof.

SECTION 14.12. Counterparts. This Guaranty may be executed in any number of
separate counterparts and by different parties in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart.

SECTION 14.13 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guaranty and shall not
affect the construction of, or be taken into consideration in interpreting, this
Guaranty.

 

11



--------------------------------------------------------------------------------

SECTION 14.14 Certain Acknowledgements and Agreements. Each Subsidiary Guarantor
hereby acknowledges the provisions of Section 2.16 of the Credit Agreement and
agrees to be bound by such provisions with the same force and effect, and to the
same extent, as if such Subsidiary Guarantor was a party to the Credit
Agreement.

ARTICLE XV

Termination

In addition to termination in accordance with Article X, so long as no Default
has occurred and is continuing under the Loan Documents (or would result from
such release), (a) if all of the Equity Interests of a Subsidiary Guarantor that
is owned by the Borrower or a Subsidiary is sold or otherwise disposed of in a
transaction or transactions permitted by the Credit Agreement or (b) in the case
of a Subsidiary Guarantor not required to be a party hereunder pursuant to
Section 5.10 of the Credit Agreement, in the event that, immediately after
giving effect to the release of any Subsidiary Guarantor hereunder, all of the
Indebtedness of the Non-Guarantor Subsidiaries is permitted under Section 6.01
of the Credit Agreement, then, in each case, promptly following the Borrower’s
request and at the cost and expense of the Borrower, the Administrative Agent
shall execute a release of such Subsidiary Guarantor from this Guaranty. Any
execution and delivery of any such release by the Administrative Agent shall be
without recourse or warranty by the Administrative Agent.

[SIGNATURE PAGES FOLLOW]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Subsidiary
Guarantors as of the day and year first set forth above.

 

[NAME OF SUBSIDIARY GUARANTOR] By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

CITIBANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

14



--------------------------------------------------------------------------------

EXHIBIT A TO

SUBSIDIARY GUARANTY

GUARANTY SUPPLEMENT

The undersigned hereby agrees to be bound as a Subsidiary Guarantor for purposes
of the Guaranty, dated as of [            ,        ] (the “Subsidiary
Guaranty”), among certain Subsidiaries of MPLX LP, a Delaware limited
partnership, listed on the signature pages thereof or becoming party thereto
pursuant to the terms thereof and acknowledged by Citibank, N.A., as
Administrative Agent, and the undersigned hereby acknowledges receipt of a copy
of the Subsidiary Guaranty. Each reference to a “Subsidiary Guarantor” in the
Subsidiary Guaranty shall be deemed to include the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article XIII of the Subsidiary Guaranty applicable
to it is true and correct on and as the date hereof as if made on and as of such
date (or, to the extent such representations and warranties expressly relate to
an earlier date, on and as of such earlier date).

This Guaranty Supplement may be executed in any number of separate counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages may be detached from
multiple counterparts and attached to a single counterpart so that all signature
pages are attached to the same document. Delivery of an executed counterpart by
facsimile transmission or electronic mail shall be effective as delivery of a
manually executed counterpart.

This Guaranty Supplement shall be construed in accordance with and governed by
the law of the State of New York.

Capitalized terms used herein but not defined herein are used with the meanings
given them in the Subsidiary Guaranty.

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of             ,        .

 

[NAME OF SUBSIDIARY GUARANTOR] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

CITIBANK, N.A., as Administrative Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF TERM LOAN DRAW DATE OFFICER’S CERTIFICATE

[            ], 20[        ]

This Term Loan Draw Date Officer’s Certificate (this “Certificate”) is delivered
pursuant to Section 4.02(b) of that certain Credit Agreement, dated as of
November 20, 2014 (the “Credit Agreement”), among MPLX LP, a Delaware limited
partnership (the “Borrower”), the Lenders party thereto and Citibank, N.A., as
Administrative Agent. Capitalized terms used herein and not defined shall have
the meanings attributed to them in the Credit Agreement.

The undersigned, [            ], the [            ] of MPLX GP LLC, a Delaware
limited liability company, which is the general partner of the Borrower, does
hereby certify on behalf of the Borrower that, as of the date hereof, both
before and immediately after giving effect to the funding of the Term Loan,
(a) no Default exists and (b) the representations and warranties of the Loan
Parties set forth in the Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the date hereof, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties were true and
correct in all material respects as of such specified earlier date (provided
that in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof).

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the date set
forth above.

 

MPLX LP, a Delaware limited partnership By: MPLX GP LLC, its General Partner  
By:  

 

    Name:     Title: